Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO

AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT,
dated as of December 14, 2018 (this “Agreement”), is entered into by and among
U.S. WELL SERVICES, LLC, a Delaware limited liability company, (the “Borrower”),
USWS HOLDINGS LLC, a Delaware limited liability company (“Holdings”), THE
GUARANTORS PARTY HERETO, THE REVOLVING LENDERS                     PARTY HERETO,
and U.S. BANK NATIONAL ASSOCIATION, as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, Holdings, the Revolving Lenders from time to time party
thereto and Administrative Agent are parties to that certain Amended and
Restated Senior Secured Credit Agreement, dated as of February 2, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time immediately before giving effect to this Agreement, the “Existing
Credit Agreement”, and as amended this Agreement, the “Amended Credit
Agreement”);

WHEREAS, the Borrower and the Lenders desire to amend the Existing Credit
Agreement as set forth herein; and

WHEREAS, each Loan Party expects to realize direct and indirect benefits as a
result of this Agreement becoming effective.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINED TERMS. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement as
amended hereby.

SECTION 2. AMENDMENTS. Subject to the satisfaction of the conditions set forth
in Section 4 hereof, effective as of the Amendment Effective Date,

2.1 The Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Annex A hereto.

2.2 The Schedules of the Existing Credit Agreement are hereby deleted and
replaced in their entirety with the Schedules attached hereto as Annex B.

SECTION 3. DIRECTION. Each Lender party hereto hereby directs and instructs the
Administrative Agent to execute this Agreement.



--------------------------------------------------------------------------------

SECTION 4. EFFECTIVENESS. This Agreement shall be effective as of the first date
set forth above (the “Amendment Effective Date”) subject only to (A) the
Administrative Agent (or its counsel) having received counterparts of this
Agreement that, when taken together, bear the signatures of (i) the Borrower,
(ii) Holdings, (iii) the Guarantors, (iv) the Administrative Agent, and
(iv) each Lender, (B) the payment of all fees and expenses invoiced to the
Borrower in connection with this Amendment (provided that such invoices are
delivered at least one (1) day before the Amendment Effective Date), (C) each
Lender party to this Agreement shall have received, for its own account, a
consent fee in the amount of $650,000 which is equal to 1% of the aggregate
amount of the Revolving Commitments held by such Lender and (B) the stock
repurchase pursuant to that certain Stock Repurchase Agreement has been
consummated prior to or on the Amendment Effective Date.

SECTION 5. REPRESENTATIONS AND WARRANTIES. Each Loan Party hereby represents and
warrants, on and as of the Amendment Effective Date, that:

(a) The unpaid Obligations in respect of the Existing Credit Agreement as of the
date hereof include (i) $38,475,000.00 in principal amount of Loans and
(ii) (x) $124,856.53 in accrued interest and (y) $13,485.06 in accrued Unused
Commitment Fees, in each case up to but not including the date hereof.

(b) The representations and warranties contained in the Credit Documents shall
be true and correct in all material respects (except for those representations
or warranties that are conditioned by materiality, which shall be true and
correct in all respects) on and as of the Amendment Effective Date to the same
extent as though made on and as of such date, except to the extent the such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations or warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date.

(c) Each Loan Party has all requisite corporate (or equivalent) power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary action on the part of each Loan Party
that is a party hereto. This Agreement has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as may be limited by Debtor Relief Laws, by the principle
of good faith and fair dealing, or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

(d) The execution, delivery and performance by Loan Parties of this Agreement
and the consummation of the transactions contemplated by this Agreement do not
and will not (a) violate any of the Organizational Documents of Holdings, the
Borrower or any of its Subsidiaries or otherwise require any approval of any
stockholder, member or partner of Holdings, the Borrower or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Amendment Effective Date; (b) violate any provision of any Law
applicable to or otherwise binding on Holdings, the Borrower or any of its
Subsidiaries, except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Holdings, the Borrower or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of the Collateral Agent, on behalf of
the Secured Parties, or

 

2



--------------------------------------------------------------------------------

otherwise permitted under the Amended Credit Agreement); or (d) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, or otherwise require any approval or consent of any Person under,
any Contractual Obligation of Holdings, the Borrower or any of its Subsidiaries,
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect, and except for such approvals or
consents (i) which will be obtained on or before the Amendment Effective Date
and have been disclosed in writing to the Lenders or (ii) the failure of which
to obtain could not reasonably be expected to have a Material Adverse Effect.

(e) The execution, delivery and performance by Loan Parties of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except (a) such as have been
obtained and are in full force and effect and (b) for filings and recordings
with respect to the Collateral to be made or otherwise have been delivered to
the Collateral Agent for filing and/or recordation.

SECTION 6. EFFECTS ON CREDIT DOCUMENTS.

(a) [Reserved].

(b) Except as specifically amended herein, all Credit Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Credit Documents.

(d) Each party hereto acknowledges and agrees that, on and after the Amendment
Effective Date, this Agreement shall constitute a Credit Document for all
purposes of the Amended Credit Agreement.

SECTION 7. NON-RELIANCE ON ADMINISTRATIVE AGENT. Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit decisions in taking or not taking action under or based upon this
Agreement, the Amended Credit Agreement, any other Credit Document, any related
agreement or any document furnished hereunder or thereunder.

SECTION 8. REAFFIRMATION; OTHER AGREEMENTS. Subject to any limitations on its
obligations expressly stated in the Credit Documents to which it is a party,
each Loan Party (i) agrees that all of its obligations under the Guarantees set
out in the Existing Credit Agreement and any other guarantees in the Credit
Documents to which it is a party are reaffirmed remain in

 

3



--------------------------------------------------------------------------------

full force and effect on a continuous basis, (ii) reaffirms each Lien granted by
each Loan Party to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Collateral Documents and reaffirms the Guarantees made
pursuant to the Existing Credit Agreement; provided that, for the avoidance of
doubt, to the extent any Liens were granted on the Capital Stock of each of the
Parent or Holdings, such Liens shall be automatically terminated and of no
further force or effect, (iii) acknowledges and agrees that the grants of
security interests by and the Guarantees of the Loan Parties contained in the
Existing Credit Agreement and the Collateral Documents are, and shall remain, in
full force and effect after giving effect to this Agreement, provided that, for
the avoidance of doubt, neither the Capital Stock of the Parent nor Holdings
shall be a Pledged Security under the Guarantee and Security Agreement, and
(iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Revolving Loans under
the Amended Credit Agreement. Nothing contained in this Agreement shall be
construed as substitution or novation of the obligations outstanding under the
Existing Credit Agreement or the other Credit Documents, which shall remain in
full force and effect, except to any extent modified hereby. Each Guarantor
acknowledges and agrees that (i) notwithstanding the conditions to effectiveness
set forth in this Agreement, such Guarantor is not required by the terms of the
Existing Credit Agreement, the Amended Credit Agreement or any other Credit
Document to consent to the amendment to the Existing Credit Agreement and the
other Credit Documents effected pursuant to this Agreement and (ii) nothing in
the Existing Credit Agreement, the Amended Credit Agreement, this Agreement or
any other Credit Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Amended Credit Agreement or the other
Credit Documents.

SECTION 9. [RESERVED].

SECTION 10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. MISCELLANEOUS.

(a) Except as expressly amended hereby, the provisions of the Credit Documents
are and shall remain in full force and effect.

(b) This Agreement is binding and enforceable as of the date hereof against each
party hereto and its successors and permitted assigns.

(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic transmission of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.

 

4



--------------------------------------------------------------------------------

(d) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) Each of the parties hereto hereby agrees that Sections 10.15 and 10.16 of
the Existing Credit Agreement are incorporated by reference herein, mutatis
mutandis, and shall have the same force and effect with respect to this
Agreement as if originally set forth herein.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF. the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

U.S. WELL SERVICES, LLC, as Borrower By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer USWS HOLDINGS LLC, as
Holdings By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer U.S. WELL SERVICES, INC.,
as a Guarantor By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer USWS FLEET 10, LLC, as a
Guarantor, By U.S. Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer USWS FLEET 11, LLC, as a
Guarantor, By U.S. Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

[Signature page to Third Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Alexandra Robb

Name:   Alexandra Robb Title:   Assistant Vice President

[Signature page to Third Amendment]



--------------------------------------------------------------------------------

SOUTHPAW CREDIT OPPORTUNITY MASTER FUND LP, as Lender By: Southpaw Asset
Management LP, its investment adviser By:  

/s/ Howard Golden

Name:   Howard Golden Title:   Managing Member of General Partner – Southpaw
Holdings LLC

[Signature page to Third Amendment]



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement



--------------------------------------------------------------------------------

As Amended Through 2nd3rd Amendment

U.S. WELL SERVICES, LLC

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

DATED AS OF February 2, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

1.1

  Terms Defined Above      1  

1.2

  Definitions      1  

1.3

  Accounting Terms      3434  

1.4

  Interpretation, etc.      3534  

SECTION 2. THE CREDITS

     3535  

2.1

  Loans and Borrowings      3535  

2.2

  Requests for Loans      3635  

2.3

  Use of Proceeds      3736  

2.4

  Evidence of Debt; Register; Lenders’ Books and Records; Loans      3736  

2.5

  Interest; Administrative Agent Fee      3736  

2.6

  Repayment of Loans      3938  

2.7

  Optional Prepayments      3938  

2.9

  Mandatory Prepayments      4138  

2.10

  Application of Payments      4239  

2.11

  General Provisions Regarding Payments      4339  

2.12

  Ratable Sharing      4440  

2.13

  Increased Costs      4541  

2.14

  Taxes; Withholding, etc.      4541  

2.15

  Replacement of Lenders      4947  

2.16

  Defaulting Lenders      4947  

SECTION 3. CONDITIONS PRECEDENT

     5948  

3.1

  Restatement Date      5948  

3.2

  Conditions to Revolving Loans      6251  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     6252  

4.1

  Organization; Requisite Power and Authority; Qualification      6252  

4.2

  Capital Stock and Ownership      6352  

4.3

  Due Authorization      6353  

4.4

  No Conflict      6353  

4.5

  Governmental Consents and Permits      6353  

 

- i -



--------------------------------------------------------------------------------

4.6

  Binding Obligation      6454  

4.7

  Financial Information      6454  

4.8

  Projections      6554  

4.9

  Reserved      6554  

4.10

  Reserved      6554  

4.11

  Adverse Proceedings, etc.      6554  

4.12

  Payment of Taxes      6555  

4.13

  Properties      6555  

4.14

  Environmental Matters      6656  

4.15

  No Defaults      6757  

4.16

  Reserved      6757  

4.17

  Governmental Regulation      6857  

4.18

  Margin Stock      6857  

4.19

  Employee Matters      6858  

4.20

  Employee Benefit Plans      6858  

4.21

  Solvency      6959  

4.22

  Reserved 69Foreign Assets Control Regulations; Anti-Money Laundering;
Anti-Corruption Practices      59  

4.23

  Disclosure      6960  

4.24

  Insurance      7060  

4.25

  Separate Entity      7060  

4.26

  Security Interest in Collateral      7061  

4.27

  Reserved.      61  

4.28

  Swap Agreements      7061  

4.29

  Customers and Suppliers      7161  

4.30

  Names and Places of Business      7161  

4.31

  Existing Accounts Payable      7162  

SECTION 5. RESERVED

     7162  

SECTION 6. AFFIRMATIVE COVENANTS

     7162  

6.1

  Financial Statements and Other Reports      7162  

6.2

  Notice of Material Events      7465  

6.3

  SeparateCorporate Existence, Etc.      7567  

6.4

  Payment of Taxes and Claims      7667  

6.5

  Operation and Maintenance of Properties      7668  

 

- ii -



--------------------------------------------------------------------------------

6.6

  Insurance      7668  

6.7

  Books and Records; Inspections      7769  

6.8

  Annual Field Survey and Appraisal      7769  

6.9

  Compliance with Laws      7769  

6.10

  Environmental      7769  

6.11

  Subsidiaries      8072  

6.12

  Further Assurances      8072  

6.13

  Use of Proceeds      8172  

6.14

  Additional Properties; Other Collateral      8173  

SECTION 7. NEGATIVE COVENANTS

     8274  

7.1

  Indebtedness      8274  

7.2

  Liens      8577  

7.3

  No Further Negative Pledges      8678  

7.4

  Restricted Junior Payments      8679  

7.5

  Restrictive Agreements      8780  

7.6

  Investments      8780  

7.7

  Financial and Performance Covenants      8881  

7.8

  Fundamental Changes; Disposition of Assets; Acquisitions      8881  

7.9

  Limitation on Leases      8982  

7.10

  Sales and Lease Backs      8982  

7.11

  ReservedTransactions with Management and Affiliates.      8982  

7.12

  Conduct of Business      9083  

7.13

  Reserved      9084  

7.14

  Fiscal Year      9084  

7.15

  Deposit Accounts      9084  

7.16

  Amendments to Organizational Agreements      9084  

7.17

  Sale or Discount of Receivables      9084  

7.18

  Reserved90OFAC;USA Patriot Act; Anti-Corruption Laws.      84  

7.19

  Swap Agreements      9084  

7.20

  Intercompany Transfers      85  

SECTION 8. EVENTS OF DEFAULT

     9185  

8.1

  Events of Default      9185  

8.2

  Remedies      9387  

 

- iii -



--------------------------------------------------------------------------------

SECTION 9. ADMINISTRATIVE AGENT

     9487  

9.1

  Appointment of Administrative Agent      9487  

9.2

  Powers and Limited Duties      9588  

9.3

  General Immunity      9690  

9.4

  Administrative Agent Entitled to Act as Lender      10195  

9.5

  Lenders’ Representations, Warranties and Acknowledgment      10295  

9.6

  Right to Indemnity      10296  

9.7

  Success or Administrative Agent      10396  

9.8

  Collateral Documents      10598  

9.9

  Posting of Approved Electronic Communications      10699  

9.10

  Proofs of Claim      107100  

SECTION 10. MISCELLANEOUS

     108101  

10.1

  Notices      108101  

10.2

  Expenses      108101  

10.3

  Indemnity      109102  

10.4

  Set Off      110103  

10.5

  Sharing of Payments by Lenders      110103  

10.6

  Amendments and Waivers      111104  

10.7

  Successors and Assigns; Assignments      113106  

10.8

  Survival of Representations, Warranties and Agreements      115108  

10.9

  No Waiver; Remedies Cumulative      116108  

10.10

  Marshalling; Payments Set Aside      116109  

10.11

  Severability      116109  

10.12

  Obligations Several; Independent Nature of Lenders’ Rights      116109  

10.13

  Headings      116109  

10.14

  APPLICABLE LAW      116109  

10.15

  CONSENT TO JURISDICTION      117109  

10.16

  WAIVER OF JURY TRIAL      117110  

10.17

  Confidentiality      118110  

10.18

  Usury Savings Clause      118111  

10.19

  Counterparts      119112  

10.20

  Patriot Act      119112  

10.21

  Disclosure      119112  

10.22

  Appointment for Perfection      119112  

 

- iv -



--------------------------------------------------------------------------------

10.23

  Advertising and Publicity      120112  

10.24

  Acknowledgments and Admissions      120113  

10.25

  Third Party Beneficiaries      121114  

10.26

  Entire Agreement      121114  

10.27

  Replacement of Notes      121114  

10.28

  Intercreditor Agreements      121114  

 

- v -



--------------------------------------------------------------------------------

APPENDICES:

  A    Commitments         B    Notice Addresses      

SCHEDULES:

  1    Existing Letters of Credit         4.1    Jurisdictions of Organization
and Qualification         4.2    Capital Stock and Ownership         4.5   
Governmental Consents         4.11    Adverse Proceedings         4.12   
Payment of Taxes         4.13    Intellectual Property; Real Property        
4.14    Environmental Matters         4.24    Insurance         4.27   
Transactions with Management and Affiliates         4.28    Swap Agreements   
     4.30    Names and Places of Business         4.31    Existing Accounts
Payable         7.1    Indebtedness         7.15    Deposit Accounts      

EXHIBITS:

  A    Form of Borrowing Request         B    Form of Approval Letter         C
   Form of Note         D    Form of Compliance Certificate         E    Form of
Closing Date Certificate         F    Form of Solvency Certificate         G   
Form of Guarantee and Collateral Agreement         H    Form of Management
ReportReserved         J1-J4    Forms of U.S. Tax Compliance Certificate        
K    Form of Assignment Agreement         L    Reserved         M    Reserved   
     N    Form of Landlord Estoppel, Consent and Access Agreement         O   
Form of Permitted Acquisition Certificate      

 

- vi -



--------------------------------------------------------------------------------

U.S. WELL SERVICES, LLC

770 South Post Oak Lane, Suite 405

Houston, Texas 77056

This AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT, dated as of
February 2, 2017 (together with any amendments, restatements, supplements or
other modifications, the “Agreement”), is entered into by and among U.S. WELL
SERVICES, LLC, a Delaware limited liability company (the “Borrower”); USWS
Holdings LLC, a Delaware limited liability company (“Holdings”), as guarantor;
U.S. WELL SERVICES, INC., a Delaware corporation (“Parent”), as guarantor; the
Revolving Lenders (as defined below) from time to time party hereto; and U.S.
BANK NATIONAL ASSOCIATION, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein and the
Loans to be made by the Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

1.2 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acceptable Lien” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien and other
Permitted Encumbrances or Liens permitted pursuant to Section 7.2(c),
Section 7.2(d), Section 7.2(i), or Section 7.2(k) are the only Liens to which
such Collateral is subject.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Agent’s Account” means an account at U.S. Bank National
Association or such other bank in New York designated by the Requisite Lenders
from time to time as the account into which Loan Parties shall make all payments
to Administrative Agent for the benefit of Administrative Agent and the Lenders
under this Agreement and the other Loan Documents.

“Administrative Agent’s Office” means, the “Administrative Agent’s Office” as
set forth on Appendix B, or such other office as it may from time to time
designate in writing to the Borrower and each Lender.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or threatened in writing against or affecting any of the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis), or (b) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise. Each officer or director (or Person
holding an equivalent position) of a Loan Party shall be considered an Affiliate
of such Loan Party and of each other Loan Party. For the avoidance of doubt,
under no circumstances shall any Lender or Affiliate thereof be deemed an
“Affiliate” of any Loan Party due to such Lender’s or Affiliate’s role as Lender
or its ownership of the Capital Stock of the Parent.

“Agent’s Closing Fee” has the meaning given to it in Section 2.5(d).

“Aggregate Amounts Due” as defined in Section 2.12.

“Agreement” as defined in the preamble hereto.

“Annualized” means, for any period as set forth in the table below, the
Consolidated Adjusted EBITDA, Consolidated Maintenance Capital Expenditures, or
Fixed Charges, as applicable, for such period is multiplied by the factor for
such period as set forth in the table below.

 

Period    Factor One Fiscal Quarter period ending March 31, 2019    4 Two Fiscal
Quarter period ending June 30, 2019    2 Third Fiscal Quarter period ending
September 30, 2019    4/3

“Anti-Corruption Laws” has the meaning given to it in Section 4.22(c).

“Applicable Office” means the office through which a Lender’s investment in any
Loan is made.

“Approval Letter” means a letter addressed to the Borrower with a copy to the
Administrative Agent on behalf of the Requisite Lenders in the form of Exhibit
B.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Person’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
owned by such Person, but excluding any Permitted Disposition.

 

- 2 -



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in form of Exhibit K or such other form reasonably acceptable to
the Administrative Agent.

“Attributable Debt” means as of the date of determination thereof, without
duplication, (a) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the
then-remaining term of any applicable lease, and (b) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet notes or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president, chief financial officer, executive vice
president or treasurer, in each case, whose signatures and incumbency have been
certified in a certificate delivered to Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” as defined in the preamble hereto.

“Borrowing Request” means a written notice by the Borrower that it wishes to
borrow Revolving Loans, which Borrowing Request (a) sets forth the principal
amount of Revolving Loans to be made, contains other documentation reasonably
required by the Requisite Lenders, contains the information required by
Section 2.2 and (b) is substantially in the form of Exhibit A.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of New York or Texas or is a day on
which banking institutions located in either of such states are authorized or
required by law or other governmental action to close.

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP as in existence on the Third Amendment Effective Date, is or should be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, or in general
any instruments commonly known as “equity securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

 

- 3 -



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one (1) year after
such date; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has at least ninety-five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s.

“CERCLA” as defined in the definition of “Environmental Laws.”

“Change of Control” means, at any time, (a) the acquisition by any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Permitted Holders, at any time of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of Capital Stock
representing more than the greater offifty percent (x) 50%) of the outstanding
Voting Capital Stock of Parent on a fully diluted basis and (y) the percentage
of the outstanding Voting Capital Stock of Parent on a fully-diluted basis,
owned, directly or indirectly, beneficially by the Permitted Holders, (b) Parent
shall fail to own 100, directly or indirectly, seventy five percent (75%) of the
issued and outstanding Capital Stock of Holdings or (c) Holdings shall fail to
own, directly or indirectly, one hundred percent (100%) of the issued and
outstanding Capital Stock of Borrower.

“Closing Date” means May 2, 2014.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Documents” means each Control Agreement, the Guarantee and
Collateral Agreement, any Landlord Estoppel, Consent and Access Agreement, any
Mortgage, bailee’s letters, if any, each Intercreditor Agreement, any other
intercreditor agreement and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to (a) grant to Administrative Agent, for the benefit of the
Secured Parties, a Lien on any Collateral or (b) set forth the relative
priorities of any Lien on any Collateral.

 

- 4 -



--------------------------------------------------------------------------------

“Communications” as defined in Section 9.9(a).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

“Confidential Information” as defined in Section 10.17.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Loan Parties on a consolidated basis equal to:

(a) the sum, without duplication, to the extent deducted in the calculation of
Consolidated Net Income, of the amounts for such period of:

 

  (i)

Consolidated Net Income, plus

 

  (ii)

Consolidated Interest Expense, plus

 

  (iii)

provisions for taxes based on income of the Loan Parties, plus

 

  (iv)

total depreciation expense, plus

 

  (v)

total amortization expense, plus

 

  (vi)

debt issuance costs and commissions, discounts, and other fees associated with
Indebtedness permitted under this Agreement; plus

 

  (vii)

unrealized, non-Cash mark-to-market hedging losses resulting from the
requirements of ASC 815, plus

 

  (viii)

non-cash charges related to compensation expense recognized under stock option
plans or otherwise accrued or realized from any deferred equity compensation
plan or grants of equity appreciation or similar rights, equity options,
restricted equity or other similar rights to officers, directors and employees
and the recognition of one-time expenses related to purchase accounting
adjustments relating thereto, plus

 

  (ix)

other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), plus

 

- 5 -



--------------------------------------------------------------------------------

  (x)

extraordinary or non-recurring losses not to exceed (ix) $2,500,000 in any
consecutive four Fiscal Quarter period or (iiy) $7,500,000 in the aggregate,
plus

 

  (xi)

costs, expenses and losses related to dispositions of Property permitted under
this Agreement (as evidenced by documentation reasonably acceptable to the
Requisite Lenders), plus

 

  (xii)

costs, fees, and expenses incurred in connection with any amendment or
supplement to, or modification of, this Agreement or any other Loan Document,
plus

 

  (xiii)

reserved, plus

 

  (xiv)

travel and expense reimbursements of board members and cash fees paid to
independent members of the Loan Parties’ boards of directors, in all cases in an
aggregate amount not to exceed $500,000 per annum, plus

 

  (xv)

investment banker fees (x) in the case of transactions which are not
consummated, not to exceed $1,000,000 per annum and $2,500,000 during the terms
of this agreement and (y) in the case of transactions which are consummated,
without limit, plus

 

  (xvi)

with respect to any Investment or capital expenditure permitted hereunder in
Frack Fleets, (i) verifiable cost addbacks, (ii) pro forma adjustments in
accordance with Reg S-X and (iii) other pro forma synergies, operating expense
reductions, cost savings and improvements and adjustments reasonably estimated
by Borrower in good faith to be realized within 12 months after the consummation
of such InvestmentFrac Fleets made after the Closing Date, the actual
non-capitalized cash costs associated with deploying such Frac Fleets for
utilization in respect of a customer contract; provided that the aggregate
amount of addbacks pursuant to this clause (xvi) shall not to exceed $1,000,000
for each Frac Fleet during the term of this Agreement; plus

 

  (xvii)

fees and expenses incurred in connection with any workout or restructuring
(including, but not limited to, the Restructuring), plus

 

  (xviii)

any amounts paid by any of the Loan Parties pursuant to Section 2.14, plus

 

  (xix)

Investments, costs and expenses related to launching Fleet 10 and Fleet 11, plus

 

- 6 -



--------------------------------------------------------------------------------

  (xx)

fees and expenses incurred in connection with the closing of the First
Amendment, plus

 

  (xxi)

fees and expenses incurred in connection with the MPAC Transaction, plus

 

  (xxii)

fees and expenses incurred in connection with any Capital Lease described
infinancing permitted under Section 7.47.1(g), plus

 

  (xxiii)

fees and expenses incurred in connection with the closing of the Second
Amendment., plus

 

  (xxiv)

costs, fees and expenses incurred in connection with (i) the closing of the
Third Amendment, (ii) the closing of a second lien credit facility permitted
under Section 7.1(r) and any amendment, restatement or supplement to, or
modification of the loan documents in respect of such second lien credit
facility and (iii) the consummation of an equity purchase on the Third Amendment
Effective Date.

minus, to the extent added in the calculation of Consolidated Net Income,

(b) the sum, without duplication of the amounts for such period of:

 

  (i)

unrealized, non-Cash mark-to-market hedging gains resulting from the
requirements of ASC 815, plus

 

  (ii)

other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

 

  (iii)

interest income, plus

 

  (iv)

gains related to dispositions of Property; plus

 

  (v)

extraordinary or non-recurring gains and other extraordinary or non-recurring
income (as determined in accordance with GAAP).

For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, Consolidated Adjusted EBITDA shall be Annualized for the first
three full Fiscal Quarters following the Closing Date.

“Consolidated Interest Expense” means, for any period, total Cash interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of the Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt.

 

- 7 -



--------------------------------------------------------------------------------

“Consolidated Maintenance Capital Expenditures” means expenditures for the
required maintenance of property, plant and equipment of the Borrower and its
Subsidiaries on a consolidated basis.

“Consolidated Net Income” means, for any period:

(a) the net income (or loss) of the Loan Parties on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP,

minus

(b) the sum of:

 

  (i)

the income (or plus the loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, plus

 

  (ii)

the income (or plus the loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Subsidiaries, plusreserved,

 

  (iii)

the income of any Subsidiary of the Borrower to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

 

  (iv)

any after tax gains, or plus any after tax losses, attributable to Asset Sales
or returned surplus assets of any Pension Plan.

“Consolidated Total Debt” means, as at any date of determination, for the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP: (a) the aggregate amount of all Indebtedness, plus (b) the aggregate
outstanding amount, without duplication, of Attributable Debt.

“Contractual Obligation” means, as applied to any Person, any provision of any
Capital Stock issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its Properties is subject.

 

- 8 -



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance
satisfactory to the Requisite Lenders, entered into with the bank or securities
intermediary at which any Deposit Account or Securities Account is maintained by
any Loan Party in accordance with Section 7.15.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” as defined in Section 2.5(c).

“Defaulting Lender” means any Lender that

(a) (c) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded under this
Agreement, unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more of the conditions precedent to funding (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent or any other Lender any other amount required to be paid by
it under this Agreement within two (2) Business Days of the date when due,

(b) (d) has notified Borrower or Administrative Agent in writing that it does
not intend to comply with its funding obligations under this Agreement, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan under this Agreement and
states that such position is based on such Lender’s determination that one or
more of the conditions precedent to funding (which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), or

(c) (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets;

provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
Governmental Authority’s ownership of such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by Administrative Agent or Borrower that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (dc) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
Borrower, or Administrative Agent, as applicable, and each Lender.

 

- 9 -



--------------------------------------------------------------------------------

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Division/Series Transaction” shall mean, with respect to the Loan Parties and
their Subsidiaries, that any such Person (a) divides into two or more Persons
(whether or not the original Loan Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case
as contemplated under the laws of any jurisdiction.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary, Affiliate, or
Related Fund of a Lender, and (c) any commercial bank, investment fund,
sovereign wealth fund or other financial institution and, for the avoidance of
doubt, in no event shall an Eligible Assignee be a natural Person. For the
avoidance of doubt, no Loan Party is an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, asserting
liability, losses, damages, penalties, claims pursuant to or in connection with:
(a) any actual or alleged violation of any Environmental Law; (b) any actual or
alleged Hazardous Material Activity; or (c) any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment,
including natural resource damages.

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which a Loan Party is conducting or at any time has conducted any activity,
operation, practice or business, or where any Property of a Loan Party is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the term “hazardous
substance” shall have the meanings specified in CERCLA, the terms “solid waste”
and “disposal” (or “disposed”) shall have the meanings specified in RCRA and the
term “oil and gas waste” shall have the meaning specified in Section 91.1011 of
the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state of any other applicable jurisdiction establish a meaning
for “oil,” “hazardous substance,” “solid waste,” “disposal” or “oil and gas
waste” which is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.

 

- 10 -



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, waiver, plan, directive, franchise, certificate,
credit or other authorization required under or issued pursuant to any
Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person each trade or business
(whether or not incorporated) that together with such Person would be treated as
a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result in a
material liability to the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates: (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (determined without regard to any waiver of the
funding provisions therein or in Section 303 of ERISA or Section 430 of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430 of the Internal Revenue Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing of a notice of intent to terminate a Pension Plan, the
treatment of an amendment to a Pension Plan as a termination under Section 4041
of ERISA, or the incurrence by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (d) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more non-related contributing sponsors or the
termination of any such Pension Plan resulting in liability of the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or

 

- 11 -



--------------------------------------------------------------------------------

partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability or potential liability
therefor, or the receipt by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which could reasonably be
expected to give rise to the imposition on the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of fines, penalties, taxes or
related charges under Chapter 43 of the Internal Revenue Code or under
Section 502(c), (l) or (m), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan or the assets thereof, or
against the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (k) the imposition of a Lien pursuant to Section 430(k) or 436(f) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Accounts” means (i) tax withholding accounts funded in the ordinary
course of business or required by applicable law, (ii) deposit accounts used
only for payroll obligations in the ordinary course of business, (iii) deposit
accounts used only to hold pledges or deposits made to secure payment of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions or other social security
programs, (iv) deposit accounts in which cash collateral in respect of the
Existing Letters of Credit is deposited, (v) deposit accounts maintained by
Fleet 10 and Fleet 11 until the Fleet 10 and 11 Indebtedness has been satisfied
in full; and (vi) other deposit accounts, so long as at any one time the
aggregate balance in all such accounts referred to in this clause (vi) does not
exceed $250,000.

“Excluded Assets” means any of the following Property or assets of any Loan
Party:

(a) (f) any Property, assets, or rights to the extent that the Loan Parties are
prohibited from granting a security interest in, pledge of, or charge, mortgage
or Lien upon any such Property or assets by reason of any applicable laws to
which such Loan Parties are subject, except to the extent such prohibition is
ineffective under the UCC or other applicable laws; provided that,
notwithstanding the foregoing, the term “Collateral” shall include any and all
accounts and proceeds arising from such excluded Property to the extent that the
assignment or encumbering of such accounts and proceeds is not subject to the
same or similar prohibitions or restrictions;

 

- 12 -



--------------------------------------------------------------------------------

(b) (g) any Property that is subject to a Lien permitted under Sections 7.2(d)
or (e), if and for so long as the grant of a security interest in or Lien on any
such lease, license, contract, agreement or Property shall (Ai) constitute or
result in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, Property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable laws or
principles of equity) or (Bii) require the consent of any Person other than a
Loan Party or any of their respective Affiliates which has not been obtained as
a condition to the grant by any Loan Party of a security interest in or Lien on
such lease, license, contract, agreement or Property, provided that, (1A) if
requested by the Requisite Lenders, such Loan Party will use commercially
reasonable efforts to promptly obtain consent to the collateral assignment
thereof and the granting of a security interest therein to Administrative Agent
and, at such time such consent is obtained, such lease, license, contract,
Property rights or agreement shall constitute “Collateral” hereunder,
(2B) notwithstanding the foregoing, the term “Collateral” shall include any and
all accounts and proceeds arising from such excluded Property to the extent that
the assignment or encumbering of such accounts and proceeds is not subject to
the same or similar prohibitions or restrictions, and (3C) such security
interest or Lien shall attach immediately at such time as the condition causing
such breach or termination shall be remedied and to the extent severable, shall
attach immediately to any portion of such lease, license, contract, Property
rights or agreement that does not result in any of the consequences specified
above;

(c) (h) any interest in real Property that does not constitute a Material Real
Estate Asset;

(d) (i) Excluded Accounts;

(e) (j) any trademark application that would be invalidated, canceled, voided or
abandoned due to the grant and/or enforcement of a security interest therein
(including intent-to-use trademark applications filed with the United States
Patent and Trademark Office prior to the acceptance of a statement of use or
amendment to allege use) to the extent and for so long as the grant and/or
enforcement of a security interest therein would cause such application to be
invalidated, canceled, voided or abandoned; and

(f) (k) any assets as to which the Borrower and the Requisite Lenders mutually
and reasonably agree that the cost of obtaining a security interest in or Lien
on such asset, or perfection of such security interest or Lien, is excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or a Lender or required to be withheld and deducted
from a payment to the Administrative Agent or a Lender: (a) any Taxes on the
Overall Net Income imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of the Administrative Agent or such Lender, (b being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable

 

- 13 -



--------------------------------------------------------------------------------

lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Revolving Commitment (other than pursuant
to an assignment request by the Borrower under Section 2.15) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 2.14(ef), and
(c) any U.S. federal withholding Taxes imposed under FATCA.

“Exit Fee” as defined in Section 2.5(f).

“Existing Credit Agreement” means that certain Senior Secured Credit Agreement
dated as of May 2, 2014 among the Administrative Agent, the Borrower and the
lenders from time to time party thereto, as such agreement wasis amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Existing Letters of Credit” means those certain letters of credit (and any
replacement letters of credit) for the account of Borrower and described in
Schedule 1 attached hereto.

“Exposure” means, with respect to any Lender, as of any date of determination,
the sum of (ia) the outstanding principal amount of the Loans and (iib) undrawn
Revolving Commitments held by such Lender.

“Facility” means any real Property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and,
any current or future regulations or official interpretations thereof., any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“FCPA” has the meaning given to it in Section 4.22(c).

“FDIC” means the Federal Deposit Insurance Corporation.

“Field Survey and Appraisal” means a field survey and appraisal of Borrower’s
equipment performed by auditors, examiners and/or appraisers selected by the
Requisite Lenders pursuant to Section 6.8.

“Financial Plan” as defined in Section 6.1(f).

 

- 14 -



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the President or Chief Financial
Officer. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Financial Plan” as defined in Section 6.1(f).

“Financial Officer Certification” means (a) with respect to financial statements
for which such certification is required, the certification of a Financial
Officer of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Loan Parties as of the dates
indicated and the results of their operations and their cash flows for the
periods indicated, in each case in conformity with GAAP applied on a consistent
basis, subject, in the case of interim financial statements, to changes
resulting from normal audit and year-end adjustments, and (b) with respect to
any Projections, Financial Plan, or other estimates, that such Projections,
Financial Plan, or estimates were based on good faith estimates and assumptions
believed to be reasonable when made in light of circumstances then existing.

“First Amendment” means that certain First Amendment to Amended and Restated
Senior Secured Credit Agreement dated as of the First Amendment Effective Date.

“First Amendment Effective Date” means June 13, 2017.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense paid or payable in
cash during such period and (b) scheduled principal payments in respect of
Indebtedness (including the principal portion of Capital Leases) that are
required to be paid during such period. For purposes of calculating the Fixed
Charge Coverage Ratio, Fixed Charges shall be Annualized for the first three
full Fiscal Quarters following the Closing Date.

“Fixed Charge Coverage Ratio” means, when determined for any period, for the
Loan Parties on a consolidated basis, the ratio of (a) Consolidated Adjusted
EBITDA minus Consolidated Maintenance Capital Expenditures made or incurred, in
each case during the period of twelve consecutive months then ending (unless
Annualized in accordance with the definition thereof), to (b) Fixed Charges for
the period of twelve consecutive months then ending.

“Fleet 10” means USWS Fleet 10, LLC, a Delaware limited liability company.

“Fleet 11” means USWS Fleet 11, LLC, a Delaware limited liability company.

“Fleet 10 and 11 Indebtedness” means Capital Leases and Indebtedness incurred
solely by Fleet 10 and/or Fleet 11 which is not recourse to the Borrower or
Holdings.

 

- 15 -



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Administrative Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood hazards.

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Administrative Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood hazards.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any State thereof, or the District of Columbia.

“FrackFrac Fleet” means all equipment, vehicles, labor and materials used to
perform hydraulic fracturing services as part of the exploration and production
of oil, natural gas and related products.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means the government of the United States of America,
any federal, state, municipal, national or other government, governmental
department, commission, board, bureau, court, agency or instrumentality or
political subdivision thereof or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to any government or any court, in each case whether associated with
a state of the United States, the United States, or a foreign entity or
government.

“Governmental Authorization” means any permit, registration, license, approval,
authorization, plan, directive, franchise, certificate, waiver, variance,
consent order or consent decree of or from any Governmental Authority.

“Governmental Requirement” means, at any time, any applicable law, treaty,
statute, code, ordinance, order, determination, rule, regulation, judgment,
decree, injunction, franchise, permit, certificate, license, authorization,
approval, waiver, variance, common law or other applicable directive whether now
or hereafter in effect, including, without limitation, Environmental Laws,
energy regulations and occupational, safety and health standards or controls, of
any Governmental Authority.

“Gross Availability” means at any time the Revolving Commitment minus the
Revolving Outstandings.

 

- 16 -



--------------------------------------------------------------------------------

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the Lenders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause (a)
above.

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the Borrower and each
Guarantor on the Restatement Date, substantially in the form of Exhibit G.

“Guarantor” means each Subsidiary of the Borrower and any other Person that is
required to guarantee the Obligations pursuant to Sections 6.11, 6.12 or 6.14.

“Guaranty” means the guaranty of each Guarantor set forth in the Guarantee and
Collateral Agreement.

“Hazardous Material” means any substance regulated by or as to which liability
may arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, effluent,
emission, substance or waste defined as or included in the definition or meaning
of “hazardous substance,” “hazardous material,” “hazardous waste,” “solid
waste,” “toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (b) petroleum hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; (c) explosives, radioactive
materials, polychlorinated biphenyls, radon, asbestos containing materials,
mold, silica or other silicate and (d) any material which is or has been
handled, stored, treated, remediated, transported, arranged for disposal,
disposed of or removed from any property (including any Properties) pursuant to
any Environmental Law or Environmental Permit.

“Hazardous Material Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous materials, and any corrective action or
response action with respect to any of the foregoing.

 

- 17 -



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of drafts accepted representing extensions
of credit whether or not representing obligations for borrowed money; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business consistent with past practice that are not overdue by more than one
hundred twenty (120) days) which purchase price is (i) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(ii) evidenced by a note or similar written instrument; (e) all obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such person; (f) all Indebtedness (as
defined in other clauses of this definition) secured by any Lien on any property
or asset owned or held by that Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (g) the face amount of any letter of credit or letter of
guaranty issued, bankers’ acceptances facilities, surety bond and similar credit
transactions for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or drafts, provided that,
Indebtedness shall not include such Person’s obligations with respect to any
letter of credit (including, but not limited to, the Existing Letters of Credit)
to the extent that such obligations are cash collateralized; (h) any earn-out
obligations or purchase price adjustments under purchase agreements to the
extent that such items would appear as a liability on a balance sheet of such
Person prepared in accordance with GAAP; (i) all Guarantees by such Person of
Indebtedness (as otherwise defined herein) of any other Person; (j) all
obligations of such Person in respect of Swap Agreements, whether entered into
for hedging or speculative purposes; (k) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (l) all Attributable Debt of such
Person, and (m) Indebtedness of any partnership or Joint Venture in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such Person. The amount of Indebtedness under any Swap
Agreements outstanding at any time, if any, shall be the Net Mark- to-Market
Exposure of such Person under such Swap Agreements at such time.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action to
remove, remediate, clean up or abate Hazardous Materials), Taxes, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether based on any federal, state or

 

- 18 -



--------------------------------------------------------------------------------

foreign laws, statutes, rules or regulations (including without limitation
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Loans or the use or intended use of the proceeds thereof, or
any enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) the execution, delivery, performance, administration or enforcement of
the Loan Documents or any actual or prospective action, claim, suit, litigation,
investigation, inquiry or proceeding relating to any of the foregoing, whether
based on contract, tort or any other theory, whether brought by a third party or
by any Loan Party or otherwise, and regardless of whether any Indemnitee is a
party thereto); or (b) any Environmental Claim or Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, business or practice of the Borrower or any
of its Subsidiaries or Affiliates and any of their respective Properties.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Indemnitee Agent Party” as defined in Section 9.6.

“Indemnitees” as defined in Section 2.4(b).

“Intellectual Property” means all intellectual property rights, both statutory
and common, throughout the world, including but not limited to the following:
(a) patents, together with any foreign counterpart patents, as well as any
reissued and reexamined patents and extensions corresponding to the patents, and
patent applications, as well as any related continuation, continuation in part,
and divisional applications and patents issuing therefrom and any respective
foreign counterpart foreign patent applications or foreign patents issuing
therefrom; (b) works of authorship and copyrightable works, copyrights and
registrations and applications for registrations thereof; (c) any trademark,
service mark, trade name, trade dress, brand names, slogans, domain names,
registrations and any trademarks or service marks issuing from applications for
registrations for the foregoing, and all goodwill associated therewith; (d) all
trade secrets, know-how or proprietary property or technology and (e) all other
intellectual property rights material to the operation of the Borrower’s or any
of its Subsidiaries’ business.

“Intercreditor Agreement” means (a) an intercreditor agreement in form and
substance satisfactory to the Requisite Lenders with respect to any applicable
Indebtedness permitted under Section 7.1 and, (b) the intercreditor agreement,
dated as of the Third Amendment Effective Date, among, inter alios,
Administrative Agent, as agent under this Agreement, Piper Jaffray Finance, LLC,
the other collateral agents from time to time party thereto and acknowledged and
agreed to by the Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time (b) an intercreditor agreement in form and substance
satisfactory to the Required Lenders and the Administrative Agent with respect
to any applicable Indebtedness permitted under Section 7.1(v) and (c) any Swap
Intercreditor Agreement.

 

- 19 -



--------------------------------------------------------------------------------

“Interest Payment Date” means the last dayBusiness Day of each calendar month.

and if such day is not a Business Day, then the next succeeding Business Day
after the last day of such calendar month.”Interest Period” means (a) initially
from the commencement of a Revolving Loan to the next successive Interest
Payment Date, and (b) thereafter from Interest Payment Date to the next
succeeding Interest Payment Date; provided that (i) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the following Business Day unless the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day, (ii) any Interest
Period that begins on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period, (iii) the
Borrower may not select any Interest Period for a Revolving Loan which would
extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter (except as otherwise provided
herein).

“Investment” means (a) any direct or indirect redemption, retirement purchase or
other acquisition by any Person of, or of a beneficial interest in, any of the
Capital Stock or other Property of any other Person; (b) any direct or indirect
loan, advance, acquisition of all or substantially all assets of another Person
or a business unit of another Person, capital contribution or other transfer of
funds or Propertyinvestment by any Person to any other Person, including all
Indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales or the provisions of services to that other
Person in the ordinary course of business; and (c) any direct or indirect
Guarantee of any obligations of any other Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
(whether in Cash or Property) thereto.

“IRS” as defined in Section 2.14(ef).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Estoppel, Consent and Access Agreement” means an estoppel, consent and
access agreement substantially in the form of Exhibit N, with such changes or
modifications as may be approved by the Requisite Lenders.

“Lease” means any lease of real Property to which a Loan Party is a party as
lessor or lessee.

“Lenders” means each Person listed on the signature pages hereto as a Lender,
and any other Person that becomes a party hereto in accordance with the terms
hereof pursuant to an Assignment Agreement or a joinder agreement, other than
any such Person that ceases to be a party hereto pursuant to an Assignment
Agreement.

 

- 20 -



--------------------------------------------------------------------------------

“LIBOR” means, at any time, the greater of (a) the rate appearing on the
applicable Bloomberg Page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the first calendar day
of such Interest Period of each month, as the rate for dollar deposits with a
maturity of one (1) month, and (b) one percent (1.00%) per annum. If such rate
ceases to be available and the Administrative Agent and the Requisite Lenders
determines in good faith that the rate so published no longer accurately
reflects the rate available to the Administrative Agent in the London Interbank
Market then the LIBOR Rate for such Interest Period shall be the rate per annum
determined by the Administrative Agent in consultation with the Requisite
Lenders to be the rate per annum equal to the average offered quotation rate to
three (3) major banks in the London interbank market for deposits in Dollars of
amounts in same day funds determined as of approximately 11:00 a.m., London
England time, two (2) Business Days prior to the commencement of such Interest
Period.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Capital Stock, any purchase option, call or similar right of a third
party with respect to such Capital Stock.

“Liquidity” means, when determined, for the Borrower and its Subsidiaries on a
consolidated basis, the sum of (a) all unencumbered (other than Liens in favor
the Administrative Agent) Cash and Cash Equivalents plus (b) Gross Availability.

“Loans” means, collectively, the Revolving Loans.

“Loan Document” means any of this Agreement, the Notes (if any), the Collateral
Documents and the Perfection Certificate.any amendments of any of the foregoing
and all other documents, certificates, instruments or agreements executed and
delivered by or on behalf of a Loan Party for the benefit of Administrative
Agent or any Lender in connection herewith on or after the date hereof.

“Loan Party” means the Borrower and each Guarantor.

“Long-Term Leases” means leases or lease agreements for the payment or rent or
hire of Property of any kind whatsoever (real or personal), in each case having
a primary term in excess of six (6) months, but excluding any Capital Leases.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

- 21 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, and condition (financial or otherwise) of the Loan Parties and their
Subsidiaries taken as a whole; (b) the ability of the Loan Parties and their
Subsidiaries taken as a whole to fully and timely perform their Obligations;
(c) the legality, validity, binding effect, or enforceability against a Loan
Party of a Loan Document; (d) Administrative Agent’s Liens (on behalf of itself
and the Secured Parties) on any Collateral or the priority of such Liens; or
(e) the rights, remedies and benefits available to, or conferred upon,
Administrative Agent and any Lender under any Loan Document.

“Material Leased Location” means any location (including such locations that are
leased by any Loan Party pursuant to leases, licenses, or similar agreements for
the use and occupancy of real Property and such locations that are the subject
of a warehouse or bailee arrangement but excluding such locations owned by a
Loan Party) which holds, stores or otherwise maintains Collateral having a fair
market value of $500,000 individually for each such location.

“Material Real Estate Asset” means any fee-owned real Property having a fair
market value in excess of $2,500,000 as of the date of the acquisition thereof.

“Maturity Date” means the earlier of (a) February 2May 31, 2020 and (b) the date
that all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgaged Properties” means all fee-owned real Property owned or acquired after
the date hereof constituting Material Real Estate Assets, in each case as to
which the Administrative Agent for the benefit of the Lenders shall be granted
an Acceptable Lien pursuant to one or more Mortgages.

“Mortgages” means Mortgages in form and substance reasonably satisfactory to the
Requisite Lenders, as they may be amended, supplemented or otherwise modified
from time to time.

“MPAC Merger Agreement” means that certain Merger and Contribution Agreement
dated as of July 13, 2018 by and among Matlin & Partners Acquisition
Corporation, a Delaware corporation, MPAC Merger Sub LLC, a Delaware limited
liability company, Holdings, and certain former shareholders of Holdings.

“MPAC Transaction” means the transactions contemplated by the MPAC Merger
Agreement.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Regulations, that mandates the
purchase of flood insurance to cover real Property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

 

- 22 -



--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of a Person means, as of any date of determination
and with respect to any Swap Agreement, the net amount (after giving effect to
any applicable netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

“Non-Consenting Lender” means any Lender that does not approve any consent,
forbearance, waiver or amendment that (a) requires the approval of all affected
Lenders in accordance with the terms of Section 10.6 and (b) has been approved
by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” as defined in Section 2.14(ef).

“Notes” means the Revolving Loan Notes.

“Obligations” means all liabilities and obligations of every nature of each Loan
Party and its Subsidiaries from time to time owed to Administrative Agent
(including any former Administrative Agent), the Lenders, any Indemnitee or any
of them under any Loan Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest in the related bankruptcy
proceeding), or fees, expenses, penalties, premiums, reimbursements,
indemnification or other amounts payable under the Loan Documents, and whether
primary, secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OPA” as defined in the definition of “Environmental Laws.”

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, amalgamation, formation or
organization, as amended, and its bylaws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership or certificate of
formation, as amended, and its partnership agreement, as amended, (c) with
respect to any general partnership, its partnership agreement, as amended, and
(d) with respect to any limited liability company, its articles of organization
or certificate of formation, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

- 23 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Sources” as defined in Section 10.3(c).

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, court or documentary, intangible, excise or
property or similar Taxes, fees, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to or in connection with, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.15).

“Parent” means U.S. Well Services, Inc., a Delaware corporation.

“Participant” as defined in Section 10.7(g).

“Participant Register” as defined in Section 10.7.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“Payment Date” means (a) each Interest Payment Date and (b) the Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

“Perfection Certificate” means that certain Perfection Certificate, dated as of
the date hereof, executed by the Borrower.

“Permitted Acquisition Certificate” means a certificate in the form of Exhibit O
hereto.

“Permitted Acquisitions” means an acquisition by a Loan Party of or from any
Person, whether pursuant to an acquisition of any Capital Stock of such Person,
all or substantially all of the assets of such Person, or of a distinct
division, line of business, or other business unit of such Person or otherwise
(such Person or division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is engaged in a
line of business (or that consists of assets used in a line of business which
would not violate Section 7.12), in each case so long as:

(l) no Event of Default shall then exist or would exist immediately after giving
effect thereto;

 

- 24 -



--------------------------------------------------------------------------------

(m) the Target is engaged in a business which, if engaged in by the Borrower,
would not constitute a breach of Section 7.12;

(n) reserved;

(o) Administrative Agent, on behalf of the Lenders, shall have received (or
shall receive in connection with the closing of such acquisition) a
first-priority perfected security interest in all Collateral acquired with
respect to the Target to the extent required under Sections 6.11 and 6.14 of
this Agreement (except as otherwise agreed by the Requisite Lenders) and the
Target, if a Person, shall have become a Guarantor in accordance with Section
6.11;

(p) Administrative Agent, on behalf of the Lenders, shall have received (i) a
description of the material terms of such acquisition, (ii) financial statements
of the Target for its two most recent fiscal years and unaudited financial
statements for any fiscal quarters within the applicable fiscal year that have
ended at least 45 days prior to the date of such acquisition, (iii) consolidated
projected financial statements of the Loan Parties on a consolidated basis
(giving pro forma effect to such acquisition) for the fiscal year in which such
acquisition occurs and for each of the fiscal years immediately following such
fiscal year through the Maturity Date, which shall include statements of income,
cash flows, and balance sheets, (iv) not less than ten (10) Business Days (or
such shorter period as may be approved in writing by the Requisite Lenders)
prior to the consummation of any such acquisition, a Permitted Acquisition
Certificate substantially in the form of Exhibit O, executed by an Authorized
Officer of the Borrower certifying that such acquisition complies with, and as
of the date on which such acquisition is consummated, will comply with, the
requirements of this Agreement, (v) copies (or then- current drafts) of the
purchase and sale agreement and other material agreements relating to such
acquisition, and (vi) such other items relating to such acquisition as the
Requisite Lenders may reasonably request;

(q) immediately after giving effect to such acquisition, Borrower’s Liquidity
shall not be less than $5,000,000;

(r) such acquisition has been (i) approved or recommended by the board of
directors (or other applicable governing body) of the Target or (ii) in the
event the Target or its parent is the subject of any proceeding pending under
the Bankruptcy Code, such acquisition has been approved by the bankruptcy court
(or other court of competent jurisdiction) in which such proceeding is pending;

(s) reserved; and

(t) promptly, but in no event later than the date which is three (3) days after
the closing of any Permitted Acquisition, the Borrower shall deliver to the
Administrative Agent true and correct executed copies of the purchase and sale
agreement and other material agreements relating to such acquisition.

 

- 25 -



--------------------------------------------------------------------------------

provided that, any earnouts or similar deferred or contingent obligations of any
Loan Party in respect of purchase price consideration in connection with such
acquisition shall be subordinated to the Obligations pursuant to written
documentation in form and substance reasonably acceptable to the Requisite
Lenders.

“Permitted Dispositions” means

(a) (u) dispositions of assets in the ordinary course of business (i) which are
obsolete, surplus or worn out, (ii) which are no longer used in a Loan Party’s
business and which such Loan Party has decided to replace, or (iii) the proceeds
of which are used to purchase other assets that are useful in such Loan Party’s
business;

(b) (v) disposition (including discounts and forgiveness) of delinquent accounts
in the ordinary course of business for purposes of collection;

(c) (w) dispositions of inventory in the ordinary course of business;

(d) (x) dispositions of assets by any Loan Party to another Loan Party;

(e) (y) in each case, to the extent constituting a disposition, uses of Cash and
Cash Equivalents in transactions not otherwise prohibited under this Agreement;

(f) (z) to the extent constituting dispositions, transactions permitted under
Sections 7.2, 7.4 or, 7.6 or 7.10; and

(g) (aa) licenses and leases of assets in the ordinary course of business, in
each case to the extent not otherwise prohibited under this Agreement.; and

“Permitted Holders” means Crestview (as defined in the MPAC Merger Agreement)
and any of its Affiliates and Parent Sponsor (as defined in the MPAC Merger
Agreement) and any of its Affiliates.

(h) the sale or other disposition of assets (other than Capital Stock of any
Subsidiary) in an aggregate amount not to exceed $5,000,000.

“Permitted Encumbrances” means (a) statutory Liens of landlords, banks (and
rights of set off), carriers, warehousemen, mechanics, repairmen, workmen,
materialmen, vendors and other similar Liens imposed by law, in each case
incurred in the ordinary course of business consistent with past practice for
amounts not yet overdue or for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of thirty (30) days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts and in connection with transactions not
prohibited by this Agreement; (b) Liens for taxes, assessments, or other
governmental charges or levies and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) or 436(f) of the Internal Revenue
Code or by ERISA), in each case incurred in the ordinary course of business
consistent with past practice (i) for amounts not yet overdue or for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of thirty (30) days) are being contested in good

 

- 26 -



--------------------------------------------------------------------------------

faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, or (ii) in connection with transactions not prohibited
by this Agreement, the non-payment of which is permitted under Section 6.4;
(c) easements, zoning restrictions, servitudes, covenants, conditions, permits,
exceptions or reservations in any Property of any Loan Party for the purpose of
roads, pipelines, transmission lines, transportation lines or distribution
lines, or for the joint or common use of real estate, rights of way, facilities
and equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by such Loan Party or with respect to any such
Property that constitutes a Material Real Estate Asset, materially impair the
value of such Material Real Estate Asset subject thereto; (d) Liens arising from
precautionary UCC filings with respect to operating leases and other leases
which are not Capital Leases and cover assets that are leased by, but not owned
by, a Loan Party; (e) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Loan Party in the ordinary course of business, consistent with the past
practices of such Loan Party and as customary in the oilfield services industry,
but only to the extent otherwise permitted hereunder; (f) rights of offset or
statutory banker’s Lien arising in the ordinary course of business in favor of
commercial banks; provided that, any such Lien shall only extend to deposits and
property in possession of such commercial bank and its affiliates, Liens of a
collecting bank arising in the ordinary course of business under Section 4-208
or 4-210 of the UCC in effect in the relevant jurisdiction covering only the
items being collected upon; (g) Liens (i) in favor of a banking or other
depositary institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary to the banking industry, (ii) in favor of a financial institution
arising as a matter of law encumbering financial assets on deposit in securities
accounts (including the right of set-off) and which are within the general
parameters customary to the securities industry and (iii) that are contractual
rights of set-off relating to the establishment of depository and cash
management relations with banks not given in connection with the issuance of
Indebtedness for borrowed money and which are within the general parameters
customary to the banking industry, provided that, in each case such Liens only
encumber the accounts described in clauses (i)-(iii); (h) Liens securing
Indebtedness permitted to be incurred under this Agreement with respect to the
financing of insurance premiums, to the extent such Liens do not attach or
otherwise extend to any other assets of any Loan Party other than the returned
premiums on such insurance policies; and (i) Liens attaching to cash earnest
money deposits made by a Loan Party in connection with an actual or anticipated
acquisition not otherwise prohibited under this Agreement; provided that no
intention to subordinate the Lien granted in favor of Administrative Agent and
the Lenders is to be hereby implied or expressed by the permitted existence of
any Permitted Encumbrance.

“Permitted Holders” means Crestview (as defined in the MPAC Merger Agreement)
and any of its Affiliates and Parent Sponsor (as defined in the MPAC Merger
Agreement) and any of its Affiliates.

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

“Permitted Recipients” as defined in Section 10.17.

 

- 27 -



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means a Phase I Environmental Site Assessment prepared by a
nationally recognized environmental consultant acceptable to the Lenders.

“Pro Forma Balance Sheet” as defined in Section 4.7.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loans of any Lender, the percentage obtained by dividing
(a) the Exposure of that Lender, by (b) the aggregate Exposure of all Lenders.

“Proceeds” as defined in the GuarantyGuarantee and Collateral Agreement.

“Projections” as defined in Section 4.8.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
Cash, securities, accounts and contract rights.

“RCRA” as defined in the definition of “Environmental Laws.”

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real Property.

“Recipient” as defined in Section 10.17.

“Register” as defined in Section 2.4(b).

“Related Fund” means, with respect to any Lender, (i) any fund, account of
investment vehicle that is controlled or managed by (A) such Lender, (B) an
Affiliate of such Lender, or (C) the same investment advisor or manager as such
Lender or an Affiliate of such investment advisor or manager, or (ii) any Person
formed and controlled by any of the foregoing. With respect to any Lender,
Related Fund shall also include any swap, special purpose vehicles purchasing or
acquiring security interests in collateralized loan obligations or any other
vehicle through which such Lender may leverage its investments from time to
time.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Requisite Lenders” means, when determined, one or more Lenders (other than
Defaulting Lenders and any Loan Parties) having or holding Exposure representing
at least fifty- one percent (51%) of the sum of the aggregate Exposure of all
Lenders (other than Defaulting Lenders).

 

- 28 -



--------------------------------------------------------------------------------

“Restatement Date” means February 2, 2017.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Capital Stock of any Loan Party now or hereafter
outstanding, except a dividend payable solely in additional shares of that class
of Capital Stock to the holders of that class; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Capital Stock of any Loan Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Capital
Stock of any Loan Party now or hereafter outstanding; (d) any Cash payment of
management or similar fees (other than compensation of officers and managers);
(e) during any forbearance period under this Agreement or during the continuance
of any Event of Default, any bonus or non-ordinary course compensation payment
to senior level management; (f) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in- substance or legal defeasance), sinking fund or similar payment
with respect to, any subordinated or unsecured Indebtedness other than the
Obligations; and (but not, for the avoidance of doubt, payments of scheduled
interest as and when due and payments in respect of Capital Leases as and when
due); (g) any payment or distribution required for the consummation of the
Restructuring. and (h) any payments in connection with Indebtedness secured on a
second lien basis and any modification, refinancing, refunding, renewal,
restructuring, replacement or extension of any such Indebtedness, unless such
payments are permitted by an Intercreditor Agreement.

“Restructuring” means the transactions contemplated by the Restructuring
Agreement.

“Restructuring Agreement” means that certain Restructuring and Exchange
Agreement dated as of the Closing Date among the Borrower, Revolving Lender,
Term Lender, JMRF Interest Holders, SMRF Interest Holders, Series E Holders,
certain Common Holders (each as therein defined) and certain members of the Loan
Parties’ management.

“Revolving Commitment” means, as to any Lender, such Lender’s commitment to make
Revolving Loans. The initial amount of each Lender’s Revolving Commitment is set
forth on Annex A. The aggregate amount of the Revolving Commitments of all
Lenders is $65,000,000.

“Revolving Lenders” means Lenders holding a Revolving Commitment to advance
Revolving Loans.

“Revolving Loans” as defined in Section 2.1(a)(i).

“Revolving Loan Note” means the promissory notes of the Borrower described in
Section 2.1 and being substantially in the form of Exhibit C-2C, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“Revolving Outstandings” means, when determined, the sum of the aggregate
principal amount of Revolving Loans then outstanding.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

- 29 -



--------------------------------------------------------------------------------

“Sanctions” has the meaning given to it in Section 4.22(a).

“Sanctioned Country” has the meaning given to it in Section 4.22(a).

“SDN List” has the meaning given to it in Section 4.22(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” means that certain Second Amendment to Amended and Restated
Senior Secured Credit Agreement dated as of the Second Amendment Effective Date.

“Second Amendment Effective Date” means November 19, 2018.

“Secured Parties” has the meaning assigned to that term in the Guarantee and
Collateral Agreement.

“Securities Account” means any “securities account” as defined in the UCC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of a Financial Officer
substantially in the form of Exhibit F.

“Solvent” means, with respect to any Person and its Subsidiaries, when taken as
a whole on a consolidated basis, that as of the date of determination, both
(a) (i) the sum of such Person’s and its consolidated Subsidiaries’ debt and
liabilities (including contingent liabilities) does not exceed the fair saleable
value of such Person’s and its consolidated Subsidiaries’ present assets; (ii)
if applicable, such Person and its consolidated Subsidiaries’ capital is not
unreasonably small in relation to their business as contemplated on the
Restatement Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Restatement Date; and
(iii) such Person and its consolidated Subsidiaries’ have not incurred and do
not intend to incur, or believe (nor should they reasonably believe) that they
will incur, debts beyond their ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person and its consolidated
Subsidiaries’ are “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Special Flood Hazard Area” means an area that Federal Emergency Management
Agency’s current flood maps indicate has at least a one percent (1%) chance of a
flood equal to or exceeding the base flood elevation (a 100-year flood) in any
given year.

 

- 30 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by any Person which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross- currency
rate swap transaction, currency option or any other similar transaction
(including any option with respect to any of these transactions) or any
combination thereof, whether linked to one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
other financial measures and whether exchange traded, “over-the-counter” or
otherwise.

“Swap Intercreditor Agreement” means each intercreditor agreement entered into
among Administrative Agent on behalf of the Lenders, the Borrower and a
counterparty to a Swap Agreement approved by the Requisite Lenders.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, penalties or additional amounts thereon.

“Tax Distribution” means any distribution made by the Borrower in amounts which
are sufficient to permit the direct and indirect members of the Borrower to pay
their estimated income taxes which arise solely and directly as a result of
their direct or indirect ownership interest in the Borrower, for any period
during which the Borrower was a pass-through entity for U.S. federal income tax
purposes, as determined or estimated by the Borrower in good faith, taking into
account (ia) any difference in rates applicable to ordinary income, capital
gains and dividends and any allowable deductions in respect of such state taxes
in computing the member’s liability for federal income taxes, without regard to
the alternative minimum tax and (for the avoidance of doubt) Section 1411 of the
Code, and (iib) any tax losses or credits of the Borrower, including any tax
losses or credits of any Subsidiary that is a pass-through entity for U.S.
federal income tax purposes, allocated to such member in prior periods but not
previously utilized as an offset against income or gains; provided, however, in
no event will the aggregate tax distributions to the members exceed the
aggregate tax liabilities of the direct or indirect members (looking through any
intervening pass-through entities) with respect to the taxable

 

- 31 -



--------------------------------------------------------------------------------

income of the Borrower, calculated for each such member as the product of the
portion of the taxable income of the Borrower allocated to such member (reduced
by any deduction reasonably expected to be available to such member under
Section 199A, as reasonably determined taking into account solely on facts
related to the Borrower) and the highest marginal effective rate of federal and
state income tax applicable to Borrower’s memberssuch member (i.e. the corporate
rate for any corporate taxpayer and the individual rate for any individual
taxpayer). If the Borrower’s actual reportable taxable income is less than prior
estimates, the tax distributions will be reduced in the following taxable year
to account for excess distributions. The tax distributions may be made on any
date that is not more than five (5) business days prior to the date on which
estimated income tax payments are required to be made by calendar year
individual taxpayers and each due date for the income tax return of an
individual calendar year taxpayer (without extensions). Upon request by a
Lender, Borrower will promptly provide appropriate documentation to such Lender
regarding the computation of the tax distributions.

“Tax on the Overall Net Income” of a Person means any net income, franchise or
branch profits Taxes (i) imposed on a Person by the jurisdiction in which a
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its Applicable Office) is located, or
(ii) that are an Other Connection Taxes.

“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) who is required to include in income amounts
realized (whether or not distributed) by Administrative Agent, any Lender or any
Tax Related Person of any of the foregoing.

“Termination Date” means the earlier to occur of (a) the Maturity Date, or
(b) any other date on which the Revolving Commitments terminate pursuant to the
terms hereof.

“Third Amendment” means that certain Third Amendment to Amended and Restated
Senior Secured Credit Agreement dated as of the Third Amendment Effective Date.

“Third Amendment Effective Date” means December 14, 2018.

“Title Policy” means a policy or policies of title insurance insuring the Lien
of the on any Property, in an amount equal to, for any fee mortgage policy, the
aggregate of the land value and insurable building and improvements value of
such Property (or such lesser amount as may be acceptable to the Lenders), free
of all other Liens that are not expressly permitted under this Agreement,
containing no general survey exception or mechanics lien exception and issued
together with such endorsements and affirmative coverage as the Lenders may
reasonably request.

“Total Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
at any time, the ratio of (a) Consolidated Total Debt at such time to
(b) Consolidated Adjusted EBITDA for the four Fiscal Quarters most recently
ended. For purposes of calculating the Total Leverage Ratio as of any date of
determination, Consolidated Adjusted EBITDA shall be calculated on a pro forma
basis (i) assuming that (A) all sales and other dispositions of assets by
Borrower of the equity interests of any Subsidiary, all or substantially all of
the assets of any Subsidiary, or any line of business or division of Borrower or
any of its Subsidiaries, and (B) all Permitted

 

- 32 -



--------------------------------------------------------------------------------

Acquisitions by Borrower or any of its Subsidiaries, in each case completed
during the most recently completed four Fiscal Quarter period (unless Annualized
in accordance with the definition thereof) and in each case including any
recourse Indebtedness incurred or repaid in connection therewith, have been
made, incurred, or repaid (as the case may be) on the first day of such four
Fiscal Quarter period (and adjusted for the amount of net cost savings,
operating expense reductions, other operating improvements and acquisition
synergies projected by Borrower in good faith to be realized during such period
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken or expected to be taken
in connection with such sale, other disposition, or acquisition by Borrower or
any of its Subsidiaries, net of the amount of actual benefits realized during
such period and included in the calculation of Consolidated Adjusted
EBITDAunless Annualized in accordance with the definition thereof), and
(ii) using the historical financial results of any such Person, Subsidiary, or
business line or division that was the subject of any such acquisition, sale, or
other disposition during the most recently completed four Fiscal Quarter period
(unless Annualized in accordance with the definition thereof).

“Treasury Rate” means, as of any prepayment date, the yield to maturity at a
time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the applicable prepayment date to May 2,
2015, provided, however, that if the period from the applicable prepayment date
to May 2, 2015 is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one- twelfth
(1/12th) of a year) from the weekly average yields of United States Treasury
securities for which such yields are given having maturities as close as
possible to May 2, 2015, except that if the period from the applicable
prepayment date to May 2, 2015 is less than one (1) year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one (1) year shall be used.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unused Commitment Fee” has the meaning given to it in Section 2.5(g).

“Upfront Fee” has the meaning given to it in Section 2.5(e).

“U.S. Person” has the meaning in Section 7701(a)(30) of the Internal Revenue
Code.

“U.S. Tax Compliance Certificate” as defined in Section 2.14(ef)(ii)(cB).

“Vehicle” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles both (i) that are covered by a certificate of title
law of any state and, in any event, shall include all tires and appurtenances to
any of the foregoing and (ii) perfection of a security interest in which may not
be effected by the filing of a financing statement under the Uniform Commercial
Code.

 

- 33 -



--------------------------------------------------------------------------------

“Winston & Strawn” means Winston & Strawn LLP, counsel to certain Lenders.

“Voting Capital Stock” means, for any Person, the Capital Stock of such Person
entitled to vote in the election of the members of such Person’s board of
directors or other applicable governing body.

1.3 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Requisite Lenders shall so request, the
Requisite Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrower shall provide to Administrative Agent and Lenders reconciliation
statements requested by Administrative Agent or any Lender (reconciling the
computations of such financial ratios and requirements from then- current GAAP
computations to the computations under GAAP prior to such change) in connection
therewith. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 6.1(a), (b) and (c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements of the Borrower and the Pro Forma Balance Sheet. Notwithstanding
anything to the contrary contained herein, any change in GAAP after the Third
Amendment Effective Date to the effect that operating leases, as defined
pursuant to GAAP on the Third Amendment Effective Date, are to be treated as, or
similar to, Capital Leases, shall have no effect and the parties shall continue
to account for such operating leases pursuant to GAAP as in effect on the Third
Amendment Effective Date.

1.4 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. References herein to a Schedule
shall be considered a reference to such Schedule as of the Restatement Date. The
use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. Unless otherwise indicated, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).
The use herein of the phrase “to the knowledge of” with respect to a Loan Party
shall be a reference to the knowledge of the Chief Executive Officer, President,
or Chief Financial Officer of the applicable Loan Party.

 

- 34 -



--------------------------------------------------------------------------------

SECTION 2.

THE CREDITS

2.1 Loans and Borrowings.

(a) Revolving Commitment.

(i) Each Revolving Lender agrees to make loans on a revolving basis (the
“Revolving Loans”) from time to time until the Termination Date in that Lender’s
Pro Rata Share of the aggregate amounts that Borrower requests from all
Revolving Lenders. The commitments of the Revolving Lenders to make Revolving
Loans will expire on the Termination Date. Each request for Revolving Loans
shall be in the minimum amount of $5,000,000. No more than threetwo
(2) Revolving Loan requests shall be made per calendar quarter and no more than
four (4) Revolving Loan requests shall be made after the Third Amended Effective
Date.

(ii) The aggregate principal balance of outstanding Revolving Loans shall not
exceed the difference of the Revolving Commitment less the Revolving
Outstandings less any undrawn or unreimbursed amount of any letters of credit
issued pursuant to Section 7.1(y).

(iii) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time prior to
the Termination Date. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall be due and payable on
the Termination Date. Lender has no obligation to make a Revolving Loan at any
time following the occurrence and during the continuation of a Default or an
Event of Default.

2.2 Requests for Loans. Borrower must give to Administrative Agent written or
electronic notice of any requested Borrowing Request of Revolving Loans to be
made by Revolving Lenders. Each such notice constitutes a “Borrowing Request”
hereunder and must:

(a) specify the aggregate amount of any such Revolving Loan and the date on
which such Revolving Loans are to be made; and

(b) be received by Administrative Agent no later than 10:00 a.m., New York, New
York time, three (3) Business Days prior to the date on which any such Revolving
Loans are to be made (provided that the Borrowing Request for the Loans made on
the Restatement Date may be delivered on the Restatement Date).

Each such written request or confirmation must be made in the form and substance
of the Borrowing Request, duly completed. Upon receipt of any such Borrowing
Request, Administrative Agent shall give each Lender prompt notice of the terms
thereof.

On the requested borrowing date, each Revolving Lender shall provide
Administrative Agent with immediately available funds, to the Loan Account,
covering that Lender’s Pro Rata Share of that borrowing so long as the
applicable Lender has not received written notice from Administrative Agent that
the conditions precedent set forth in Section 3 with respect to that

 

- 35 -



--------------------------------------------------------------------------------

borrowing have not been satisfied. After Administrative Agent’s receipt of the
proceeds of the applicable Loans from Revolving Lenders, Administrative Agent
shall make the proceeds of those Loans available to Borrower on the applicable
borrowing date by transferring to Borrower immediately available funds equal to
the proceeds received by Administrative Agent or as may otherwise be directed by
Borrower in writing.

2.3 Use of Proceeds. Proceeds of the Revolving Loans and may be used from time
to time for working capital purposes and for other general business purposes;
provided that the proceeds of Loans may not be used, or permitted to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock, other than such Margin
Stock that will be immediately cancelled upon and purchase.

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Loans.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain in its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans held by such Lender and each
repayment and prepayment in respect thereof. The failure to make any such
recordation, or any error in such recordation, shall not affect any Obligations
in respect of any applicable Loans; and provided, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern absent manifest error.

(b) Register. Administrative Agent shall maintain at Administrative Agent’s
Office in the United States a register for the recordation of the name and
address, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. The entries
in the Register shall be conclusive and binding on the Loan Parties,
Administrative Agent and each Lender, absent manifest error; provided, failure
to make any such recordation, or any error in such recordation, shall not affect
the Loan Parties’ Obligations in respect of any Loan. The Borrower,
Administrative Agent and the Lenders shall treat each Person in whose name any
Loan shall be registered as the owner and the Lender thereof for all purposes
hereof. The Borrower hereby designates the entity serving as Administrative
Agent to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and the Borrower
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute “Indemnitees.”

2.5 Interest; Administrative Agent Fee.

(a) Interest. Each Revolving Loan shall bear interest at a per annum rate equal
to LIBOR plus 6.00%.

(b) Interest Payment Dates. Interest shall be due and payable on each Payment
Date, commencing February 28, 2017. All interest payable hereunder shall be
computed on the basis of a 360-day year comprised of twelve (12) 30-day months.

 

- 36 -



--------------------------------------------------------------------------------

(c) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, if elected by the Requisite Lenders in writing (which election may
state that interest shall accrue at the Default Rate from the date of the
occurrence of such Event of Default), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall bear
interest from the date set forth in such notice from the Requisite Lenders
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws, whether or not allowed in such a proceeding)
payable in Cash on demand at a rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
Loans (the “Default Rate”). Payment or acceptance of the increased rates of
interest provided for in this Section 2.5(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

(d) Administrative Agent Fee. On the Restatement Date, the Borrower will pay to
Administrative Agent for its own account, a closing fee of $2,500 (the “Agent’s
Closing Fee”), and on each anniversary thereafter, the Borrower will pay to
Administrative Agent for its own account, a fee of $35,000 per year. All fees
referenced herein shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent. Once paid, none of the fees shall be
refundable under any circumstances.

(e) Upfront Fees. The Borrower shall pay a $900,000 cash fee on the Restatement
Date to the Administrative Agent for the ratable benefit of the Revolving
Lenders (the “Upfront Fee”).

(f) Exit Fee. The Borrower shall pay to the Administrative Agent for the ratable
benefit of the Revolving Lenders on November 11, 2019 that are not Defaulting
Lenders, a fee equal to 1.50% of the aggregate Revolving Commitment as of the
Second Amendment Effective Date (the “Exit Fee”), payable to each Revolving
Lender only if the Revolving Loans are not repaid and Revolving Commitments
terminated by November 8, 2019. Each Revolving Lender will receive its pro rata
share of the Exit Fee as calculated based on its Revolving Commitment on the
date it is paid.

(g) Unused Commitment Fee. The Borrower shall to the Administrative Agent a fee
(the “Unused Commitment Fee”) for the account of each Revolving Lender in an
amount equal to:

(i) the daily balance of the Revolving Commitment of such Revolving Lender
during the preceding calendar quarter, less

(ii) the sum of the daily balance of all Revolving Loans held by such Revolving
Lender during the preceding calendar quarter;

(iii) multiplied by one half of one percent (0.50%) per annum.

The total Unused Commitment Fee paid by Borrower will be equal to the sum of all
of the Unused Commitment Fees due to the Lenders. Such fee shall be payable
quarterly in arrears on the first day of each calendar quarter following the
date hereof. The Unused Commitment Fee provided in this Section 2.5(g) shall
accrue at all times from and after the Second Amendment Effective Date.

 

- 37 -



--------------------------------------------------------------------------------

2.6 Repayment of Loans.

(a) [reserved]Reserved.

(b) Repayment on the Maturity Date. If any principal or interest amount payable
under the Loans remains outstanding on the Maturity Date, such amount will be
paid in full by Borrower to Lenders in immediately available funds on the
Maturity Date.

2.7 Optional Prepayments.

(a) The Borrower may prepay the Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 2.5(a), Section 2.11(f) and
Section 2.11(g)) in an aggregate minimum amount equal to (a) if being paid in
whole, the Obligations and (b) if being paid in part, $1,000,000 and integral
multiples of $100,000 in excess of that amount. All such prepayments shall be
made upon not less than three (3) Business Days’ prior written or telephonic
notice (or such shorter period as may be consented to by the Requisite Lenders),
in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent. Upon the giving of any such notice, the Borrower shall be
obligated to make such prepayment on the prepayment date specified therein;
provided, however, that any such notice may be conditioned upon the consummation
of another transaction. Any such voluntary prepayment shall be applied as
specified in Section 2.10.

(b) [reserved]Reserved.

2.8 Reduction in Revolving Commitment.

(a) Borrower may from time to time on at least five Business Days’ prior written
notice from Borrower to Administrative Agent (which shall promptly advise each
applicable Lender thereof) permanently reduce the Revolving Commitments to an
amount not less than the Revolving Outstandings. Any such reduction must be in
an amount not less than $5,000,000 or a higher integral multiple of $1,000,000.

(b) Concurrently with any reduction of the Revolving Commitments to zero,
Borrower shall pay all interest on the Revolving Loans, all accrued and unpaid
fees, if any.

2.9 Mandatory Prepayments.

(a) Revolving Loans. Borrower shall immediately prepay the Revolving Loans at
any time when the Revolving Outstandings exceed the aggregate Revolving
Commitments of all Lenders, to the full extent of any such excess.

 

- 38 -



--------------------------------------------------------------------------------

2.10 Application of Payments.

(a) Any payment of any Loan made pursuant to Sections 2.6, 2.7, or 2.9 shall be
applied as follows:

first, to pay all unpaid expenses, fees and actual, incurred indemnities of
Administrative Agent due hereunder to the full extent thereof;

second, ratably to pay all unpaid expenses, fees and actual, incurred
indemnities due hereunder to the full extent thereof;

third, ratably to pay any accrued unpaid cash interest on the Revolving Loans
(including interest at the Default Rate, if any) until paid in full;

fourth, ratably to pay the Revolving Loans then outstanding in full;

seventhfifth, ratably to pay any other Obligations then due and payable; and

eighthsixth, to the Borrower.

(b) If an Event of Default shall have occurred and not otherwise been waived,
subject to the terms of each Intercreditor Agreement and the Guarantee and
Collateral Agreement, all payments or proceeds received by Administrative Agent
hereunder in respect of any of the Obligations shall be applied first, to pay
any costs and expenses then due Administrative Agent in connection with the
foreclosure or realization upon, the disposal, storage, maintenance or otherwise
dealing with any of, the Collateral or otherwise, and indemnities and other
amounts then due to Administrative Agent under the Loan Documents until paid in
full, second, to pay any costs, expenses, indemnities or fees then due to
Administrative Agent under the Loan Documents until paid in full, third, ratably
to pay any expenses, fees or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full, fourth, ratably to the payment of any
accrued interest on the Revolving Loans (including interest at the Default Rate,
if any) until paid in full, fifth, ratably to pay the principal amount of all
Revolving Loans until paid in full, and sixth, ratably to pay any other
Obligations then due and payable.

2.11 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense, free of any restriction or condition, and
delivered to Administrative Agent not later than 3:00 p.m. (New York City time)
on the date due to Administrative Agent’s Account for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next Business Day.

(b) All prepayments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

 

- 39 -



--------------------------------------------------------------------------------

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.

(d) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.

(e) Administrative Agent shall deem any payment by or on behalf of the Borrower
hereunder that is not made in same day funds prior to 3:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Interest and fees shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the applicable rate determined pursuant
to Section 2.5(a) from the date such amount was due and payable until the date
such amount is paid in full.

2.12 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to make Loans (which it shall be deemed to
have made from each Lender simultaneously upon the receipt by such Lender of its
portion of such payment) in the ratable Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such Lender is
thereafter recovered from such Lender upon the bankruptcy or reorganization of
the Borrower or otherwise, those payments to that extent shall be rescinded and
the amount of such Loans shall be returned to such Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any Lender may exercise any and all rights
of banker’s lien, set off or counterclaim with respect to any and all monies
owing by the Borrower to that Lender with respect thereto as fully as if that
Lender were owed the amount of the Loan made by that Lender.

 

- 40 -



--------------------------------------------------------------------------------

2.13 Increased Costs. Subject to the provisions of Section 2.14 (which shall be
controlling with respect to the matters covered thereby), in the event that any
Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto)In the event that any
Governmental Requirement, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
applicable law, treaty or governmental rule, regulation or order), or any
determination of a court or Governmental Authority, in each case that becomes
effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (a) subjects such Lender (or its
Applicable Office) to any additional Tax (other than any(i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (iii) Connection Income Taxes) with respect to this Agreement or any
of the other Loan Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its Applicable Office) of principal, interest,
fees or any other amount payable hereunder or its deposits, reserves or capital
attributable thereto; (b) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender; or (c) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
Applicable Office) or its obligations hereunder; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
Applicable Office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.13, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

2.14 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payableAny and all payments by or on
account of any Loan Party hereunder and under the other Loan Documents shall
(except to the extent otherwise required by law) be paid free and clear of, and
without any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding on account of, any Tax imposed, levied,
collected, withheld or assessed by any Governmental Authority.

(b) for any Withholding of Taxes. If any Loan Party or the Administrative Agent
is required by law to make any deduction or withholding for or on account of any
Tax from any sum paid or payable under any of the Loan Documents: (i) the
Borrower shall promptly notify the Administrative Agent of any such requirement
or any change in any such requirement as soon as the Borrower becomes aware of
it; (ii), except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Borrower or the Administrative
Agent) requires the deduction or withholding of any Tax from any such payment,
then the Borrower or Administrative Agent, as applicable, shall be entitled to
make such deduction or

 

- 41 -



--------------------------------------------------------------------------------

withholding and shall timely pay (or cause to be paid) any such Taxthe full
amount deducted or withheld to the relevant Governmental Authority before the
date on which penalties attach thereto; (iii)in accordance with applicable law
and, if such Tax is an Indemnified Tax, then the sum payable by such Loan Party
in respect of which the relevant deduction or withholding is requiredthe
Borrower shall be increased to the extentas necessary to ensureso that after any
such deduction or withholding has been made (including any deduction or
withholding imposed with respect to any increases in the sumsuch deductions and
withholdings applicable to additional sums payable under this
Section 2.14(b)(iii)) the, Administrative Agent or such Lender, as the case may
be, and each of their Tax Related Persons receives on the due date of such
payment a net sum) the applicable recipient receives an amount equal to whatthe
sum it would have received had no such deduction or withholding been required;
and (iv) within thirty (30) days after making any such deduction or withholding,
the Borrower shall deliver to the Administrative Agent evidence satisfactory to
the other affected parties of such deduction or withholding and of the
remittance thereof to the relevant Governmental Authority; provided, no such
additional amount shall be required to be paid to any Lender under clause
(iii) above for (A) any U.S. federal withholding Tax in effect and applicable,
as of the date the Lender or the Administrative Agent becomes a party to any
Loan Document (other than pursuant to an assignment request by the Borrower
under Section 2.15), except to the extent that, pursuant to this Section 2.14,
amounts with respect to such Taxes were payable to such Lender’s assignor
(including each of their Tax Related Persons) immediately before such Lender
becomes a party hereto or (B) any Excluded Tax.made.

(b) Withholding of Taxes. Reserved.

(c) Other Taxes and Evidence of Tax Payments. In addition, the Loan Parties
shall pay all Other Taxes to the relevant Governmental Authorities in accordance
with applicable law. Upon request by the Administrative Agent or any Lender,
after the payment of any Taxes by any Loan Party, the applicable Loan Party
shall deliver to Administrative Agent official receipts or certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent in respect of any Taxes or Other Taxes
payable hereunder promptly after payment of such Taxes or Other Taxes.

(d) Indemnification by Loan Parties. The Loan Parties shall indemnify the
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any TaxesIndemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or incurred by the Administrative Agent or such Lender
or their respective Tax Related Persons, as the case may be, relating to,
arising out of, or in connection with any Loan Document or any payment or
transaction contemplated hereby or thereby, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and all reasonable costs and expenses incurred in enforcing the provisions of
this Section 2.14(d); provided, however, that the Loan Parties shall not be
required to indemnify the Administrative Agent and Lenders (i) in duplication of
any Taxes indemnified in Section 2.14(b)(iii), (ii) for any Excluded Tax, and
(iii) for any U.S. federal withholding Taxes imposed on the Administrative Agent
or Lender on the date it becomes a party to any Loan Document. Any
indemnification under this Section 2.14(d) shall be made on

 

- 42 -



--------------------------------------------------------------------------------

an after-Tax basis, such that after all required deductions and payments of all
Taxes (including any Tax on the Overall Net Income), the Administrative Agent or
any Lender or any of their Tax Related Persons receives and retains an amount
equal to the sum it would have received and retained had it not paid or incurred
or been subject to such Taxes or expenses and costs. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) (e) Status of Lenders. (i) EachAny Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent, on or prior to the
Restatement Date (in the case of each Lender listed on the signature pages
hereof on the Restatement Date) or on or prior to the date of the assignment
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times upon a reasonable request as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), two executed original copies of the
Internal Revenue Service (the “IRS”) Form W-9. Each Lender that is not a U.S.
Person (a “Non-U.S. Lender”) shall, to the extent it is legally entitled to do
so, entitled to an exemption from or reduction of withholding Tax with respect
to payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, on or prior to the Restatement Date (in the case of each
Lender listed on the signature pages hereof on the Restatement Date) or on or
prior to the date of the assignment pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times upon a reasonable
request as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), any
documentation reasonably requested by Borrower that will permit payments
hereunder to be made without, or at a reduced rate of, deduction or withholding
(including backup withholding). Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than documentation set forth in Section 2.14(ef)(ii)(A),
(ii)(B), (ii)(C) orand (ii)(D) below) shall not be required if in the Non-U.S.
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Non-U.S. Lender:

 

- 43 -



--------------------------------------------------------------------------------

(i) To the extent it is legally entitled to do so, any Non-U.S. Lender shall
deliver:

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the assignment pursuant to which it becomes a Lender (in the case
of each other Lender), and at such other times upon a reasonable request as may
be necessary in the determination of the Borrower or Administrative Agent (each
in the reasonable exercise of its discretion), two executed original copies of
the Internal Revenue Service (the “IRS”) Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(A) 1. in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed original copies of IRS Form
W-8BEN or IRS Form W- 8BEN-E (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E (or any applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B) 2. two executed original copies of IRS Form W-8ECI;

(C) 3. in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) two executed original copies
of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form); or

 

- 44 -



--------------------------------------------------------------------------------

(D) 4. to the extent a Non-U.S. Lender is not the beneficial owner, two executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E (or any applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender shall
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner.

Each Lender required to deliver any forms, certificates or other evidence with
respect to U.S. federal income tax withholding matters pursuant to this
Section 2.14(e) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate, that such Lender shall promptly upon a
reasonable request to deliver to the Borrower and the Administrative Agent two
new original copies of IRS Form W-8BEN, W-8IMY or W-8ECI (or successor form),
and as applicable, a U.S. Tax Compliance Certificate properly completed and duly
executed by such Lender, and such other documentation reasonably requested by
the Borrower or the Administrative Agent to confirm or establish that such
Lender is not subject to deduction or withholding of U.S. federal income tax
with respect to payments to such Lender under the Loan Documents or is subject
to deduction or withholding of U.S. federal income tax at a reduced rate, or
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

(C) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) (f) FATCA. Ifif a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such

 

- 45 -



--------------------------------------------------------------------------------

Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
lawApplicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.14clause (fD), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Refunds. If any person receivesparty determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts hereunder with respect to Taxes), such Personpursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund. (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

- 46 -



--------------------------------------------------------------------------------

2.15 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 2.13 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, notifies Administrative Agent or
Borrower that such Lender is no longer able to make or hold Loans which bear
interest based on LIBOR, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 10.7(c);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it under this Agreement (including any applicable
premium or make-whole) and under the other Loan Documents from the assignee (to
the extent of such outstanding principal and accrued interest) or Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, or consent.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable laws:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set out in the definition of Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.5 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such

 

- 47 -



--------------------------------------------------------------------------------

Defaulting Lender to Administrative Agent under this Agreement; second, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
third, if so determined by the Requisite Lenders and Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement in accordance with Section 2.10; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2y) such Loans were made at a time when the
conditions set out in Article III applicable to such Loan were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the commitments under the facilities, as
applicable. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee or standby fee for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to or in respect of that
Defaulting Lender).

2.17 [Reserved].

SECTION 3.

CONDITIONS PRECEDENT

3.1 Restatement Date. The obligation of each Lender to participate in the
Restructuring and make initial Revolving Loans on the Restatement Date is
subject to the satisfaction, or waiver in accordance with Section 10.6, of the
following conditions on or before the Restatement Date:

(a) Loan Documents. Each Lender and Administrative Agent shall have received
copies of each of the following, executed and delivered by each applicable Loan
Party, each Lender and the Administrative Agent: (i) this Agreement; and
(ii) each Loan Document.

 

- 48 -



--------------------------------------------------------------------------------

(b) Restructuring. The Lenders shall have received evidence that the
Restructuring has been consummated, including the execution and delivery of the
Restructuring Agreement by each of the parties thereto, the satisfaction of all
conditions to consummation of the Restructuring Agreement shall have been
satisfied or waived in accordance with the Restructuring Agreement’s terms, and
the Closing Date (as defined in the Restructuring Agreement) shall have
occurred.

(c) Reserved

(d) Reserved.

(e) Organizational Documents; Incumbency. Each Lender shall have received (i)
copies of each Organizational Document of each Loan Party, certified as of a
recent date by the appropriate Governmental Authority, for each Lender, each
dated the Restatement Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers executing the Loan Documents on behalf
of each Loan Party; (iii) resolutions of the board of directors, the manager(s)
or member(s) or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this Agreement, the other
Loan Documents to which it is a party or by which it or its assets may be bound
as of the Restatement Date, certified as of the Restatement Date by an
Authorized Officer as being in full force and effect without modification or
amendment; and (iv) a good standing certificate for each Loan Party from the
applicable Governmental Authority in such Person’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which such
Person is qualified as a foreign corporation or other entity to do business,
each dated a recent date on or prior to the Restatement Date.

(f) Governmental Authorizations and Consents. Except as provided in Schedule
4.5, each Loan Party shall have obtained all material Governmental
Authorizations and all consents of other Persons, in each case that are
necessary in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect and in
form and substance satisfactory to the Requisite Lenders. All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

(g) Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of the Lenders a valid, perfected Acceptable Lien in all
personal property Collateral (other than Excluded Assets or Vehicles) of the
Loan Parties, Winston & Strawn (with a copy to Administrative Agent) shall have
received:

(i) evidence satisfactory to the Requisite Lenders of the compliance by each
Loan Party of its respective obligations under the Guarantee and Collateral
Agreement and the other Collateral Documents to which it is party (including its
obligation to deliver UCC financing statements, originals of securities,
instruments and chattel paper);

 

- 49 -



--------------------------------------------------------------------------------

(ii) original copies of the certificates of title of each Vehicle owned by any
Loan Party; and

(iii) the results of a recent search, by a Person reasonably satisfactory to the
Requisite Lenders, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of each Loan Party
in each such Loan Party’s jurisdiction of organization, together with copies of
all such filings disclosed by such search and (ii) UCC termination statements
(or similar documents) duly authorized by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search that do
not constitute Permitted Liens.

(h) Reserved.

(i) Reserved.

(j) Reserved.

(k) Reserved.

(l) Evidence of Insurance. Winston & Strawn shall have received a certificate
from the Borrower’s insurance broker or other evidence reasonably satisfactory
to the Requisite Lenders that all insurance required to be maintained pursuant
to Section 6.6 is in full force and effect, together with all other endorsements
and other requirements set forth in Section 6.6.

(m) Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received executed copies of the favorable written opinion of Porter &
Hedges LLP, special counsel for the Loan Parties, addressed to the Lenders and
Administrative Agent and the Lenders and dated as of the Restatement Date and
covering such matters as the Requisite Lenders may reasonably request and
otherwise in form and substance reasonably satisfactory to the Requisite Lenders
(and each Loan Party hereby instructs such counsel to deliver such opinions to
Administrative Agent and the Lenders).

(n) Expenses. The Borrower shall have paid to Administrative Agent all amounts
due and payable pursuant to Section 10.2 for which an invoice has been presented
on or prior to the Restatement Date.

(o) Solvency Certificate. On the Restatement Date, Winston & Strawn shall have
received a Solvency Certificate from the Borrower dated as of the Restatement
Date and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to the Requisite Lenders, certifying that after giving
effect to the consummation of the Restructuring, the Loan Parties and their
Subsidiaries, when taken as a whole on a consolidated basis, are and will be
Solvent.

(p) Restatement Date Certificate. The Borrower shall have delivered to Winston &
Strawn an executed Restatement Date Certificate, together with all attachments
thereto.

 

- 50 -



--------------------------------------------------------------------------------

(q) No Litigation. Except for any matters disclosed in Schedule 4.11, there
shall not exist any action, suit, investigation, litigation or proceeding or
other legal or regulatory developments, pending or threatened in writing in any
court or before any arbitrator or Governmental Authority that, in the reasonable
opinion of the Lenders, singly or in the aggregate, impairs the ability of the
Loan Parties to perform their obligations under the Loan Documents or to
consummate the Restructuring.

(r) Reserved.

(s) Reserved.

(t) Funds Flow. Administrative Agent shall have received at least two (2) days
prior to the Restatement Date, a funds flow memorandum, in form and substance
reasonably satisfactory to the Requisite Lenders.

(u) Initial Borrowing Request. Administrative Agent shall have received a
fully-executed Borrowing Request.

(v) Pro Forma Balance Sheet. Winston & Strawn shall have received the Pro Forma
Balance Sheet.

(w) Other Indebtedness. The Lenders shall be reasonably satisfied that the Loan
Parties have no outstanding Indebtedness except for Indebtedness permitted
pursuant to Section 7.1 and the Loan Parties shall not be in default with
respect to such Indebtedness.

(x) Reserved.

Winston & Strawn shall notify the Borrower, the Administrative Agent and the
Lenders of the Restatement Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.6) at or prior to 2:00
p.m., New York City time, on February 2, 2017 (and, in the event such conditions
are not so satisfied or waived, the Initial Commitments shall terminate at such
time).

3.2 Conditions to Revolving Loans. The obligation of each Lender to make any
Revolving Loan is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of any such Revolving
Loan (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date).

(b) At the time of and immediately after giving effect to the advancement of
such Revolving Loan, no Default or Event of Default shall have occurred and be
continuing.

(c) reservedThe Borrower shall be in pro forma compliance with the covenants set
forth in Section 7.7.

 

- 51 -



--------------------------------------------------------------------------------

(d) A Financial Officer of the Borrower shall have delivered an executed
Borrowing Request to Administrative Agent.

(e) Since the Second Amendment Effective Date, no event, circumstance or change
has occurred that has caused or could reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect.

Each advance of Revolving Loans shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 3.2.

SECTION 4.

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make their
respective Loans, each Loan Party represents and warrants to Administrative
Agent and each Lender, on (a) the Restatement Date, and (b) each date that a
Borrowing Request is delivered to Administrative Agent, that the following
statements are true and correct:

4.1 Organization; Requisite Power and Authority; Qualification. Each Loan Party
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own and operate its
Properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and, in the case of the Borrower, to
make the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations as now conducted, except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

4.2 Capital Stock and Ownership. The Capital Stock of each Loan Partythe
Borrower and its Subsidiaries that is issued and outstanding has been duly
authorized and validly issued. Except as set forth on Schedule 4.2, as of the
RestatementThird Amendment Effective Date there is no existing option, warrant,
call, right, commitment or other agreement to which any Loan Partythe Borrower
and its Subsidiaries is a party requiring, and there is no other Capital Stock
of any Loan Partythe Borrower and its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by any Loan Partythe Borrower
and its Subsidiaries of any additional membership interests or other Capital
Stock of any Loan Party orthe Borrower and its Subsidiaries or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of any Loan Partythe
Borrower and its Subsidiaries. Schedule 4.2 sets forth a true, complete and
correct list as of the Restatement Date, both after giving effect to the
Restructuring,Third Amendment Effective Date, of the name of each Loan Party
(other than Parent) and indicates for each such Person its ownership (by Lender
andincluding percentage interest) and the type of entity of each of them, and
the number and class of authorized and issued Capital Stock of such Person.
Except as set forth on Schedule 4.2, as of the Restatement Date, no Loan
PartyThird Amendment Effective Date, none of Holdings and its Subsidiaries has
any equity investments in any other corporation or entity.

 

- 52 -



--------------------------------------------------------------------------------

4.3 Due Authorization. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate, limited
liability company or partnership (as applicable) action and, if required,
shareholder, member and/or partner action, on the part of each Loan Party that
is a party thereto.

4.4 No Conflict. The execution, delivery and performance by each of the Loan
Parties of the Loan Documents to which such Loan Party is a party do not and
will not:

(a) (a) violate in any material respect any provision of any Governmental
Requirement applicable to, or any of the Organizational Documents of, any Loan
Party;

(b) (a) conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any Contractual
Obligation of any Loan Party, other than with respect to agreements evidencing
Indebtedness that is being repaid in full on the Restatement Date;

(c) (b) result in or require the creation or imposition of any Lien upon any of
the properties or assets of any Loan Party (other than any Liens created under
any of the Loan Documents in favor of Administrative Agent, on behalf of the
Secured Parties and other Permitted Liens); or

(d) (d) result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to any Loan Party’s operations or any of
its properties, except for any such default, noncompliance, suspension,
revocation, impairment, forfeiture, or nonrenewal that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.5 Governmental Consents and Permits.

(a) Except as set forth on Schedule 4.5, the execution, delivery and performance
by each of the Loan Parties of the Loan Documents to which they are parties and
the consummation of the Transactionstransactions pursuant hereto do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority with respect to a Loan
Party, except for (i) filings and recordings with respect to the Collateral to
be made, or otherwise delivered to Winston & Strawn LLP, for filing and/or
recordation, (ii) filings necessary to maintain perfection of the Collateral,
(iii) routine filings related to such Loan Party and the operating of its
business, (iv) such filings as may be necessary in connection with
Administrative Agent’s or the Lenders’ exercise of remedies hereunder, and
(v) such consents and approvals set forth on Schedule 4.5 that have been
obtained and remain in full force and effect.

(b) Except as disclosed in Schedule 4.5, each Loan Party has, and is in
compliance with, all material Governmental Authorizations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person
and no condition exists or event has occurred which,

 

- 53 -



--------------------------------------------------------------------------------

in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
Governmental Authorization, and there is no written claim that any thereof is
not in full force and effect, in each case except as would not, individually or
in the aggregate reasonably be expected to have a Material Adverse Effect.

4.6 Binding Obligation. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Person, enforceable against such Person in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

4.7 Financial Information. The unaudited pro forma balance sheet of the Borrower
as of December 31, 2016 (including the notes thereto) (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date) to (i) the
Loans to be made in connection with the Restatement Date and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Balance Sheet
has been prepared in good faith based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly, in all
material respects, on a pro forma basis the estimated financial position of the
Borrower as of December 31, 2016, assuming that the events specified in the
preceding sentence had actually occurred at such date (it being acknowledged and
agreed by Administrative Agent and the Lenders that estimates and projections as
to future events are made in good faith by the Borrower and that Borrower does
not warrant that such estimates and projections will ultimately prove to have
been accurate). As of the Restatement Date, the Borrower has no material
contingent liability or material liability for taxes (other than with respect to
taxes not yet due and payable), long term lease or unusual forward or long term
material commitment including under any agreement that has not been disclosed in
writing to Administrative Agent and the Lenders.

4.8 Projections. On and as of the Restatement Date, the projections of the Loan
Parties for the period from the Restatement Date through and including
December 31, 2017, including monthly projections for each month during the
Fiscal Year in which the Restatement Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of the
Borrower in light of circumstances then existing and, as of the Restatement
Date, the management of the Borrower believed that the Projections were
reasonable and attainable.

4.9 Reserved

4.10 Reserved.

4.11 Adverse Proceedings, etc. Except as reflected on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, which could reasonably
be expected to have a Material Adverse Effect. No Loan Party is in violation of
any Governmental Requirement of any Governmental Authority that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, or is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any Governmental Authority,
domestic or foreign, that relate to any Loan Party’s obligations under, or the
enforceability of, any Loan Document or the Restructuring.

 

- 54 -



--------------------------------------------------------------------------------

4.12 Payment of Taxes. Except as reflected on Schedule 4.12, all income and
franchise tax returns and other material tax return and reports of each Loan
Party required to be filed by any of them have been (or extensions with respect
thereto have been) timely filed and are true, correct and complete in all
material respects, and all Taxes shown on such tax returns to be due and payable
and all material Taxes, assessments, fees and other governmental charges upon
any Loan Party and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due, except those
which are being actively contested by such Person in good faith and by
appropriate proceedings, which are reflected on Schedule 4.12 to the extent in
existence on the RestatementThird Amendment Effective Date; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. To the knowledge
of the Borrower, no claim is being asserted against any Loan Party with respect
to any such Tax or other such governmental charge.

4.13 Properties.

(a) Each Loan Party has good and marketable title to, valid leasehold interests
in, or valid licenses to use, all property and assets material to its business,
free and clear of all Liens, except Permitted Liens. All such properties and
assets are in good working order and condition, ordinary wear and tear excepted.

(b) Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other Intellectual Property material to its business,
and the use thereof by such Person does not infringe upon the rights of any
other Person. Set forth on Schedule 4.13 is a complete and accurate list as of
the RestatementThird Amendment Effective Date of all material patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, and copyright applications of any Loan Party. NoUnless the same
could not reasonably be expected to result in a Material Adverse Effect, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or threatened
in writing against any Loan Party.

(c) Schedule 4.13 sets forth a true and complete list, as of the
RestatementThird Amendment Effective Date, by state and street address, of all
Real Estate Assets owned or leased by any Loan Party. As of the RestatementThird
Amendment Effective Date, each Loan Party has valid leasehold interests in the
Leases described on Schedule 4.13 to which it is a party. Each such Lease is
valid and enforceable in accordance with its terms in all material respects and
is in full force and effect. No consent or approval of any landlord or other
third party in connection with any such Lease is necessary for the applicable
Loan Party to enter into and execute the Loan Documents to which it is a party
or to consummate the Transactiontransactions contemplated hereby except for the
execution by such landlords of the Landlord Estoppel, Consent and Access
Agreement and any other matters that are set forth on Schedule 4.13.

 

- 55 -



--------------------------------------------------------------------------------

(d) The Perfection Certificate has been duly prepared, completed and executed by
an Authorized Officer of the Borrower and the information set forth therein,
including the exact legal name of each Loan Party and the description of the
Collateral owned by the Loan Parties, is true, correct and complete in all
material respects as of the Restatement Date.

4.14 Environmental Matters. Except for such matters as set forth on Schedule
4.14:

(a) To Borrower’s knowledge each of the Loan Parties, its businesses, its
operations, and its Properties are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws, except for any such non- compliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) The Loan Parties have obtained all Environmental Permits required for their
businesses, operations and Properties with all such Environmental Permits being
currently in full force and effect, and no Loan Party has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied, except
where the failure to hold any such Environmental Permit, or where any such
revocation or failure to renew could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) There are no pending, or to the Borrower’s knowledge, threatened,
Environmental Claims against any Loan Party, its Properties, or as a result of
its business, operation or ownership of Property that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(d) To Borrower’s knowledge, no Loan Party owns or operates (or owns any
Property that contains or has contained) any: (i) underground storage tanks;
(ii) landfills or dumps; (iii) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (iv) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.

(e) To Borrower’s knowledge, there has been no Release or threatened Release of
Hazardous Materials that is: (i) caused by any Loan Party’s operations or
related to any Loan Party’s business or Properties (ii) at, on, under or from
any Loan Party’s Properties; that is required by law to be reported to any
Governmental Authority or that could be reasonably expected to have a Material
Adverse Effect (individually or cumulatively with any other Release). No Loan
Party is required to undertake any, or is the subject of, any investigation,
remediation, abatement, removal, or monitoring of Hazardous Materials under
applicable Environmental Laws; and, to the knowledge of the Borrower, none of
the Loan Parties’ operations, businesses, or Properties are materially and
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real Property.

 

- 56 -



--------------------------------------------------------------------------------

(f) No Loan Party has received any written notice from any Governmental
Authority asserting an alleged obligation on the party of such Loan Party under
any applicable Environmental Laws with respect to the investigation,
remediation, abatement, removal, or monitoring of any Hazardous Materials and,
to Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such notice.

(g) To Borrower’s knowledge, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
business, operations or Properties of any Loan Party that could reasonably be
expected to form the basis for a claim for damages or compensation, which could
reasonably be expected to have a Material Adverse Effect (individually or in the
aggregate) and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of
notice regarding such exposure.

(h) The Loan Parties have provided to Administrative Agent and the Lenders
complete and correct copies of all material, final environmental compliance
reports, audits, site assessment reports, investigations, studies, analyses, and
correspondence on material environmental matters (including matters relating to
any alleged material non-compliance with or liability under Environmental Laws)
that are in the Borrower’s possession or control and relate to any Loan Party’s
business, operations or Properties.

4.15 No Defaults.

(a) No any Loan Party is in default in the performance, observance or
fulfillment of the obligations, covenants or conditions contained in its
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

4.16 Reserved.

4.17 Governmental Regulation. No Loan Party is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18 Margin Stock. No Loan Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. No part of the
proceeds of the Loans made by such Loan Party will be used to purchase or carry
any such Margin Stock, other than such Margin Stock that will be immediately
cancelled upon such repurchase, or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

- 57 -



--------------------------------------------------------------------------------

4.19 Employee Matters. The Loan Parties, and their respective employees, agents
and representatives have not committed any material unfair labor practice as
defined in the National Labor Relations Act, and no Loan Party has been or is
engaged in any unfair labor practice, in each case that could reasonably be
expected, individually or in the aggregate, to result in a material liability to
such Loan Party. Except as reflected on Schedule 4.11, there has been and is (a)
no unfair labor practice charge or complaint pending against any Loan Party, or
to the knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board or any other Governmental Authority, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement or similar agreement that is so pending against any Loan
Party, or to the knowledge of the Borrower, threatened against any of them,
(b) no labor dispute, strike, lockout, slowdown or work stoppage in existence
or, to the knowledge of the Borrower, threatened against, involving or affecting
any Loan Party, (c) no labor union, labor organization, trade union, works
council, or group of employees of any Loan Party that has made a pending demand
for recognition or certification, and no representation or certification
proceedings or petitions seeking a representation proceeding that is presently
pending or, to the knowledge of the Borrower, threatened to be brought or filed
with the National Labor Relations Board or any other Governmental Authority, and
(d) no union representation question existing, or labor union organizing
activity, with respect to any employees of any Loan Party, any of the foregoing
of which individually or in the aggregate could reasonably be expected to result
in a material liability to a Loan Party.

4.20 Employee Benefit Plans. Borrower, its Subsidiaries and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where such noncompliance or nonperformance could not, individually or in
the aggregate, reasonably be expected to result in a material liability to the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, or otherwise funded entirely
by the participants thereof, no Employee Benefit Plan provides any material
health or life benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Borrower, or any its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan by an amount which, when aggregated with such
excesses for all other Pension Plans, is

 

- 58 -



--------------------------------------------------------------------------------

material to the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. As of the most recent valuation date for each Multiemployer
Plan for which the actuarial report is available, the potential liability of
Borrower, its Subsidiaries and their respective ERISA Affiliates for a complete
or partial withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 or Section 4205 of ERISA), when aggregated with such potential
liability for a complete or partial withdrawal from all Multiemployer Plans, is
not in an amount that would be material to the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates. Borrower, its Subsidiaries and each
of their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan in all material respects and are
not in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21 Solvency. The Loan Parties and their Subsidiaries are, and upon the
incurrence of any Loan made to the Borrower on any date on which this
representation and warranty is made, will be, Solvent.

4.22 Foreign Assets Control Regulations; Anti-Money Laundering; Anti- Corruption
Practices.

(a) Each Loan Party and each Subsidiary of each Loan Party is in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations (“Sanctions”) as administered by OFAC and the U.S.
State Department. No Loan Party and no Subsidiary of a Loan Party (i) is a
Person on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”), (ii) is a person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. person cannot deal or otherwise engage in
business transactions with such person, (iii) is a Person organized or resident
in a country or territory subject to comprehensive Sanctions (a “Sanctioned
Country”), or (iv) is owned or controlled by (including by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a government of a
Sanctioned Country such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited by U.S. law.

(b) Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all laws related to terrorism or money laundering including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title III of the
USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed. Reg.
49079), any other enabling legislation, executive order or regulations issued
pursuant or relating thereto and (iv) other applicable federal or state laws
relating to “know your customer” or anti-money laundering laws, rules or
regulations. No action, suit or proceeding by or before any court or
Governmental Authority with respect to compliance with such anti-money
laundering laws, rules or regulations is pending or threatened to the knowledge
of each Loan Party and each Subsidiary of each Loan Party.

(c) Each Loan Party and each Subsidiary of each Loan Party is in compliance in
all material respects with all applicable anti-corruption laws, including the
U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K. Bribery Act
2010 (“Anti-Corruption

 

- 59 -



--------------------------------------------------------------------------------

Laws”). None of the Loan Party or any Subsidiary, nor to the knowledge of the
Loan Party, any director, officer, agent, employee, or other person acting on
behalf of the Loan Party or any Subsidiary, has taken any action, directly or
indirectly, that would result in a violation of applicable Anti-Corruption Laws.
The Loan Party and each Subsidiary has instituted and will continue to maintain
policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws.

4.23 Disclosure. No representation or warranty of any Loan Party contained in
any Loan Document and none of the written reports, financial statements, or
certificates furnished to Administrative Agent and the Lenders by or on behalf
of any Loan Party for use in connection with the Transactionstransactions
contemplated hereby contains, when taken as a whole, any untrue statement of a
material fact or omits to state a material fact (known to the Borrower, in the
case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not materially misleading as of the time
when made or delivered in light of the circumstances in which the same were
made, provided that, with respect to any estimates or financial projections, the
Borrower only represents that such estimates and projections were based on good
faith estimates and assumptions believed to be reasonable when made in light of
circumstances then existing events are made in good faith by the Borrower and
that Borrower does not warrant that such estimates and projections will
ultimately prove to have been accurate. There are no agreements, instruments and
corporate or other restrictions to which any Loan Party is subject, and there
are no facts known (or which should upon the reasonable exercise of diligence be
known) to the Borrower (other than matters of a general economic nature) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby.

4.24 Insurance. The Loan Parties and the Property of each Loan Party are
adequately insured in compliance with the requirements of Section 6.6. Attached
as Schedule 4.24 are insurance certificates which summarize all insurance
maintained by or on behalf of the Loan Parties as of the Restatement Date and,
as of the Restatement Date, all premiums in respect of such insurance have been
paid.

4.25 Separate Entity. The Borrower (a) has taken all necessary steps to maintain
the separate status and records of the Loan Parties, on a consolidated basis,
(b) does not commingle any assets or business functions with any other Person
(other than any Loan Party), (c) maintains separate financial statements from
all other Persons (other than the other Loan Parties), (d) has not assumed or
guaranteed the debts, liabilities or obligations of others (other than any Loan
Party) and Indebtedness permitted under Section 7.1(j), (e) holds itself out to
the public and creditors as an entity separate from all other Persons (other
than the other Loan Parties), (f) has not committed any fraud or misuse with
respect to its separate entity legal status, (g) has not maintained its assets
in such a manner that it will be costly or difficult to segregate, ascertain or
identify its individual assets from those of its stockholders, (h) has not taken
any action that would reasonably be expected to cause it to become insolvent,
(i) to the extent required under its Organizational Documents or the applicable
laws of the State of Delaware has not failed to hold appropriate meetings (or
act by unanimous written consent) of its board of managers or other applicable
governing body to authorize all applicable actions, or (ii) in authorizing such
actions failed, to observe all applicable formalities required by the laws of
the State of Delaware, or failed to observe all applicable formalities required
by its Organizational Documents and (j) has not generally held itself out to be
responsible for the material debts of another Person (other than any Loan
Party).

 

- 60 -



--------------------------------------------------------------------------------

4.26 Security Interest in Collateral. The provisions of the Loan Documents
create legal and valid Liens on all the Collateral in favor of Administrative
Agent, for the benefit of Administrative Agent and the Secured Parties, and in
the case of Liens which may be perfected by filing a financing statement, when
financing statements in appropriate form are filed in the appropriate office,
such Liens will constitute perfected and continuing Acceptable Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and having priority over all other Liens on such Collateral, except for
Permitted Encumbrances or Liens permitted pursuant to SectionSections 7.2(c) or
Section 7.2(i, (d), (f), (g), (k).

4.27 Transactions With Management/Managers. Except as disclosed on Schedule 4.27
or otherwise permitted under Section 7.11, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
on the one hand, and any member of a Loan Party’s management or member of the
Borrower’s board of directors on the other hand except to the extent that such
arrangements are upon fair and reasonable terms not materially less favorable
than such Loan Party would reasonably be expected to obtain in an arms’-length
transaction with a Person that was not a member of a Loan Party’s management or
member of the Borrower’s board of directors.Reserved.

4.28 Swap Agreements. Schedule 4.28, as of the date hereofThird Amended
Effective Date, and after the date hereofthereof, each report required to be
delivered by the Borrower pursuant to Section 6.2(g), sets forth, a true and
complete list of all Swap Agreements of the Loan Parties and the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the Net Mark-to-Market Exposure thereof and the
counterparty to each such agreement.

4.29 Customers and Suppliers. There exists no actual or, to the best knowledge
of each Loan Party, threatened termination, cancellation or limitation of, or
modification to or change in, the business relationship between any Loan Party,
on the one hand, and any customer or any group thereof or supplier, on the other
hand, whose agreements with a Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, in each case except
for any such termination, cancellation, limitation, modification or change which
could not reasonably be expected to have a Material Adverse Effect.

4.30 Names and Places of Business. No Loan Party has, during the preceding
fivethree (53) years since the Third Amended Effective Date, been known by, or
used any other trade or fictitious name, except as disclosed in Schedule 4.30.
The chief executive office and principal place of business of each Loan Party is
located at the address of such Person set out in Schedule 4.30. Each such
Person’s jurisdiction of organization, name as listed in the public records of
its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and Federal Taxpayer Identification Number is
stated on Schedule 4.304.1 (or as set forth in a notice delivered pursuant to
Section 6.1(g)).

 

- 61 -



--------------------------------------------------------------------------------

4.31 Existing Accounts Payable. Set forth on Schedule 4.31 hereto is a complete
and correct list of all existing accounts payable of each Loan Party as of
December 31, 2016November 30, 2018.

SECTION 5.

RESERVED

SECTION 6.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that until payment in full in cash of the
Obligations (other than contingent indemnification obligations and other
provisions under the Loan Documents which by their terms expressly survive the
payment of the Obligations), such Person shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

6.1 Financial Statements and Other Reports. Unless otherwise provided below, the
Borrower will deliver to Administrative Agent (who will in turn deliver the same
to the Lenders):

(a) Monthly Financial Statements. As soon as available, and in any event within
forty (40) days after the end of each calendar month for the first six months
ending after the Restatement Date, and thirty (30) days after the end of each
calendar month thereafter, the consolidated balance sheets of the Loan Parties
as at the end of such month and the related consolidated statements of income,
stockholders’ equity and cash flows of the Loan Parties for such month and for
the period from the beginning of the then-current Fiscal Year to the end of such
month, setting forth in each case in comparative form the corresponding figures
(i) for the corresponding periods of the previous Fiscal Year, all in reasonable
detail, together with a Financial Officer Certification with respect thereto,
(ii) for the corresponding periods for the then applicable Financial Plan and
(iii) for the last twelve (12) months of the Borrower and any other operating
reports prepared by management for such period;

(b) Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days after the end of each Fiscal Quarter of each Fiscal Year
for the first two quarters ending after the Restatement Date, and within
forty-five (45) days after the end of each Fiscal Quarter of each Fiscal Year
thereafter (excluding the fourth Fiscal Quarter of each Fiscal Year), the
consolidated balance sheets of the Loan Parties as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of the Loan Parties for such Fiscal Quarter and for the period
from the beginning of the then-current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

(c) Annual Financial Statements. As soon as available, and in any event (i) for
the Fiscal Years ended December 31, 2015 and December 31, 2016, not later than
June 30, 2017, and (ii) for the Fiscal Year ending December 31, 2017 and for
each Fiscal Year thereafter, within one hundred twentyninety (12090) days after
the end of such Fiscal Year, (A) the consolidated

 

- 62 -



--------------------------------------------------------------------------------

balance sheets of the Loan Parties as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Loan Parties for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (B) with respect to such financial statements a report thereon by
independent certified public accountants of recognized regionalnational standing
selected by the Borrower and reasonably satisfactory to the Requisite Lenders
(it being acknowledged and agreed that KPMG LLP is satisfactory to the Requisite
Lenders), which shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Loan Parties as at the dates indicated and that the results of their operations
and their cash flows for the periods indicated are in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit (other than any
such exception, qualification or explanatory paragraph that is expressly solely
with respect to, or expressly resulting from, the upcoming maturity of the
Loans), and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of the Loan Parties pursuant to Sections 6.1(b) and 6.1(c), a duly executed and
completed Compliance Certificate;

(e) ERISA. With reasonable promptness (but, in any event, within five
(5) Business Days), copies of (i) upon written request from Administrative Agent
or the Lenders, each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service or other
Governmental Authority with respect to each Pension Plan; (ii) all notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event
(determined without regard to any materiality standard included in the
definition of such term); and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent or the Lenders shall reasonably request in writing;

(f) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the end of each Fiscal Year, a consolidated plan and financial
forecast for suchthe next Fiscal Year and each of the two Fiscal Years
immediately following such Fiscal Year (or, if the final maturity dateMaturity
Date of the Loans is sooner, through such final maturity date) (the Maturity
Date, a “Financial Plan”), including (i) a forecasted consolidated balance sheet
and forecasted consolidated statements of income and cash flows of the Loan
Parties for each such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of the Loan Parties for each month of each
such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 7.7 through the final maturity date of the LoansMaturity
Date, and (iv) forecasts demonstrating anticipated liquidity through the final
maturity date of the LoansMaturity Date, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to the Requisite Lenders and accompanied by a
Financial Officer Certification;

 

- 63 -



--------------------------------------------------------------------------------

(g) Certificate of Insurer. Upon request by the Requisite Lenders, concurrently
with the delivery of financial statements pursuant to Sections 6.1(b) and
6.1(c), a certificate of insurance coverage from each insurer or its authorized
agent or broker with respect to the insurance required by Section 6.6, in form
and substance satisfactory to the Requisite Lenders;

(h) Exchange Act Reporting. Promptly after the same become publicly available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission SEC
under Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to Administrative Agent pursuant hereto.

(i) Management Report. Concurrently with the delivery of the financial
statements required by Section 6.1(a), a management report in the form of
Exhibit H.

(i) Reserved.

(j) Annual Collateral Verification. Each year, if requested by the Requisite
Lenders at the time of delivery of annual financial statements with respect to
the preceding Fiscal Year pursuant to Section 6.1(c), the Borrower shall deliver
to Administrative Agent an Officer’s Certificate a certificate of an Authorized
Officer (i) either confirming that there has been no change in the information
regarding the Collateral set forth in the Perfection Certificate deliveredas in
existence on the Restatement Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes, or
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in eachthe jurisdiction identified in the Perfection
Certificateof incorporation, organization or formation or pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except in the Collateral with respect to any
continuation statements to be filed within such period);

(k) Information Regarding Collateral. The Borrower will furnish to
Administrative Agent written notice at least thirty (30) days prior to the
occurrence of any change in any Loan Party’s (or such shorter time as the
Administrative Agent and the Required Lenders may agree in their discretion)
(i) organizational name, (ii) type of organizational structure or (iii) Federal
Taxpayer Identification Number. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
or will be simultaneously made under the UCC or other applicable law or
otherwise that are required in order for Administrative Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. The
Borrower will furnish to Administrative Agent prompt written notice of any Lien
(other than Permitted Liens) or claims made or asserted against any Collateral
or interest therein to the extent it has knowledge of the same. The Borrower
also agrees promptly to notify Administrative Agent in writing if any material
Collateral is lost, damaged or destroyed;

 

- 64 -



--------------------------------------------------------------------------------

(l) Aging Reports. Together with each delivery of financial statements of the
Loan Parties pursuant to Section 6.1(b), (i) a summary of the accounts
receivable aging report of each Loan Party as of the end of such period, and
(ii) a summary of accounts payable aging report of each Loan Party as of the end
of such period, in each case in form and substance reasonably satisfactory to
the Requisite Lenders;

(m) Reserved.

(n) Reserved.

(n) (o) Lender Meetings. The Borrower and each Loan Party will, upon the request
of the Administrative Agent or the Requisite Lenders, participate in a meeting,
at least once per quarter, of the Lenders to be held (i) once per year at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Requisite Lenders) and (ii) for each other quarter,
telephonically, at such time as may be agreed to by the Borrower and the
Requisite Lenders.

(o) (p) Other Information. Such other information and data with respect to any
Loan Party as from time to time may be reasonably requested by Administrative
Agent or the Requisite Lenders.

(p) (q) Letters of Credit. Monthly, while any letters of credit issued pursuant
to Section 7.1(y) are outstanding, at the request of the Requisite Lenders, to
the extent there has been any changes to such existing letters of credit or new
letters of credit have been issued, a report shall be issued to the
Administrative Agent providing information in reasonable detail regarding any
such letters of credit.

Documents required to be delivered pursuant to Section 6.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may, at
Borrower’s option, be delivered electronically and shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the SEC website, the Borrower’s website on the
Internet or another website identified by the Borrower to Administrative Agent
and which is accessible by Administrative Agent at no charge or (ii) on which
such documents are delivered to Administrative Agent. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and such Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.2 Notice of Material Events. Each Loan Party will furnish to Administrative
Agent prompt written notice (but, in any event, within five (5) daysBusiness
Days) of the following:

(a) (i) any condition or event that constitutes a Default or an Event of
Default; (ii) that any Person has given any notice to any Loan Party or taken
any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) the occurrence of any event or

 

- 65 -



--------------------------------------------------------------------------------

change that has caused or could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect, which notice shall
be accompanied by a certificate of an Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action the
Borrower has taken, is taking and proposes to take with respect thereto.

(b) the filing or commencement of, or the receipt of a threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any Loan Party not
previously disclosed in writing (including in the Schedules hereto) to
Administrative Agent that has caused or could reasonably be expected to result
in, liability in excess of $3,000,000;

(c) the filing or commencement of any action, suit, proceeding, or arbitration
by or on behalf of any Loan Party claiming or asserting damages in favor of such
Loan Party valued in excess of $3,000,000;

(d) the occurrence of any ERISA Event (determined without regard to any
materiality standard included in the definition of such term) that,
individually, could reasonably be expected to result in liability of any Loan
Party, its Subsidiaries or any of their respective ERISA Affiliates in an
aggregate amount exceeding $3,000,000;

(e) reserved;

(f) the receipt by any Loan Party of the institution of, any Adverse Proceeding
not previously disclosed in writing by the Borrower to Lenders which, could
reasonably be expected to result in liabilities to the Loan Parties in excess of
$3,000,000;

(g) any Loan Party’s entry into a Swap Agreement or the termination or material
modification of any Swap Agreement by any party thereto; provided that this
clause shall not permit any Loan Party to enter into or terminate or materially
modify a Swap Agreement not otherwise permitted by this Agreement; and

(h) the occurrence of any change in the board of directors (or similar governing
body) of any Loan Partyreserved; and

(i) receipt of any Environmental Claim which could reasonably be expected to
result in a liability to any Loan Party in excess of $3,000,000.

Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) in such manner as described
Section 9.9 and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first

 

- 66 -



--------------------------------------------------------------------------------

page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be
deemed to have authorized Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform that is designated
“Public Side Information;” and (z) Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

6.3 Corporate Existence, Etc..

(a) Borrower will (i) take all necessary steps to maintain the separate entity
and records of the Loan Parties, on a consolidated basis, (ii) not commingle any
assets or business functions with any other Person (other than any Loan Party),
(iii) maintain separate financial statements from all other Persons (other than
the other Loan Parties), (iv) not assume or guarantee the debts, liabilities or
obligations of others (other than any Loan Party and Indebtedness permitted
under this this Agreement), (v) hold itself out to the public and creditors as
an entity separate from all other Persons (other than the other Loan Parties),
(vi) not commit any fraud or misuse of the separate entity legal status,
(vii) not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of its partners or Affiliates, (viii) not take any action that would reasonably
be expected to cause it to become insolvent, (ix) to the extent required under
its Organizational Documents or the applicable laws of the State of Delaware,
not fail (A) to hold appropriate meetings of its board of managers or other
applicable governing body (or cause such Persons to act by written consent) to
authorize any applicable actions, or (B) in authorizing such actions, to observe
all applicable organizational formalities required by the applicable laws of the
State of Delaware or its Organizational Documents, and (x) not hold itself out
to be generally responsible for the debts of another Person (other than another
Loan Party).

(b) Each Loan Party will (i) preserve and maintain in full force and effect its
organizational existence and good standing under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, except as permitted by
Section 7.8, and (ii) preserve and maintain its rights (charter and statutory),
privileges, franchises and permits necessary or desirable in the normal conduct
of its business except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

6.4 Payment of Taxes and Claims. Each Loan Party will promptly file all income
and franchise tax returns and other material tax returns and reports required to
be filed by it in any jurisdiction and pay all material Taxes imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises, and promptly pay all lawful claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable
and/or that by law have or could reasonably be expected to become a Lien upon
any of its properties or assets, to the extent that the aggregate amount of such
claims exceeds $750,000; provided, no such Tax or claim need be paid if itunless
any such tax is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) and adequate
reserve or other appropriate provision, as shall be required in conformity with
GAAP shall have been made therefor, and (b) in the case of a Tax or claim which
has or may become a

 

- 67 -



--------------------------------------------------------------------------------

Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim. No Loan Party will file or consent to the filing of any consolidated
income tax return with any Person (except that the Borrower may file a
consolidated return with its Subsidiaries).in accordance with GAAP. No Loan
Party shall make an election to be treated as a corporation for U.S. federal
income tax purposes, without the consent of the Requisite Lenders, such consent
not to be unreasonably withheld, delayed or conditioned.

6.5 Operation and Maintenance of Properties. Each Loan Party, at its own
expense, will:

(a) operate and maintain its Properties in accordance with the practices of a
reasonably prudent operator in the industry and in compliance in all respects
with all applicable contracts and agreements and with all Governmental
Requirements of all applicable Governmental Authorities, including, without
limitation, applicable Environmental Laws, except for any such noncompliance
that could not individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Properties, including, without
limitation, all material equipment, machinery and facilities.

6.6 Insurance. Each Loan Party will maintain or cause to be maintained, with
financially sound and reputable insurers, such casualty insurance, public
liability insurance, and third party property all risk damage insurance, in each
case, with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Loan Parties as are customarily carried or
maintained under similar circumstances by Persons of established reputation of
similar size and engaged in similar businesses, in such amounts (giving effect
to self-insurance which comports with the requirements of this Section 6.6; and
provided that adequate reserves therefor are maintained in accordance with
GAAP), with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons. Without limiting the
generality of the foregoing, each Loan Party will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation of similar size and engaged in similar
businesses. Each such policy of insurance shall (a) contain loss payable clauses
or provisions in each such insurance policy or policies that are 438BFU or
equivalent endorsements in favor of and made payable to Administrative Agent as
its interests may appear and (b) name Administrative Agent as “additional
insureds” and provide that the insurer will endeavor to give no less than thirty
(30) days prior written notice of any cancellation to Administrative Agent (ten
(10) days for non-payment). Such endorsement shall be further endorsed to show
that each Loan Party waives the right (and each Loan Party does hereby so waive)
and shall cause its insurers to waive the right, to subrogate against the
Lenders. Each such policy shall be primary and not excess to or contributing
with any insurance or self- insurance maintained by any Lender.

 

- 68 -



--------------------------------------------------------------------------------

6.7 Books and Records; Inspections. Each Loan Party will (a) keep adequate books
of record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities and (b) permit any representatives designated by Administrative
Agent on behalf of all Lenders (including employees of Administrative Agent or
any consultants, accountants, lawyers and appraisers retained by Administrative
Agent) to visit any of the properties of any Loan Party and to inspect, copy and
take extracts from its financial and accounting records, and to discuss its
affairs, finances and accounts with its officers and independent accountants,
all upon reasonable notice and at such reasonable times during normal business
hours and as often as may reasonably be requested, and by this provision the
Loan Parties authorize such accountants to discuss with Administrative Agent and
such representatives the affairs, finances and accounts of each Loan Party;
provided, however, that unless an Event of Default has occurred and is
continuing, the Borrower shall only be responsible for costs or expenses related
to one such visit per year. The Loan Parties acknowledge that Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by Administrative Agent and the Lenders.

6.8 Annual Field Survey and Appraisal. If requested by the Requisite Lenders,
Administrative Agent shall have received at the sole cost and expense of the
Borrower a Field Survey and Appraisal, dated no later than 60 days after the
date of such request; provided that the Requisite Lenders may only request one
Field Survey and Appraisal in any 12 month period.

6.9 Compliance with Laws. Each Loan Party will comply with the requirements of
all applicable Governmental Requirements of any Governmental Authority
(including all Environmental Laws) in all material respects.

6.10 Environmental.

(a) Environmental Disclosure. The Borrower will deliver to Administrative Agent
(who will in turn deliver to same to the Lenders):

(i) promptly following receipt thereof by any Loan Party, copies of all
environmental compliance reports, audits, investigations, analyses and reports,
whether prepared by personnel of any Loan Party or by independent consultants,
Governmental Authorities or any other Persons, with respect to environmental
matters regarding any Loan Party’s operations, business, Properties or at any
leased or owned Facility of any Loan Party or with respect to any Environmental
Claims but only if such environmental matter or Environmental Claim,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

- 69 -



--------------------------------------------------------------------------------

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release of Hazardous Materials related to any Loan
Party’s operations, business, Properties or at any Facility leased or owned by
Borrower or any of its Subsidiaries required to be reported to any federal,
state or local Governmental Authority under any applicable Environmental Laws,
(B) any remedial action taken by any Loan Party or any other Person in response
to any Hazardous Material Activity or Environmental Claim that could reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect or
any threatened Environmental Claim that, the occurrence of which, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (C) any Loan Party’s discovery of any occurrence or condition
at any Loan Party Properties or at any Facility owned or leased by Borrower or
any of its Subsidiaries or any real Property adjoining or in the vicinity of any
such Facility that could, individually or in the aggregate, reasonably be
expected to cause any such Loan Party, or Properties or Facility owned or leased
by Borrower or a Subsidiary thereof or any part of such Property or Facility to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii) promptly following the sending or receipt thereof by any Loan Party, a
copy of any and all written communications with respect to (A) any Environmental
Claims that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (B) any Release required to be reported by
any Loan Party to any federal, state or local Governmental Authority, and
(C) any request for information from any Governmental Authority that suggests
such agency is investigating whether any Loan Party may be potentially
responsible for any Hazardous Materials Activity; and

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by any Loan Party that could
reasonably be expected to (1) expose any Loan Party to, or result in,
Environmental Claims that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (2) affect the ability of any Loan
Party to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations and (B) any proposed action to be taken by any Loan Party to modify
current operations in a manner that could reasonably be expected to subject any
Loan Party to any additional material obligations or requirements under any
Environmental Laws.

(b) Hazardous Materials. Each Loan Party shall promptly take any and all actions
reasonably necessary to (i) cure any violation of applicable Environmental Laws
by such Loan Party, and (ii) make an appropriate response to any Environmental
Claim against such Loan Party and discharge any obligations it may have to any
Person thereunder.

(c) Right of Access and Inspection. With respect to any event described in
Section 6.10(a) or if an Event of Default with respect to an environmental
matter has occurred and is continuing, at the sole cost and expense of the
Borrower:

 

- 70 -



--------------------------------------------------------------------------------

(i) Administrative Agent, the Lenders and their respective representatives shall
have the right, but not the obligation or duty, upon reasonable notice to enter
the applicable Properties and Facilities leased or owned by Borrower or its
Subsidiaries at reasonable times for the purposes of observing such Properties
and Facilities. Such access shall include, at the reasonable request of
Administrative Agent or the Lenders, access to relevant documents and employees
of each Loan Party and to their outside representatives, as reasonably necessary
to obtain necessary information related to the event at issue. If an Event of
Default with respect to an environmental matter has occurred and is continuing,
the Loan Parties, in their sole discretion, may choose to conduct such tests and
investigations on the Properties and leased or owned Facilities of the affected
Loan Party or relevant portion thereof, as reasonably requested by
Administrative Agent or the Lenders, including the preparation of a Phase I
Report or such other sampling or analysis as determined to be necessary under
the circumstances by a qualified environmental engineer or consultant. If an
Event of Default with respect to an environmental matter has occurred and is
continuing, and if a Loan Party does not undertake such tests and investigations
in a reasonably timely manner following the request of Administrative Agent or
the Lenders, Administrative Agent may hire an independent engineer, at the Loan
Parties’ expense, to conduct such tests and investigations, which shall be
conducted in a commercially reasonable manner. Administrative Agent will make
all reasonable efforts to conduct any such tests and investigations so as to
avoid interfering with the operation of the Facilities.

(ii) any observations, tests or investigations of the Properties by or on behalf
of Administrative Agent shall be solely for the purpose of protecting the
Lenders’ interests and rights under the Loan Documents. The exercise or
non-exercise of Administrative Agent’s rights under Section 6.10(c) shall not
constitute a waiver of any Default or Event of Default of any Loan Party or
impose any liability on Administrative Agent or any of the Lenders. In no event
will any observation, test or investigation by or on behalf of Administrative
Agent be a representation that Hazardous Materials are or are not present in, on
or under any of the Properties, or that there has been or will be compliance
with any Environmental Law, and Administrative Agent shall not be deemed to have
made any representation or warranty to any party regarding the truth, accuracy
or completeness of any report or findings with regard thereto. Neither any Loan
Party nor any other Person is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. Administrative Agent and
the Lenders owe no duty of care to protect any Loan Party or any other Person
against any Hazardous Materials or any other adverse condition affecting any of
the Facilities or any other Properties. Administrative Agent shall, if requested
by any Loan Party, disclose to the applicable Loan Party, and may disclose to
any other Person if so required by law or other obligation, any report or
findings made as a result of, or in connection with, its observations, tests or
investigations. If Administrative Agent is required under law to disclose any
such report or finding to any Governmental Authority, then Administrative Agent
shall to the extent possible give the applicable Loan Party prior notice of such
disclosure and afford such Loan Party the opportunity to object or defend
against such disclosure at its own and sole cost if such process is available;
provided, that the failure of Administrative Agent to give such notice or afford
such Loan Party the opportunity to object or defend against such disclosure
shall not result in any liability to Administrative Agent. Each Loan Party
acknowledges that it may be obligated under law to notify relevant Governmental
Authorities regarding the results of any observation, test or investigation
disclosed to such Loan Party, and that such reporting requirements are site and
fact-specific and are to be evaluated by such Loan Party without advice or
assistance from Administrative Agent.

 

- 71 -



--------------------------------------------------------------------------------

6.11 Subsidiaries.

(a) In the event that any Person becomes a Subsidiary of any Loan Party, whether
directly or indirectly, such Loan Party Person shall, within ten (10) days after
such Person becomes a Subsidiary (or such longer period as permitted by
Administrative Agent and the Required Lenders in their reasonable discretion),
(i) pledge to Administrative Agent all of the Capital Stock of such Subsidiary
(other than the Capital Stock of Holdings, which shall not be required to be
pledged) (including, without limitation, delivering original stock certificates,
if any, evidencing the Capital Stock of such Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), except for any such Capital Stock that
constitutes Excluded Assets, (ii) cause such Subsidiary to become a Guarantor of
the Obligations under the Guarantee and Collateral Agreement by executing and
delivering to Administrative Agent a joinder to the Guarantee and Collateral
Agreement, (iii) to the extent requested by the Required Lenders (or the
Administrative Agent acting at the direction of the Required Lenders), take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, opinions, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(e), 3.1(g), 3.1(m), and 3.1(p) and
any Collateral Documents required by Section 6.14.

(b) Any Subsidiary of the Borrower must be a wholly-owned Subsidiary.

6.12 Further Assurances.

(a) At any time or from time to time upon the reasonable request of
Administrative Agent or the Requisite Lenders, each Loan Party will, at its
expense, promptly execute, acknowledge and deliver (or cause the applicable
Subsidiary becoming a Loan Party pursuant to Section 6.11 to execute,
acknowledge and deliver) such further documents and do such other acts and
things as Administrative Agent or the Requisite Lenders may reasonably request
in order to effect fully the purposes of the Loan Documents, including providing
Lenders with any information requested pursuant to Section 10.20. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as Administrative Agent or the Requisite Lenders may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by all of the Collateral.

(b) Each Loan Party hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
part of the Property of any Loan Party without the signature of such Loan Party
where permitted by law, including any financing or continuation statement, or
amendment thereto, with “all assets” in the collateral description. A carbon,
photographic or other reproduction of the Collateral Documents or any financing
statement covering any Property or any part thereof of any Loan Party shall be
sufficient as a financing statement where permitted by law.

6.13 Use of Proceeds. The Loan Parties will use the proceeds of the Loans only
in the manner and for the purposes set forth in Section 2.3 or in the applicable
Borrowing Request. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any
Governmental Requirement of any Governmental Authority, including Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

- 72 -



--------------------------------------------------------------------------------

6.14 Additional Properties; Other Collateral.

(a) In the event that any Loan Party acquires any Property (or acquires a
Subsidiary required to become a Loan Party pursuant to Section 6.11 owning any
Property) after the Restatement Date (other than any such Property that
constitutes Excluded Assets), and such Property has not otherwise been made
subject to the Lien of the Collateral Documents in favor of Administrative Agent
for the benefit of the Lenders, then such Loan Party (including a Subsidiary
becoming a Loan Party), promptly (and, in any event, within twenty (20) days (or
such longer period as permitted by Administrative Agent)) upon its acquiring
such Property or becoming a Loan Party, shall take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, Control Agreements, agreements, certificates of title
(and notations thereto), Landlord Estoppel, Consent and Access Agreement,
surveys, title commitments, opinions and certificates similar to those
describedto the extent required in Section 6.14(b), and Sections 3.1(g)(i) and
3.1(g)(ii), as applicable, with respect to each such Property, together with any
other action, in each case, that Administrative Agent or the Requisite Lenders
may reasonably request in order to create in favor of Administrative Agent, for
the benefit of the Lenders, a valid and, subject to any filing and/or recording
referred to herein, perfected Acceptable Lien in such Property (subject only to
Permitted Liens) such that, at all times Administrative Agent will have a Lien
on all of the personal Properties and all of the real Properties constituting
Material Real Estate Assets of the Loan Parties. All of the issued and
outstanding Capital Stock (except for any such Capital Stock which constitutes
Excluded Assets) of (i) the Borrower and (ii) each Subsidiary of the Borrower
shall at all times be pledged to Administrative Agent pursuant to the Collateral
Documents.

(b) In order to create in favor of Administrative Agent, for the benefit of the
Lenders a valid, perfected Acceptable Lien in all Material Real Estate Assets of
the Loan Parties, Administrative Agent shall have received:

(i) a Mortgage covering each of such Mortgaged Properties and evidence
satisfactory to it that Acceptable Liens have been granted pursuant to one or
more Mortgages in all of such Mortgaged Properties,

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Requisite Lenders) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Lenders may request, in each case in
form and substance satisfactory to the Requisite Lenders;

(iii) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Requisite Lendersa Title Policy with respect to such Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of such
Mortgaged Property, together with a title report issued by a title company with
respect thereto, dated

 

- 73 -



--------------------------------------------------------------------------------

not more than thirty (30) days prior to the Closing Date date after which such
Mortgaged Property was acquired (or such earlier date as the Administrative
Agent may agree) and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Requisite Lenders and (B) evidence satisfactory to the
Requisite Lenders that such Loan Party has paid to the title company or to the
appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for such
Mortgaged Property in the appropriate real estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Requisite Lenders; and

(v) ALTA surveys of all such Mortgaged Properties.

(c) No Loan Party shall hold, store or otherwise maintain any equipment or
inventory that is intended to constitute Collateral pursuant to the Collateral
Documents at premises which are not owned by a Loan Party unless (i) such
equipment is located at a job site at which such Collateral is then currently
under contract or (ii) such Collateral is located at a Material Leased Location
with respect to which such Loan Party has obtained, with sixty (60) days after
the Third Amended Effective Date, used commercially reasonable efforts to obtain
a Landlord Estoppel, Consent and Access Agreement.

(d) After the Closing Date, no Loan Party shall execute or sign a lease, license
or similar agreement for the use and occupancy of real Property which is
reasonably expected to constitute a Material Leased Location unless the
Requisite Lenders shall have received a duly executed Landlord Estoppel, Consent
and Access Agreement covering such Property.

SECTION 7.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, until payment in full of all
Obligations (other than contingent indemnification obligations and other
provisions under the Loan Documents which by their terms expressly survive the
payment of the Obligations), such Person shall perform all covenants in this
Section 7.

7.1 Indebtedness. No Loan Party shall directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a) the Obligations (including any extensions or increases to the extent offered
to the Lenders in accordance with their Pro Rata Share);

 

- 74 -



--------------------------------------------------------------------------------

(b) Indebtedness related to non-recourse financing used for capital
expenditures;

(c) Indebtedness in respect of Swap Agreements permitted under Section 7.19 in
an amount not to exceed $5,000,000;

(d) Indebtedness in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

(e) Indebtedness owing in connection with the financing of insurance premiums in
the ordinary course of business;

(f) Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of any
Loan Party in connection with the operation of the Properties;

(g) (i) Indebtedness consisting of Capital Leases or purchase money Indebtedness
of Fleet 10 and Fleet 11 outstanding on the Second Amendment , (x) incurred at
any time prior to the Third Amended Effective Date or other Capital Lease
Indebtedness, (y) incurred at any time on or after the Second AmendmentThird
Amended Effective Date, in an aggregate imputed principal amount not to exceed
$10,000,000 in aggregate200,000,000 at any time outstanding and (ii) z) incurred
at any time to finance capital expenditures associated with binding customer
contracts entered into after the Third Amended Effective Date; provided that
Indebtedness consisting of Capital Leases incurred after the Second Amendment
Effective Date by a Loan Party other than the Borrower so long as such
Indebtedness is not recourse to any other Loan Party;or purchase money
Indebtedness may only be incurred pursuant to clause (z) to the extent that the
capital expenditure associated with the binding customer contract entered into
after the Third Amended Effective Date was not otherwise included in the
Projections delivered to the Administrative Agent on or prior to the Third
Amended Effective Date; provided, further that, with respect to clauses (y) and
(z) (i) the Cash interest expense attributable to any Capital Lease or purchase
money Indebtedness (calculated in accordance with GAAP) shall not exceed the
greater of (A) LIBOR plus 6.00% per annum for any period prior to the Maturity
Date and (B) 9.00% per annum for any period prior to the Maturity Date and
(ii) no Capital Lease or purchase money Indebtedness shall have a term ending
prior to (or a maturity occurring prior to) the six months after the Maturity
Date;

(h) Indebtedness of the Loan Parties arising from endorsing negotiable
instruments for collection in the ordinary course of business;

(i) Indebtedness among the Loan Parties;

(j) guarantees by any Loan Party of Indebtedness permitted under this Agreement;

 

- 75 -



--------------------------------------------------------------------------------

(k) Indebtedness consisting of indemnities and warranties arising under
agreements entered into by any Loan Party in the ordinary course of business and
Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations in connection with acquisitions permitted under this Agreement;

(l) Indebtedness of the Loan Parties in respect of or in connection with
workers’ compensation, unemployment insurance, employee compensation and
benefits, and other social security legislation or performance bonds, bid bonds,
appeal bonds, completion guaranties, surety bonds and similar obligations, in
each case provided in the ordinary course of business;

(m) Indebtedness of the Loan Parties consisting of take-or-pay obligations
contained in supply arrangements in the ordinary course of business;

(n) obligations of the Loan Parties under company credit cards incurred in the
ordinary course of business;

(o) Indebtedness of the Loan Parties arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (i) does not exceed $100,000 at any time outstanding or (ii) is
extinguished within five (5) Business Days of receipt of notice from the
applicable financial institution of such occurrence;

(p) reserved;

(q) reserved;

(r) (p) Indebtedness of a Subsidiary of Loan Party acquired pursuant to an
acquisition permitted under this Agreement (or Indebtedness of a target of any
such acquisition assumed at the time of such acquisition) and refinancings,
extensions and renewals thereof (excluding any increases in thein a principal
amount thereof other than in respect of or to pay accrued interest thereon and
reasonable fees and expenses incurred in connection therewith); provided that,
of $75,000,000 secured on a second lien basis and any modification, refinancing,
refunding, renewal, restructuring, replacement or extension of any Indebtedness
of such Person thereof; provided that such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such acquisition, in an
aggregate principal amount not to exceed $10,000,000 in aggregate at any time
outstandingis subject to an Intercreditor Agreement;

(s) Indebtedness listed on Schedule 7.1 attached hereto and any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person thereof (any Indebtedness subject to such changes,
“Replacement Indebtedness”); provided that: (i) such Replacement Indebtedness
does not mature prior to, or have a shorter weighted average life than, the
applicable Indebtedness prior to such event, (ii) the other terms and conditions
applicable to such Replacement Indebtedness are not materially less favorable to
the Loan Parties than the applicable Indebtedness prior to such event and
(iii) the aggregate principal amount of such Replacement Indebtedness shall not
be greater than the aggregate principal amount of the applicable Indebtedness
prior to such event;

 

- 76 -



--------------------------------------------------------------------------------

(q) Indebtedness of the Loan Parties consisting of earnouts, seller notes and
other deferred compensation in connection with an acquisition permitted under
this Agreement, provided that, (i) such Indebtedness is subordinated to the
Obligations on terms reasonably acceptable to the Requisite Lenders,
(ii) interest on such Indebtedness is not payable in Cash, (iii) such
Indebtedness does not amortize and (iv) the maturity date of such Indebtedness
is no less than the date which is six (6) months after February 2, 2020;

(r) reserved;

(s) reserved;

(t) reserved;

(u) other unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 in aggregate at any time outstanding;, provided that (i) the
maturity date of such Indebtedness is no earlier than the date which is six
(6) months after the Third Amended Effective Date and (ii) interest on such
Indebtedness is not payable in Cash at a rate that exceeds ten percent (10%) per
annum of the proceeds of such Indebtedness;

(v) other Indebtedness approved by the Requisite Lenders pursuant to an Approval
Letter;

(w) to the extent constituting Indebtedness, obligations with respect to the
Existing Letters of Credit;

(x) Non-recourse Indebtedness related to a joint venture between a third party
and an Affiliate of a Loan Partyreserved; and

(y) Indebtedness related to letters of credit issued by third parties in an
aggregate amount not to exceed $3,000,000 at any time outstanding; provided that
any letters of credit issued pursuant to this Section 7.1(y) plus the Revolving
Outstandings shall not exceed the aggregate amount of the Revolving Commitment.

7.2 Liens. No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable and any Capital Stock of
any Loan Party), whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except (collectively, “Permitted
Liens”):

(a) Permitted Encumbrances;

(b) Liens (i) in favor of Administrative Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document and (ii) securing Indebtedness
permitted by Section 7.1(r);

 

- 77 -



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness permitted by Section 7.1(b);

(d) Liens securing Indebtedness permitted by Section 7.1(g), provided that,
(i) such Liens do not encumber any Property other than the Property that is
being financed with such Indebtedness on the date such Property is acquired and
(ii) such Liens attach to such Property concurrently with or within 2090 days
after the acquisition thereof;

(e) reserved;

(f) Liens, pledges or deposits made to secure payment of or in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions or other social security
programs;

(g) good-faith pledges or deposits made in the ordinary course of business to
secure (i) performance of bids, tenders, trade contracts (other than for the
repayment of borrowed money) or leases, (ii) statutory obligations, or
(iii) surety or appeal bonds, or indemnity, performance or other similar bonds;

(h) judgments and attachments permitted by Section 8.1(h);

(i) Liens securing Indebtedness permitted by Section 7.1(v) to the extent the
applicable Approval Letter permits such Indebtedness to be secured; provided
that, such Liens only encumber the assets permitted to be encumbered thereby
pursuant to the applicable Approval Letter;

(j) Liens securing Indebtedness which is non-recourse to any Loan Party pursuant
to a joint venture between a third party and an Affiliate of a Loan Party
pursuant to which a Loan Party, directly or indirectly, holds a minority
interest;reserved;

(k) Liens in favor of the issuer of the Existing Letters of Credit on Cash and
Cash Equivalents pledged as cash collateral for the Existing Letters of Credit;

(l) [reserved]Liens securing Indebtedness permitted by Section 7.1(s) (but only
to the extent that such original Indebtedness was secured as of the Third
Amended Effective Date); and

(m) Liens in favor of issuers of letters of credit permitted under
Section 7.1(y) on Cash and Cash Equivalents pledged as cash collateral for any
such letters of credit.

7.3 No Further Negative Pledges. Except with respect to restrictions by reason
of Permitted Liens and customary provisions restricting assignments, subletting
or other transfers contained in leases, licenses and similar agreements entered
into in the ordinary course of business consistent with past practice (provided
that such restrictions are limited to the property or assets secured by such
Permitted Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be) no Loan Party shall permit to exist or
enter into any agreement prohibiting the creation or assumption of any Lien in
favor of Administrative Agent for the benefit of the Secured Parties upon any of
the Collateral, whether now owned or hereafter acquired.

 

- 78 -



--------------------------------------------------------------------------------

7.4 Restricted Junior Payments. The BorrowerParent shall not, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except (provided that none of the following shall be deemed to
permit a Division/Series Transaction): (a) each Subsidiary of the BorrowerParent
may make Restricted Junior Payments to the holders of its Capital Stock, (b) to
the extent constituting Restricted Junior Payments and subject to the terms of
the applicable Swap Intercreditor Agreement, the BorrowerParent or any of its
Subsidiaries may make payments in respect of Swap Agreements permitted by the
terms of this Agreement, to the counterparties thereof, (c) so long as no
Default or Event of Default under Section 8.1(a), Section 8.1(f), Section 8.1(g)
or Section 8.1(c) (with respect to Section 8.1(c), only as a result of a breach
of Section 7.7) has occurred and is continuing, the BorrowerParent or any of its
Subsidiaries may make Tax Distributions, to the holders of its Capital Stock,
(d) unless an Event of Default has occurred and is continuing or would result
therefrom, and so long as no payments are made in cash or other property in
connection therewith, the BorrowerParent or any of its Subsidiaries may redeem,
repurchase, retire or otherwise acquire any of its Capital Stock upon or in
connection with the exercise or vesting of options or restricted Capital Stock
(granted pursuant to any option plan or incentive compensation plan of the
BorrowerParent) if such Capital Stock constitutes all or a portion of the
exercise price or is surrendered (or deemed surrendered) in connection with
satisfying any income tax obligation incurred in connection with such exercise
or vesting, (e) unless an Event of Default has occurred and is continuing or
would result therefrom, and so long as no payments are made in cash or other
property in connection therewith, the BorrowerParent or any of its Subsidiaries
may redeem, repurchase, retire, or otherwise acquire any of its Capital Stock
upon the exercise of warrants if such Capital Stock constitutes all or a portion
of the exercise price or is surrendered (or deemed surrendered) in connection
with satisfying any income tax obligation incurred in connection with such
exercise, (f) reserved; (g) unless an Event of Default has occurred and is
continuing or would result therefrom, the Borrower Parent or any of its
Subsidiaries may repurchase its Capital Stock that is owned by former officers,
directors or employees (or the estate thereof) of the BorrowerParent or its
Subsidiaries in connection with their resignation, termination or severance of
employment in an aggregate amount not to exceed $1,000,000 during any fiscal
yearFiscal Year, (h) unless an Event of Default has occurred and is continuing
or would result therefrom, the Borrower Parent or any of its Subsidiaries may
make cash payments solely in lieu of the issuance of fractional shares in
connection with the exercise of warrants, Capital Stock options, restricted
Capital Stock or other securities convertible into or exchangeable for Capital
Stock of the BorrowerParent; provided that, any such cash payment shall not be
for the purpose of evading the limitations set forth in clause (g) of this
Section 7.4, and (gi) the Loan Parties may make Restricted Junior Payments
required to consummate the Restructuring in accordance with the Restructuring
Agreement. and (j) on or substantially contemporaneously with the Closing Date,
the Parent or any of its Subsidiaries may make payments in connection with an
equity repurchase and related redemption from Southpaw Credit Opportunity Master
Fund LP in an amount not to exceed $11,500,000.

 

- 79 -



--------------------------------------------------------------------------------

7.5 Restrictive Agreements. No Loan Party shall create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrower to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Capital Stock owned
by any Loan Party, (b) repay or prepay any Indebtedness owed by such Subsidiary
to any Loan Party or any other Subsidiary of any Loan Partythe Borrower,
(c) make loans or advances to any Loan Party or (d) transfer any of its property
or assets to any Loan Party, except (i) as required by law, (ii) pursuant to
agreements related to Indebtedness permitted under this Agreement (but only to
the extent such restrictions are included in agreements either (x) existing on
the Third Amended Effective Date or (y) permitted pursuant to Section 7.1(g) and
are customary for such agreements (as determined by the Borrower in good
faith)), and (iii) such Person’s Organizational Documents.

7.6 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except (provided that none of the following shall be deemed to permit a
Division/Series Transaction):

(a) Investments in Cash and Cash Equivalents; and

(b) Investments in any other Loan Party;

(c) expenditures in respect of purchase money Indebtedness and Capital Leases
permitted by Section 7.1(g);

(d) capital expenditures not otherwise prohibited under this Agreementreserved;

(e) reserved;

(f) to the extent constituting Investments, transactions permitted under
Sections 7.1 and 7.8;

(g) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(h) advances to officers, directors and employees of the Loan Parties in the
ordinary course of business, in an aggregate amount not to exceed $250,000 at
any time outstanding, for travel, entertainment, relocation and other ordinary
business purposes;

(i) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.8; and

(j) additional Investments not otherwise permitted in clauses (a)-(i) above by
any Loan Party in an aggregate amount not to exceed $5,000,000 in the aggregate
at any time outstanding.

(k) other Investments otherwise approved by the Requisite Lenders in an Approval
Letter;

 

- 80 -



--------------------------------------------------------------------------------

(l) payments on trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms, and Investments received in
full or partial satisfaction thereof from financially troubled account debtors;
and

(m) creation of any additional Subsidiaries of any Loan Party in compliance with
Section 6.11; and.

(n) Investments in joint ventures between a third party and an Affiliate of a
Loan Party described in Section 7.1(x).

7.7 Financial and Performance Covenants.

(a) Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
as of the last day of any Fiscal Quarter set forth below to be greater than the
ratio set forth below opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates    Total Leverage Ratio
March 31, 2019    2.00:1.00 June 30, 2019    2.00:1.00 September 30, 2019   
1.80:1.00 March 31, 2019 and each Fiscal Quarter thereafter through the Fiscal
Quarter ended December 31, 2019    6.01.60:1.00 March 31, 2020 and each Fiscal
Quarter thereafter    5.01.30:1.00

(b) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter to be less than
1:00:1.00.

7.8 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan Party
shall,

(a) enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), other than
(provided that none of the following shall be deemed to permit a Division/Series
Transaction) (i) the merger of any Loan Party or any Subsidiary ofthat is not a
Loan Party with and into any Loan Party or another Subsidiary of any Loan Party
(except that, with respect to any such merger or consolidation involving the
Borrower, the Borrower must be the surviving entity), or (ii) the merger of any
other Person with Subsidiary that is not a Loan Party with and into any Loan
Party, and (iii) pursuant to a Permitted Acquisition; provided that suchor any
other Subsidiary that is not a Loan Party shall be the continuing or surviving
entity; or

 

- 81 -



--------------------------------------------------------------------------------

(b) convey, sell, lease or sub lease (as lessor or sublessor), exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except for Permitted Dispositions
(provided, that the forgoing shall not be deemed to permit a Division/Series
Transaction);.

(c) acquire by purchase or otherwise (other than purchases or other acquisitions
of inventory, materials and equipment and capital expenditures permitted
hereunder in the ordinary course of business consistent with past practice) the
business, property (including Properties) or fixed assets of, or Capital Stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, or make any commitment or
incur any obligation to enter into any such transaction, except (provided that
none of the following shall be deemed to permit a Division/Series Transaction)
(i) Permitted Acquisitions and (ii) other Investments made in accordance with
Section 7.6 or an Approval Letter.

7.9 Limitation on Leases. No Loan Party will create, incur, assume or suffer to
exist any obligation in respect of any Long-Term Lease which would cause the
aggregate amount of all payments made by all Loan Parties pursuant to all such
Long-Term Leases, including, without limitation, any residual payments at the
end of any such Long-Term Lease, to exceed an amount equal to $2,000,000 in any
calendar month without the approval of the Requisite Lenders.

7.10 Sales and Lease Backs. No Loan Party shall directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of its
Subsidiaries) or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Borrower or any of its Subsidiaries) in connection
with such lease, except for operating leases and Capital Leases permitted under
Section 7.1.

7.11 Transactions with Management and Affiliates. No Loan Party shall either
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any Property or the rendering of any
service) with any member of a Loan Party’s management, any Affiliate or any
shareholder thereof, and no Loan Party will suffer to exist any arrangement or
understanding, regardless of whether such arrangement has been formalized,
whereby services or the sale of any Property are provided to a member of a Loan
Party’s management, an Affiliate or any shareholder thereof, on terms more
favorable than such Loan Party would reasonably be expected to obtain in an
arms’-length transaction with a Person that was not a member of a Loan Party’s
management or that was not an Affiliate or any shareholder thereof for similar
services; provided that the foregoing restriction shall not apply to (a) any
transaction between or among the Loan Parties, (b) transactions otherwise
expressly permitted by this Agreement (including issuances of Capital Stock and
other Restricted Junior Payments expressly permitted by Section 7.4), (c) the
maintenance of benefit plans and programs and other similar arrangements with
employees, officers and directors, including, without limitation, vacation
plans, health plans, life insurance plans, equity plans, indemnification
arrangements, deferred compensation plans and retirement savings plans, in each
case, in the ordinary course of business, (d) to the extent any holders of
Indebtedness outstanding under the Existing Indenture constitute a member of a
Loan Party’s management, the consummation of the

 

- 82 -



--------------------------------------------------------------------------------

Closing Date Redemption and the payment of such Indebtedness outstanding under
the Existing Indenture in connection therewith[reserved], and (e) the ownership
of Capital Stock of a Loan Party by any member of a Loan Party’s management and,
to the extent otherwise permitted under this Agreement, the payment of any
amounts in respect of such Capital Stock to such member of a Loan Party’s
management, and (f) any transaction or arrangement described on Schedule 4.27,
and (g) any transaction whereby services or the sale of any Property are
provided by a member of a Loan Party’s management on terms no less favorable
than that provided to the applicable Loan Party for similar services (provided
that none of the foregoing shall be deemed to permit a Division/Series
Transaction).

7.12 Conduct of Business.

(a) From and after the Closing Date, no Loan Party shall, nor shall it permit
any of its Subsidiaries to, form or acquire any Foreign Subsidiary or engage in
any business other than the businesses engaged in by such Loan Party on the
Closing Date as presently conducted in the United States of America and any
businesses, activities and operations reasonably related thereto or incidental
thereto, including all general and administrative activities, and the leasing,
operation or ownership of any assets related to such business.

(b) Holdings shall not engage in any business activities, in each case other
than (i) ownership of the Capital Stock of the Borrower, (ii) activities
incidental to maintenance of its legal existence, (iii) the performance of its
obligations with respect to the Loan Documents to which it is a party,
(iv) holding any cash or property received in connection with Restricted
Paymentsrestricted payments made in accordance with Section 7.4 pending
application thereof by it, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries in each case solely to the extent expressly permitted hereunder,
(vi) participating in tax, accounting and other administrative matters,
(vii) providing indemnification to officers and directors in accordance with
their Organizational Documents and (viii) activities incidental to the
businesses or activities described in clauses (i) to (vii) of this sentence.

(c) Parent shall not engage in any business activities, in each case other than
(i) ownership of the Capital Stock of Holdings, (ii) activities incidental to
maintenance of its legal existence and required in order to satisfy the
requirements of the Exchange Act, (iii) the performance of its obligations with
respect to the Loan Documents to which it is a party, (iv) holding any cash or
property received in connection with Restricted Paymentsrestricted payments made
in accordance with Section 7.4 pending application thereof by it, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends, making contributions to the capital of its Subsidiaries and
guaranteeing the obligations of its Subsidiaries in each case solely to the
extent expressly permitted hereunder, (vi) participating in tax, accounting and
other administrative matters, (vii) providing indemnification to officers and
directors in accordance with their Organizational Documents and
(viii) activities incidental to the businesses or activities described in
clauses (i) to (vii) of this sentence.

 

- 83 -



--------------------------------------------------------------------------------

7.13 Reserved.

7.14 Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries, to change its Fiscal Year end from December 31.

7.15 Deposit Accounts. No Loan Party shall establish or maintain a Deposit
Account or Securities Account other than (a) the Deposit Accounts or Securities
Accounts covered by a Control Agreement listed in Schedule 7.15, and
(b) Excluded Accounts, without executing and delivering to Administrative Agent
a Control Agreement covering the applicable Deposit Account or Securities
Account in a form acceptable to the Administrative Agent and the Requisite
Lenders.

7.16 Amendments to Organizational Agreements. No Loan Party shall materially
amend or permit any material amendments to any Loan Party’s Organizational
Documents in each case in a manner materially adverse to the Lenders or enter
into a Division/Series Transaction without the prior written consent of the
Requisite Lenders, which consent shall not be unreasonably withheld, delayed or
conditioned.

7.17 Sale or Discount of Receivables. Except for receivables obtained by any
Loan Party out of the ordinary course of business consistent with past practice
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business consistent with
past practice in connection with the compromise or collection thereof and not in
connection with any financing transaction, no Loan Party will discount or sell
(with or without recourse) any of its Loans receivable or accounts receivable.

7.18 OFAC; USA Patriot Act; Anti-Corruption Laws. No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Section 4.22. No Loan Party or
Subsidiary, nor to the knowledge of the Loan Party, any director, officer,
agent, employee, or other person acting on behalf of the Loan Party or any
Subsidiary, will use the proceeds of any Loan, directly or indirectly, for any
payments to any Person, including any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, or otherwise take any action,
directly or indirectly, that would result in a violation of any Anti-Corruption
Laws. Furthermore, the CreditLoan Parties will not, directly or indirectly, use
the proceeds of the transaction, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, Affiliate, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person participating
in the transaction of any Sanctions.

7.19 Swap Agreements. The Borrower will not, and will not permit any Subsidiary
to, enter into any Swap Agreements with any Person other than Swap Agreements
which are entered into in the ordinary course of business and not for
speculative purposes and which are subject to a Swap Intercreditor Agreement to
the extent that the terms of such Swap Agreement require any Loan Party to post
margin or collateral in order to secure the obligations in respect of such Swap
Agreement.

 

- 84 -



--------------------------------------------------------------------------------

7.20 Intercompany Transfers. Other than Investments permitted pursuant to
Section 7.6, the Borrower and Holdings will not transfer assets to Fleet 10 or
Fleet 11.

SECTION 8.

EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due the principal or premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by mandatory prepayment or otherwise; or (iii) when due, any interest on
any Loan or any fee or any other amount due under any Loan Document; or

(b) Default in Other Agreements. (i) Failure of any Loan Party to pay when due
any principal of or interest on one or more items of Indebtedness (other than
Indebtedness described incontemplated by Section 7.1(g)) in an amount
individually or in the aggregate of $2,000,000 or more, in each case beyond the
grace period, if any, provided therefor; (ii) reserved, (iii) any “Termination
Event” or “Additional Termination Event” occurs (as each such term is defined in
any Swap Intercreditor Agreement) and the net amount payable by Borrower under
the applicable Swap Agreement (after giving effect to any applicable netting
arrangements) exceeds $2,000,000, (iv) any breach or default by any Loan Party
with respect to any other material term of (A) one (1) or more items of
Indebtedness (other than Indebtedness contemplated by Section 7.1(g)) in the
individual or aggregate principal amounts referred to in clause (i) above, or
(B) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness (other than Indebtedness contemplated by
Section 7.1(g)), in each case beyond the grace period, if any, provided
therefor, if the cause of such breach or default is due to any Loan Party’s
failure to make a payment when due or the effect of such breach or default is to
cause such Indebtedness (other than Indebtedness contemplated by Section 7.1(g))
to be due and payable or to require the prepayment, redemption, repurchase or
defeasance of, or to cause any Loan Party to make any offer to prepay, redeem,
repurchase or defease such Indebtedness, prior to its stated maturity or the
stated maturity; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Sections 2.3, 6.1(a), (b), (c) or (d),
6.2, 6.3(a) (with respect to existence of the Borrower), 6.3(b), 6.6, 6.8, 6.11,
6.13 or 6.14, or the failure of any Loan Party to perform or comply with any
term or condition contained in Section 7; or

(d) Breach of Representations, etc. Any representation, warranty, or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate at any time given by any Loan Party in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

- 85 -



--------------------------------------------------------------------------------

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of the knowledge of any Authorized Officer of
any Loan Party of such breach or failure and the date notice thereof is given to
the Borrower by Administrative Agent or any Lender; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Loan Party, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Loan Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in this clause (g) or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving an amount individually or in the aggregate in
excess of $5,000,000 (to the extent not fully covered by insurance (less any
deductible) as to which a solvent and unaffiliated insurance company has not
denied coverage) (other than solely against Fleet 10 or Fleet 11 related to
Fleet 10 and 11 Indebtedness) shall be entered or filed against any Loan Party
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) consecutive days (or in any
event later than the date that enforcement proceedings shall have been commenced
by any creditor upon such judgment order or five (5) days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution of such Loan Party and such order shall remain
undischarged or unstayed for a period in excess of sixty (60) consecutive days;
or

 

- 86 -



--------------------------------------------------------------------------------

(j) Employee Benefit Plans. There shall occur one or more ERISA Events
(determined without regard to any materiality standard included in the
definition of such term) which individually or in the aggregate results in or
could reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $5,000,000
or could reasonably be expected to have a Material Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Collateral Documents and Other Loan Documents. At any time after the
execution and delivery thereof, (i) any Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Administrative
Agent shall not have or shall cease to have, or it shall be asserted in writing
by any Loan Party not to have, a valid and perfected Acceptable Lien in any
Collateral (subject only to Permitted Liens) purported to be covered by the
Collateral Documents, in each case for any reason other than the failure of
Administrative Agent to take any action within its control, or (iii) any Loan
Party shall contest in writing the validity or enforceability of any Loan
Document or any Lien on the Collateral or any purported Collateral in favor of
Administrative Agent or deny in writing that it has any further liability under
any Loan Document to which it is a party prior to the satisfaction in full of
the Obligations; or

(m) Intercreditor Agreement. Any applicable Intercreditor Agreement with respect
to any Indebtedness in a principal amount greater than $2,000,000 shall,
following execution thereof, cease, in whole or in part, to be effective or
cease to be legally valid, binding and enforceable against the holders of the
Indebtedness other than the Secured Parties subject thereto or against any Loan
Party.

8.2 Remedies. (a) Upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (b) upon the occurrence of any
other Event of Default, upon notice to the Borrower to such effect by
Administrative Agent (acting at the written direction of the Requisite Lenders),
the Administrative Agent, on behalf of the Lenders, may and shall have the right
to take any of the following actions: (i) terminate all commitments;
(ii) declare to be immediately due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party, the Obligations; and (iii) enforce
any and all Liens and security interests created pursuant to Collateral
Documents;.

SECTION 9.

ADMINISTRATIVE AGENT

9.1 Appointment of Administrative Agent. U.S. Bank National Association is
hereby appointed Administrative Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes U.S. Bank National Association, in
such capacity, to act as its agent (including as collateral agent) in accordance
with the terms hereof and the other Loan

 

- 87 -



--------------------------------------------------------------------------------

Documents. Administrative Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Section 9.1 are solely for the benefit of Administrative Agent and the
Lenders and no Loan Party shall have any rights as a primary or third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, Administrative Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Loan Party
or any Affiliate thereof. The Administrative Agent shall not have any duties or
obligations (express or implied) except those expressly set forth in the Loan
Documents.

9.2 Powers and Limited Duties.

(a) Each Lender irrevocably authorizes Administrative Agent to take such action
on such Lender’s behalf and to exercise such powers, rights and remedies and
perform such duties hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents. Administrative Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. Administrative
Agent shall not have or be deemed to have, by reason hereof or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
herein or any of the other Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon Administrative Agent any obligations
in respect hereof or any of the other Loan Documents except as expressly set
forth herein or therein.

(b) Each Lender hereby agrees that (ai) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing and (bii) except as
otherwise expressly provided herein, the Administrative Agent shall not have any
duty to monitor the performance of the obligations of any Loan Party or any of
their Affiliates under the Loan Documents, including a duty to disclose any
information relating to any Loan Party or any of their Affiliates that is
communicated to or obtained by the person serving as Administrative Agent or any
of its Affiliates in any capacity. As to any matters not expressly provided for
by this Agreement (including collection of any amounts due on the Loans) or any
matter that would require Administrative Agent to exercise any discretion
hereunder or under any Loan Document, including without limitation, in
connection with the enforcement of any right or remedy under the Loan Documents
whether before or after a default, in connection with a bankruptcy proceeding
(or similar relief) or otherwise, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) solely upon the instructions of the Requisite Lenders, and such
instructions shall be binding; provided, however, that the Administrative Agent
shall not be required to take any action at the direction of the Requisite
Lenders or otherwise which exposes the Administrative Agent to liability or
which is contrary to this Agreement or the Loan Documents or applicable legal
requirements unless the Administrative Agent is furnished with an
indemnification satisfactory to the Administrative Agent with respect thereto.
The Administrative Agent may at any time request instructions from

 

- 88 -



--------------------------------------------------------------------------------

the Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents the Administrative Agent is permitted
or required to take or to grant. Whether or not the Administrative Agent makes
such a request, at all times except with respect to an express obligation set
forth herein, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Requisite Lenders, and the Administrative Agent
shall not incur liability to any Person by reason of so refraining. If, in
performing its duties under this Agreement, the Administrative Agent is required
to decide between alternative courses of action or has received conflicting
directions or any other directions from Lenders who do not satisfy the
definition of Requisite Lenders, the Administrative Agent may refrain from
taking any action until it receives instructions from the Requisite Lenders.

(c) Each Lender agrees that in any instance in which this Agreement or other
Loan Document provides that the Administrative Agent’s consent may not be
unreasonably withheld, provide for the exercise of the Administrative Agent’s
reasonable discretion, or provide to a similar effect, it shall not in its
instructions (or, by refusing to provide instruction) to the Administrative
Agent withhold its consent or exercise its discretion in an unreasonable manner.
It is expressly agreed and acknowledged that the Administrative Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
Loan Parties or other parties hereto or any parties to the Collateral. The
Administrative Agent shall not have liability for any failure, inability or
unwillingness on the part of the Borrower to provide accurate and complete
information on a timely basis to the Administrative Agent, or otherwise on the
part of any such party to comply with the terms of this Agreement, and shall
have no liability for any inaccuracy or error in the performance or observance
on the Administrative Agent’s part of any of its duties hereunder or under the
Loan Documents that is caused by or results from any such inaccurate, incomplete
or untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof. The Lenders hereby authorize and
empower the Administrative Agent to execute and deliver on their behalf the Loan
Documents and all related agreements, documents or instruments as shall be
necessary or appropriate as determined by the Lenders in good form and in the
forms presented to the Administrative Agent as of the date hereof in order to
effectuate the purposes of the Loan Documents and any such other related
agreements, documents and instruments.

(d) For purposes of clarity, phrases such as “satisfactory to the Administrative
Agent,” “approved by the Administrative Agent,” “acceptable to the
Administrative Agent,” “as determined by the Administrative Agent,” “in the
Administrative Agent’s discretion,” “selected by the Administrative Agent,”
“elected by the Administrative Agent,” “requested by the Administrative Agent,”
and phrases of similar import that authorize and permit the Administrative Agent
to approve, disapprove, determine, act or decline to act in its discretion shall
be subject to the Administrative Agent (as the case may be) receiving written
direction from the Lenders or Requisite Lenders, as applicable, to take such
action or to exercise such rights (it being understood that nothing contained in
this Agreement or other Loan Document shall impose a duty on the Administrative
Agent to make any such determination or take any action independent of such
written direction from the Lenders or exercise any discretionary acts.)

 

- 89 -



--------------------------------------------------------------------------------

9.3 General Immunity.

(a) No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by Administrative Agent to Lenders or by or on behalf of any
Loan Party to Administrative Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Administrative Agent shall not be
responsible for the satisfaction of any condition set forth in Section 3 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent. Administrative Agent will not
be required to take any action that is contrary to applicable law or any
provision of this Agreement or any Loan Document. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. Subject to clause (b)(ii) hereof further limiting
the liability of Administrative Agent, neither Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence, fraud or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order. Administrative Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received written instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.6)
or in accordance with the applicable Collateral Document, and, upon receipt of
such instructions from Requisite Lenders (or such other Lenders, as the case may
be), or in accordance with the other applicable Collateral Document, as the case
may be, Administrative Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who
may be attorneys for the Loan Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Requisite
Lenders) (or such other Lenders as may be required to give such instructions
under Section 10.6) or in accordance with the applicable Collateral Document.
Administrative Agent shall be fully

 

- 90 -



--------------------------------------------------------------------------------

justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Administrative Agent shall first receive such advice
or concurrence of the Lenders (as required by this Agreement) and until such
instructions are received, Administrative Agent shall act, or refrain from
acting, as it deems advisable. If Administrative Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders. No provision of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby shall require
Administrative Agent to: (i) expend or risk its own funds or provide indemnities
in the performance of any of its duties hereunder or the exercise of any of its
rights or power or (ii) otherwise incur any financial liability in the
performance of its duties or the exercise of any of its rights or powers.
Administrative Agent shall not be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or lien granted under
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, (ii) the filing, re-filing, recording,
re-recording or continuing of any document, financing statement, mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times, or (iii) providing, maintaining, monitoring
or preserving insurance on or the payment of taxes with respect to any of the
Collateral. The actions described in items (i) through (iii) shall be the
responsibility of the Lenders and the Loan Parties. Administrative Agent shall
not be required to qualify in any jurisdiction in which it is not presently
qualified to perform its obligations as Administrative Agent. Administrative
Agent has accepted and is bound by the Loan Documents executed by Administrative
Agent as of the date of this Agreement and, as directed in writing by the
Requisite Lenders, Administrative Agent shall execute additional Loan Documents
delivered to it after the date of this Agreement; provided, however, that such
additional Loan Documents do not adversely affect the rights, privileges,
benefits and immunities of Administrative Agent. Administrative Agent will not
otherwise be bound by, or be held obligated by, the provisions of any loan
agreement, indenture or other agreement governing the Obligations (other than
this Agreement and the other Loan Documents to which such Administrative Agent
is a party). No written direction given to Administrative Agent by the Requisite
Lenders or any Loan Party that in the sole judgment of Administrative Agent
imposes, purports to impose or might reasonably be expected to impose upon
Administrative Agent any obligation or liability not set forth in or arising
under this Agreement and the other Loan Documents will be binding upon
Administrative Agent unless Administrative Agent elects, at its sole option, to
accept such direction. Administrative Agent shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement or the other Loan Documents arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; terrorism; wars and other
military disturbances; sabotage; epidemics; riots; business interruptions; loss
or malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action. Beyond the exercise of reasonable care in the custody of
the Collateral in the possession or control of Administrative Agent,
Administrative Agent will not have any duty as to any other Collateral or any
income thereon or as to

 

- 91 -



--------------------------------------------------------------------------------

preservation of rights against prior parties or any other rights pertaining
thereto. Administrative Agent will be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and
Administrative Agent will not be liable or responsible for any loss or
diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
Administrative Agent in good faith. Administrative Agent will not be responsible
for the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of
Administrative Agent, as determined by a court of competent jurisdiction in a
final, nonappealable order, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. Administrative Agent hereby disclaims any
representation or warranty to the present and future holders of the Obligations
concerning the perfection of the Liens granted hereunder or in the value of any
of the Collateral. In the event that Administrative Agent is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any fiduciary or trust obligation for the
benefit of another, which in Administrative Agent’s sole discretion may cause
Administrative Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, Administrative Agent reserves the right, instead of
taking such action, either to resign as Administrative Agent or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
Administrative Agent will not be liable to any person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of Administrative Agent’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment. Each Lender authorizes and directs
Administrative Agent to enter into this Agreement and the other Loan Documents
to which it is a party. Each Lender agrees that any action taken by
Administrative Agent or Requisite Lenders in accordance with the terms of this
Agreement or the other Loan Documents and the exercise by Administrative Agent
or Requisite Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until written notice thereof is received by the Administrative Agent
from Borrower or a Lender pursuant to Section 9.3(c) below, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article III or elsewhere
in any Loan

 

- 92 -



--------------------------------------------------------------------------------

Document. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each party
to this Agreement acknowledges and agrees that the Administrative Agent may from
time to time use one or more outside service providers for the tracking of all
UCC financing statements (and/or other collateral related filings and
registrations from time to time) required to be filed or recorded pursuant to
the Loan Documents and the notification to the Administrative Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
Borrower and the other Loan Parties. The Administrative Agent shall not be
liable for any action taken or not taken by any such service provider. The
Administrative Agent shall not be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including without limitation for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of any Lender to provide,
written instruction to exercise such discretion or grant such consent from any
such Lender, as applicable). The Administrative Agent shall not be liable for
any error of judgment made in good faith unless it shall be proven that the
Administrative Agent was grossly negligent in ascertaining the relevant facts.
Nothing herein or in any other Loan Document or related documents shall obligate
the Administrative Agent to advance, expend or risk its own funds, or to take
any action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. The
Administrative Agent shall not be liable for any indirect, punitive, special or
consequential damages (included but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action. Any permissive grant of power to Administrative Agent hereunder
shall not be construed to be a duty to act. Before acting hereunder, the
Administrative Agent shall be entitled to request, receive and rely upon such
certificates and opinions as it may reasonably determine appropriate with
respect to the satisfaction of any specified circumstances or conditions
precedent to such action. The Administrative Agent will provide copies of
notices, certificates, statements, reports and documents that it receives from
the Borrower to the Lenders to the extent they are not required to be delivered
to Lenders by the Borrower or any other party to this Agreement, and the
Administrative Agent shall have no obligation to review such notices,
certificates, statements, reports or other documents except as expressly
provided herein. The Administrative Agent shall not be under a duty to examine
or independently evaluate, and shall not be charged with knowledge or notice of,
the contents of any financial statements or reports delivered to it pursuant to
the provisions of this Agreement or the Loan Documents, it being acknowledged
that such deliveries are for the purpose of making such materials available to
the Lenders.

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Loan Documents, unless Administrative Agent has received
written notice from a Lender or Borrower referring to this Agreement or the Loan
Documents, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall provide notice to the

 

- 93 -



--------------------------------------------------------------------------------

Lenders and the Loan Parties. The Administrative Agent shall not have any
obligation to take action or exercise any rights with respect to such Default or
Event of Default unless directed by the Requisite Lenders in accordance with the
provisions hereof. It shall remain the sole obligation of the Lenders to direct
the Administrative Agent to take any actions (or forebear from taking any
action) after the occurrence of a Default or Event of Default, including any
actions to be taken in any bankruptcy proceeding (or similar relief) of a Loan
Party; provided, further that, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to liability or which is
contrary to this Agreement or the Loan Documents or applicable legal
requirements unless Administrative Agent is furnished with an indemnification
satisfactory to the Administrative Agent with respect thereto.

(d) Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless Administrative Agent shall have
received written notice to the contrary from such Lender prior to the making of
such Loan. Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors. Neither
Administrative Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, Administrative Agent:
(i) makes no warranty or representation to any Secured Party or any other Person
and shall not be responsible to any Secured Party or any Person for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or the other Loan Documents; (ii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement, the other Loan
Documents or any related documents on the part of the Borrower or any other
Person or to inspect the property (including the books and records) of the
Borrower; (iii) shall not be responsible to any Secured Party or any other
Person for the due execution, legality, validity, enforceability, genuineness,
sufficiency, ownership, transferability or value of any Collateral, this
Agreement, the other Loan Documents, any related document or any other
instrument or document furnished pursuant hereto or thereto; and (iv) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by relying on, acting upon (or by refraining from action in reliance
on) any notice, consent, certificate, instruction or waiver, report, statement,
opinion, direction or other instrument or writing (which may be delivered by
telecopier, email, cable or telex, if acceptable to it) believed by it to be
genuine and believe by it to be signed or sent by the proper party or parties.
Administrative Agent shall not have any liability to the Borrower or any Lender
or any other Person for the Borrower’s or any Lender’s, as the case may be,
performance of, or failure to perform, any of their respective obligations and
duties under this Agreement or any other Loan Document.

 

- 94 -



--------------------------------------------------------------------------------

9.4 Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity to
the extent it becomes a Lender hereunder. With respect to its participation in
the Loans, if any, Administrative Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Loan Party or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Loan Party or any of their respective Affiliates for
services in connection herewith and otherwise without having to account for the
same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants to Administrative Agent that it has made
its own independent investigation of the financial condition and affairs of each
Loan Party, without reliance upon Administrative Agent or any other Lender and
based on such documents and information as it has deemed appropriate, in
connection with the Loans hereunder and that it has made and shall continue to
make its own appraisal of the creditworthiness of each Loan Party.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
advances of the Loans or at any time or times thereafter, and Administrative
Agent shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their respective Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder. The Administrative Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability,
sufficiency or value of this Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto, or of the financial
condition of any Loan Party, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Loans, the other Loan Documents or the
financial condition of any Loan Party, or the existence of any Event of Default
or any Default.

(b) Each Lender, by delivering its signature page to this Agreement or a joinder
agreement and advancing the Loans, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by Administrative Agent and Lenders, as applicable.

 

- 95 -



--------------------------------------------------------------------------------

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share (or, if
indemnification is sought after the date upon which all Loans shall have been
paid in full, ratably in accordance with such outstanding Loans as in effect
immediately prior to such date), severally agrees to indemnify Administrative
Agent, its Affiliates and its officers, directors, employees, and agents of
Administrative Agent (each, an “Indemnitee Agent Party”), to the extent that
such Indemnitee Agent Party shall not have been reimbursed by any Loan Party,
for and against any and all fees, claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted at any time (whether
before or after payment of the Loans) against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Loan Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
ADMINISTRATIVE AGENT; provided, no Lender shall be liable for any portion of
such claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence, fraud or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable order.
If any indemnity furnished to any Indemnitee Agent Party for any purpose shall,
in the commercially reasonable opinion of such Indemnitee Agent Party, be
insufficient, such Indemnitee Agent Party may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify any Indemnitee Agent Party against any claim, liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Indemnitee Agent Party against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. The agreements in this
Section 9.6 shall survive the payment of the Loans and all other amounts payable
hereunder.

9.7 Successor Administrative Agent.

(a) Administrative Agent may (i) resign at any time or (ii) be replaced at any
time upon the agreement of the Requisite Lenders, in each case by giving at
least thirty (30) days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such notice of resignation or replacement, Requisite Lenders
shall have the right, upon five (5) Business Days’ notice to the Borrower, to
appoint a successor Administrative Agent, which successor shall be reasonably
acceptable to and approved by the Borrower, provided that, the Borrower shall
not have any such approval right if an Event of Default has occurred and is
continuing at such time. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Requisite Lenders shall perform
all of the duties of Administrative Agent, as applicable, hereunder until such
time, if any, as the Requisite Lenders appoint a successor Administrative Agent
as provided for above. In such case, the Requisite Lenders shall appoint one
Person to act as Administrative Agent for purposes of any communications with
the

 

- 96 -



--------------------------------------------------------------------------------

Borrower, and until the Borrower shall have been notified in writing of such
Person and such Person’s notice address as provided for in Section 10.1, the
Borrower shall be entitled to give and receive communications to/from the
resigning Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent and the
payment of the outstanding fees and expenses of the resigning Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the resigning Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Capital Stock and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
reasonably requested in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents (the reasonable out-of-pocket expenses of which shall be borne by the
Borrower), whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder. After any resigning Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Section 9.7 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
of Administrative Agent; provided that (i) such assignee is an Eligible Assignee
and (ii) the Borrower and the Lenders may deem and treat such assigning
Administrative Agent as Administrative Agent for all purposes hereof, unless and
until such assigning Administrative Agent provides written notice to the
Borrower and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Administrative Agent hereunder and under the other Loan Documents.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. Administrative Agent shall not be responsible for the acts or
omissions of its sub-agents including its negligence and misconduct so long as
they are selected by the Administrative Agent with due care. The exculpatory,
indemnification and other provisions of Sections 9.3 and 9.6 shall apply to any
Affiliates of Administrative Agent and shall apply to their respective
activities in connection herewith. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Sections 9.3 and
9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders and (ii) such sub-agent shall only have
obligations to Administrative Agent and not to any Loan Party, Lender or any
other Person and no Loan Party, Lender or any other Person shall have the
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

- 97 -



--------------------------------------------------------------------------------

9.8 Collateral Documents.

(a) Administrative Agent under Collateral Documents; Releases. Each Lender and
other Indemnitee hereby further irrevocably authorizes Administrative Agent, on
behalf of and for the benefit of the Lenders, to be the agent for and
representative of Lenders with respect to the Collateral Documents and to enter
into such other agreements with respect to the Collateral (including
intercreditor agreements) as it may deem necessary without further consent from
the Lenders. Subject to Section 10.6, without further written consent or
authorization from the Lenders, Administrative Agent may execute any documents
or instruments necessary to (i) release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.6) have otherwise consented, or
(ii) release any Guarantor from the Guaranty pursuant to the Guarantee and
Collateral Agreement, in connection with a transaction permitted under the Loan
Documents, or with respect to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.6) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower,
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce any
Guaranty or exercise any other remedy provided under the Loan Documents (other
than the right of set-off), it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent
(acting at the written direction of the Requisite Lenders), on behalf of the
Lenders in accordance with the terms hereof and all powers, rights and remedies
under this Agreement and the Collateral Documents may be exercised solely by
Administrative Agent (acting at the written direction of the Requisite Lenders),
and (ii) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale, Administrative Agent or its
nominee may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Requisite Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations arising under the Loan Documents as a credit on
account of the purchase price for any collateral payable by Administrative Agent
at such sale.

(c) Disclaimer. The Administrative Agent hereby disclaims any representation or
warranty to the Lenders concerning and shall have no responsibility to Lenders
for the existence, priority or perfection of the Liens and security interests
granted hereunder or under any Loan Document or in the value of any of the
Collateral and shall not be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. The Administrative Agent
makes no representation as to the value, sufficiency or condition of the

 

- 98 -



--------------------------------------------------------------------------------

Collateral or any part thereof, as to the title of the Borrower to the
Collateral, as to the security afforded by this Agreement or any other Loan
Document. The Administrative Agent shall not be responsible for insuring the
Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when Administrative Agent has
possession of the Collateral. Administrative Agent shall not be under an
obligation independently to request or examine insurance coverage with respect
to any Collateral. Administrative Agent shall not be liable for the acts or
omissions of any bank, depositary bank, custodian, independent counsel of the
Borrowers or any other party selected by Administrative Agent with reasonable
care or selected by any other party hereto that may hold or possess Collateral
or documents related to Collateral and Administrative Agent shall not be
required to monitor the performance of any such Persons holding Collateral. For
the avoidance of doubt, the Administrative Agent shall not be responsible to the
Lenders for the perfection of any Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, mortgages, deeds of
trust and such other documents or instruments, provided however that if
instructed by the Requisite Lenders and at the expense of the Borrower, the
Administrative Agent shall arrange for the filing and continuation, of financing
statements or other filing or recording documents or instruments (collectively,
the “Financing Statements”) for the perfection of security interests in the
Collateral; provided, that, the Administrative Agent shall not be responsible
for the preparation, form, content, sufficiency or adequacy of any such
Financing Statements all of which shall be provided in writing to the
Administrative Agent by the Requisite Lenders including the jurisdictions and
filing offices where the Administrative Agent is required to file such Financing
Statements.

9.9 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Loan Party hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred
to below has not been provided by Administrative Agent to such Person, that it
will provide to Administrative Agent all information, documents and other
materials that it is obligated to furnish to Administrative Agent or to the
Lenders pursuant to the Loan Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
Request hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Borrower and Administrative Agent to an electronic mail address as directed by
Administrative Agent. In addition, each Loan Party agrees to continue to provide
the Communications to Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by Administrative Agent. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (including by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the

 

- 99 -



--------------------------------------------------------------------------------

recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website (the “Platform”)
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(b) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

9.10 Proofs of Claim. The Lenders and each Loan Party hereby agree that after
the occurrence and during the continuance of an Event of Default pursuant to
Sections 8.1(f) or (g), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise, in each
case to the extent directed by the Requisite Lenders:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, Administrative Agent
and other agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, Administrative Agent and other agents
and their agents and counsel and all other amounts due Lenders, Administrative
Agent and other agents hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, interim trustee, trustee, liquidator, sequestrator or other similar
official in any such judicial proceeding is hereby authorized by each Lender to
make such payments to Administrative Agent and, in the event that the Requisite
Lenders shall consent to the making of such payments directly to the Lenders, to
pay to Administrative Agent any amount due for the compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent and other agents hereunder.
Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Further, nothing
contained in this Section 9.10 shall affect or preclude the ability of any
Lender to (i) file and prove such a claim in the event that Administrative Agent
has not acted within ten (10) days prior to any applicable bar date and
(ii) require an amendment of the proof of claim to accurately reflect such
Lender’s outstanding Obligations.

 

- 100 -



--------------------------------------------------------------------------------

SECTION 10.

MISCELLANEOUS

10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Loan Party or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent and the Borrower in writing. Each notice hereunder shall be
in writing and may be personally served, sent by telefacsimile, electronic
transmission or United States certified or registered mail or courier service
and shall be deemed to have been given when delivered and signed for against
receipt thereof, or upon confirmed receipt of telefacsimile or electronic
transmission; provided, no notice to Administrative Agent shall be effective
until received by Administrative Agent.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, or all documents related to the foregoing, each Loan Party agrees,
jointly and severally, to pay promptly (a) all reasonable and actual
out-of-pocket costs and expenses of preparation of the Loan Documents, all
documents related to the foregoing and any consents, amendments, waivers or
other modifications thereto; (b) all reasonable and actual out-of-pocket fees,
expenses and disbursements of counsel to the Loan Parties in furnishing all
opinions required hereunder; (c) all reasonable and actual out-of-pocket fees,
expenses and disbursements of counsel to Administrative Agent or the Lenders in
connection with the negotiation, preparation, execution, review and
administration of the Loan Documents, all documents related to the foregoing and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by any Loan Party; provided that the Loan Parties
shall be required to reimburse only the actual and out-of-pocket fees of one
counsel to the Lenders, selected by the Requisite Lenders; (d) all reasonable
and actual out-of-pocket costs and expenses of creating and perfecting Liens in
favor of Administrative Agent, for the benefit of the Lenders pursuant hereto,
including filing and recording fees, expenses and amounts owed pursuant to
Section 2.14(c), and (d); (e) reasonable and out-of-pocket search fees, title
insurance premiums and fees, expenses and disbursements of counsel to
Administrative Agent and of counsel providing any opinions that the Requisite
Lenders may request in respect of the Collateral or the Liens created pursuant
to the Collateral Documents; (f) all reasonable and actual out-of-pocket costs
and expenses (including the reasonable fees, expenses and disbursements of
counsel and of any appraisers, consultants, engineers, advisors and agents
employed or retained by Administrative Agent and its counsel) in connection with
the administration by Administrative Agent, or the custody or preservation by
Administrative Agent, of any of the Collateral; (g) all other reasonable and
actual out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the negotiation, preparation and execution of the
Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; (h) after the occurrence of
an Event of Default, any extraordinary fees of the Administrative Agent (not
routine or incurred in the ordinary course of business) and all actual
out-of-pocket costs and expenses, including attorneys’ fees, the fees of any
auditors, accountants, consultants, engineers or appraisers, and costs of
settlement, incurred by Administrative Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents by reason of such Event of Default (including
in connection with the sale of, collection from, or other

 

- 101-



--------------------------------------------------------------------------------

realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings, and (i) all costs, fees and related expenses
in connection with the formation and maintenance of any Person, structure or
account necessary or desirable to Administrative Agent or the Lenders for tax
planning purposes in connection with the Loans.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not any or all of the transactions contemplated hereby shall be consummated,
each Loan Party agrees, jointly and severally, to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless,
Administrative Agent and each Lender, their Affiliates and its and their
respective officers, members, shareholders, partners, directors, trustees,
employees, advisors, representatives and agents and each of their respective
successors and assigns and each Person who controls any of the foregoing (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no
Loan Party shall have any obligation to any Indemnitee hereunder with respect to
any Indemnified Liabilities if such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee as determined by a court of
competent jurisdiction in a final, nonappealable order. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Loan Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Loan Party and no Indemnitee
shall assert, and each Loan Party hereby waives, releases and agrees not to sue
upon any claim against any Indemnitee, on any theory of liability, for special,
indirect, exemplary, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement, any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(c) Each Loan Party hereby acknowledges and agrees that an Indemnitee may now or
in the future have certain rights to indemnification provided by other sources
(“Other Sources”). Each Loan Party hereby agrees that (i) it is the indemnitor
of first resort (i.e., its obligations to the Indemnitees are primary and any
obligation of the Other Sources to provide indemnification for the same
Indemnified Liabilities are secondary to any such obligation of the Loan Party),
(ii) that it shall be liable for the full amount of all Indemnified Liabilities,
without regard to any rights the Indemnitees may have against the Other Sources,
and (iii) it irrevocably

 

- 102 -



--------------------------------------------------------------------------------

waives, relinquishes and releases the Other Sources and the Indemnitees from any
and all claims that an Indemnitee must seek expense advancement or
reimbursement, or indemnification, from the Other Sources before the Loan Party
must perform its obligations hereunder. No advancement or payment by the Other
Sources on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from a Loan Party shall affect the
foregoing. The Other Sources shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery which the Indemnitee would have had against a Loan Party if the Other
Sources had not advanced or paid any amount to or on behalf of the Indemnitee.

(d) The provisions of this Section 10.3 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Obligations, the release of any
Guarantor or of all or any portion of the Collateral, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 10.3 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested. All amounts due
under this Section 10.3 shall be payable not later than ten (10) Business Days
after demand therefor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
its/their respective Affiliates is hereby authorized by each Loan Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent to be given or withheld at the written direction of the Requisite
Lenders), without notice to any Loan Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party (in whatever currency) against and on account
of the obligations and liabilities of any Loan Party to such Lender hereunder,
and under the other Loan Documents, including all claims of any nature or
description arising out of or connected hereto or any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured, or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.

10.5 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest in any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its Pro Rata Share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for

 

- 103 -



--------------------------------------------------------------------------------

Cash at face value) participations in the Loans and other Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal and accrued interest on their
respective Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Obligations to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

10.6 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 8.2, 10.6(b) and 10.6(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of (i) in the case of this
Agreement, the Borrower and the Requisite Lenders or (ii) in the case of any
other Loan Document, the Borrower and Administrative Agent with the consent of
the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no waiver, amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the Maturity Date or result in the forbearance from the exercise of
any rights or remedies hereunder past the Maturity Date;

(ii) waive, reduce or postpone any scheduled repayment due such Lender (but not
prepayment);

(iii) reduce the rate of interest on any Loan of such Lender and any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.5(c)) or any fee payable to such Lender hereunder; provided that, only
consent of the Requisite Lenders shall be required to amend the definition of
“Default Rate” or waive any obligations of any Loan Party to pay the Default
Rate;

(iv) increase the Revolving Commitment of such Lender;

 

- 104 -



--------------------------------------------------------------------------------

(v) extend the time for payment of any such interest or fees to such Lender;

(vi) reduce the principal amount of any Loan of such Lender;

(vii) release any Guarantor from the Guaranty pursuant to the Guarantee and
Collateral Agreement (except as may otherwise be permitted under this Agreement)
or release the Liens securing all or substantially all of the Collateral;

(viii) amend, modify, terminate or waive any provision of Sections 2.10, 2.12,
10.5 or 10.6; or

(ix) amend the definition of “Requisite Lenders” or “Pro Rata Share”.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall amend, modify, terminate or waive any provision of Section 9 as
the same applies to Administrative Agent, or any other provision hereof as the
same applies to the rights or obligations of Administrative Agent, in each case
without the consent of Administrative Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the applicable Lenders, execute
amendments, modifications, waivers or consents on behalf of such Lenders. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.6(d) shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.

(e) Retirement of Loans. No Loan Party will, and Borrower will not permit any of
its Subsidiaries or any of the Loan Parties to, directly or indirectly, offer to
purchase or otherwise acquire any outstanding Loans.

(f) Amendment Consideration. None of Borrower or any of its Affiliates or any
other party to any Loan Documents will, directly or indirectly, request or
negotiate for, or offer or pay any remuneration or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Loan Documents unless each Lender of the
Loans (irrespective of the kind and amount of Loans then owned by it) shall be
informed thereof by Borrower and, if such Lender is entitled to the benefit of
any such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Borrower and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall be offered and paid such remuneration
and granted such security on the same terms. For the avoidance of doubt, nothing
in this Section 10.6(f) is intended to restrict or limit the amendment
requirements otherwise set forth herein.

 

- 105 -



--------------------------------------------------------------------------------

10.7 Successors and Assigns; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No Loan
Party’s rights or obligations hereunder nor any interest therein may be assigned
or delegated by any such Person without the prior written consent of all Lenders
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of Administrative Agent
and Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments. Any Lender may assign to one or more Eligible Assignees all or
any portion of its rights and obligations under this Agreement. Notwithstanding
any other provision set forth in this Agreement, any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Without limitation of Section 2.7(b)(iii), any Any Loan acquired by any Loan
Party or any Subsidiary thereof shall immediately upon such acquisition be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect.

(c) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with (i) a
$3,500 processing and recordation fee payable to Administrative Agent for its
own account and (ii) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to Sections 2.14(e) andSection 2.14(f).

(d) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to the Borrower and shall maintain a copy of
such Assignment Agreement.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it has experience and expertise in the making of or investing in loans
such as the applicable Loans; and (ii) it will make or invest in, as the case
may be, its Loans for its own account in the ordinary course of its business and
without a view to distribution of such Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.7(e), the
disposition of Loans or any interests therein shall at all times remain within
its exclusive control).

 

- 106 -



--------------------------------------------------------------------------------

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.7(f), as of the “Effective Date” specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); and (iii) if any such assignment
occurs after the advancement of any Loan hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Note to Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver a new Note, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the outstanding
principal balance under the Loans of the assignee and/or the assigning Lender.
Loans and/or Revolving Commitments shall not be transferred in denominations of
less than $1,000,000, provided, that if necessary to enable the registration of
transfer by a Lender of its entire holding of Loans or Revolving Commitments,
one Loan or Revolving Commitment may be in a denomination of less than
$1,000,000; provided, further, that transfers by a Lender and its Affiliates
shall be aggregated for purposes of determining whether or not such $1,000,000
threshold has been reached.

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than a natural Person, any Loan Party,
or any of their respective Affiliates) (each, a “Participant”) in all or any
part of such Lender’s rights and/or obligations under this Agreement (including
all or a portion of its Loans or any other Obligation); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, Administrative Agent,
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.6 that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Sections 2.14(e)
andSection 2.14(f)) (it being understood that the documentation required under
Sections 2.14(e) andSection 2.14(f) shall be delivered by the Participant to the
applicable Lender) to the same extent as if it were a Lender and had acquired

 

- 107 -



--------------------------------------------------------------------------------

its interest by assignment pursuant to paragraph (c) of this Section 10.7;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such greater payment results from a change in law that occurs after the
Participant acquired the applicable participation, or is made with the
Borrower’s prior written consent. To the extent permitted by law, each
Participant shall be entitled to the benefits of Section 10.4 as though it were
a Lender; provided that such Participant agrees to be subject to Section 10.5 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or a portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(h) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.14, 10.2, 10.3 and 10.4 and the agreements of
Lenders set forth in Sections 2.12, 9.3(b) and 9.6 shall survive the payment of
the Loans, and the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

- 108 -



--------------------------------------------------------------------------------

10.10 Marshalling; Payments Set Aside. Neither Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or any Loan
or other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Initialthe Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN
PARTY HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY HERETO, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND

 

- 109 -



--------------------------------------------------------------------------------

VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
LOAN PARTY HERETO AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY HERETO
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT; AND (D) AGREES THAT ADMINISTRATIVE AGENT
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO THAT IS PARTY TO SUCH JUDICIAL PROCEEDING), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17 Confidentiality. If the Borrower reasonably believes that any information
being furnished by it or any other Loan Party to Administrative Agent or a
Lender (“Recipient”) is confidential, the Borrower may so indicate by notice in
writing to the Recipient, identifying the information with specificity (such
identified information, the “Confidential Information”), in which event the
Recipient will use commercially reasonable efforts to maintain the
confidentiality thereof; provided however, that a Recipient may disclose such
information (i) to

 

- 110 -



--------------------------------------------------------------------------------

its Affiliates, partners and members and its and their respective directors,
managers, officers, employees, attorneys, accountants, advisors, auditors,
consultants, investors and prospective investors, agents or representatives with
a need to know such Confidential Information (collectively “Permitted
Recipients”), (ii) to any potential assignee or transferee of any of its rights
or obligations hereunder (including without limitation, in connection with a
sale of any or all of the Loans) or any of their agents and advisors (provided
that such potential assignee or transferee shall have been advised of and agree
to be bound by the provisions of this Section 10.17), (iii) if such information
(x) becomes publicly available other than as a result of a breach of this
Section 10.17 by such Recipient, (y) is in the possession of the Recipient or
any of its Permitted Recipients at the time of disclosure or becomes available
to a Recipient or any of its Permitted Recipients on a non-confidential basis
from a source other than the Loan Parties or (z) is independently developed by
the Recipient or any of its Permitted Recipients without the use of or reliance
on such information, (iv) to enable it to enforce or otherwise exercise any of
its rights and remedies under any Loan Document or (v) as consented to by the
Borrower. Notwithstanding anything to the contrary set forth in this
Section 10.17 or otherwise, nothing herein shall prevent a Recipient or its
Permitted Recipients from complying with any legal requirements (including,
without limitation, pursuant to any rule, regulation, stock exchange
requirement, self-regulatory body, supervisory authority, other applicable
judicial or governmental order, legal process, fiduciary or similar duties or
otherwise) to disclose any Confidential Information; provided, however, that in
each case, Recipient or its Permitted Recipients furnish only that portion of
such information which it is advised by such Recipient or its Permitted
Recipient’s counsel is required to be disclosed. In addition, the Recipient and
its Permitted Recipients may disclose Confidential Information if so requested
by a governmental, self-regulatory or supervisory authority. Each Loan Party
hereby acknowledges and agrees that, subject to the restrictions on disclosure
of Confidential Information as provided in this Section 10.17, the Recipient and
their respective Affiliates are in the business of making investments in and
otherwise engaging in businesses which may or may not be in competition with the
Loan Parties or otherwise related to their and their Affiliates’ respective
business and that nothing herein shall, or shall be construed to, limit the
Lenders’ or their Affiliates’ ability to make such investments or engage in such
businesses.

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and the Borrower to conform strictly to any applicable

 

- 111 -



--------------------------------------------------------------------------------

usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Highest Lawful Rate, such Person may, to the extent permitted
by applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

10.19 Counterparts. This Agreement may be executed in any number of counterparts
by facsimile, or PDF, and other electronic means, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

10.20 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.

10.21 Disclosure. Each Loan Party and each Lender hereby acknowledge and agree
that Administrative Agent and/or its Affiliates and their respective Related
Funds from time to time may hold investments in, and make loans to, or have
other relationships with any of the Loan Parties and their respective
Affiliates, including the ownership, purchase and sale of Capital Stock in any
Loan Party and their respective Affiliates and each Lender hereby expressly
consents to such relationships.

10.22 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

10.23 Advertising and Publicity. No Loan Party or Lender shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Borrower, Administrative Agent and the Requisite Lenders. Nothing in the
foregoing shall be construed to prohibit any Loan Party from making any
submission or filing which it is required to make by applicable law (including
securities laws, rules and regulations), stock exchange rules

 

- 112 -



--------------------------------------------------------------------------------

or pursuant to judicial process; provided, that, (a) such filing or submission
shall contain only such information as is necessary to comply with applicable
law, rule or judicial process and (b) unless specifically prohibited by
applicable law, rule or court order, the Borrower shall promptly notify
Administrative Agent of the requirement to make such submission or filing and
provide Administrative Agent with a copy thereof.

10.24 Acknowledgments and Admissions. The Borrower hereby represents, warrants
and acknowledges and admits that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
the Loan Documents;

(b) it has made an independent decision to enter into this Agreement and the
other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof;

(c) there are no representations, warranties, covenants, undertakings or
agreements by Administrative Agent or any Lender as to the Loan Documents except
as expressly set out in this Agreement;

(d) none of Administrative Agent or any Lender has any fiduciary obligation
toward it with respect to any Loan Document or the transactions contemplated
thereby;

(e) no partnership or joint venture exists with respect to the Loan Documents
between any Loan Party, on the one hand, and Administrative Agent or any Lender,
on the other;

(f) Administrative Agent is not any Loan Party’s agent;

(g) Reserved;

(h) should an Event of Default occur or exist, each of Administrative Agent and
each Lender will determine in its discretion and for its own reasons what
remedies and actions it will or will not exercise or take at that time;

(i) without limiting any of the foregoing, no Loan Party is relying upon any
representation or covenant by any of Administrative Agent or any Lender, or any
representative thereof, and no such representation or covenant has been made,
that any of Administrative Agent or any Lender will, at the time of an Event of
Default or Default, or at any other time, waive, negotiate, discuss, or take or
refrain from taking any action permitted under the Loan Documents with respect
to any such Event of Default or Default or any other provision of the Loan
Documents; and

(j) Administrative Agent and the Lenders have all relied upon the truthfulness
of the acknowledgments in this Section 10.24 in deciding to execute and deliver
this Agreement and to become obligated hereunder.

 

- 113 -



--------------------------------------------------------------------------------

10.25 Third Party Beneficiaries. Except as stated in Section 9.7(c), there are
no third party beneficiaries of this Agreement.

10.26 Entire Agreement. This Agreement, and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

10.27 Replacement of Notes. Upon receipt by Borrower of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the Lender of such
Note is, or is a nominee for, another Lender with a minimum net worth of at
least $5,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (b) in the case of mutilation, upon surrender and
cancellation thereof, Borrower at its own expense shall execute and deliver, in
lieu thereof, a new Note of the same series, dated and, in the case of a Note,
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Loan or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

10.28 Intercreditor Agreements. In accordance with the terms of each
Intercreditor Agreement, each of the Lenders executing this Agreement agrees to
be bound to and by the terms of eachsuch Intercreditor Agreement, and hereby
instructs and authorizes the Administrative Agent to execute and deliver (on
behalf of each Lender) eachsuch Intercreditor Agreement on its behalf in the
forms presented to it. Each of the Lenders directs the Administrative Agent to
make the representations provided in Section 8.02 of the Intercreditor
Agreement.

NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT, THE LIENS
CREATED PURSUANT TO THE COLLATERAL DOCUMENTS AND THE RIGHTS, REMEDIES, DUTIES
AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
PROVISIONS OF THEEACH INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND THESUCH INTERCREDITOR AGREEMENT, THE PROVISIONS OF THESUCH
INTERCREDITOR AGREEMENT SHALL CONTROL.

10.29 Amendment and Restatement.

(a) On the Restatement Date, the Existing Credit Agreement shall be amended and
restated in its entirety as set forth herein. The parties hereto acknowledge and
agree that (i) this Agreement, the Notes and the other Loan Documents executed
and delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) arising under the Existing Credit Agreement as in effect prior
to the Restatement Date; (ii) subject to the Restatement Date Exchange, such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement;
provided, however, that any Default or Event of Default existing under the
Existing Credit Agreement is waived as of the Restatement Date; (iii) the Liens
and security interests as granted under the Loan

 

- 114 -



--------------------------------------------------------------------------------

Documents (whether delivered hereunder or in connection with the Existing Credit
Agreement) securing payment of such Existingexisting Obligations are in all
respects continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement to the extent set forth in the
Guarantee and Collateral Agreement); and (iv) upon the effectiveness of this
Agreement all loans outstanding under the Existing Credit Agreement immediately
before the effectiveness of this Agreement will, except for loans converted
pursuant to the Restatement Date Exchange, be Loans hereunder and all
outstanding letters of credit under the Existing Credit Agreement will be
Letters of Credit hereunder, in each case on the terms and conditions set forth
in this Agreement.

(b) Except as expressly restated hereby and by the Notes delivered herewith, the
Existing Credit Agreement and the other Loan Documents are and shall continue in
full force and effect. On and after the Restatement Date, (i) each reference in
the Loan Documents to the “Credit Agreement,” “Loan Agreement,” “thereunder,”
“thereof” or similar words referring to the Credit Agreement shall mean and be a
reference to this Agreement (as further amended, restated, modified or otherwise
supplemented from time to time) and (ii) each reference in the Loan Documents to
a “Note” or amendment or restatement thereof shall be a reference to the
applicable Note delivered hereunder, as applicable, and (iii) each reference to
“Lender” in a Loan Document shall be a reference to the Lender hereunder.

[Remainder of Page Intentionally Left Blank.]

 

- 115 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

U.S. WELL SERVICES, LLC By:                                             Name:  
Title:  

 

USWS HOLDINGS, LLC By:                                Name:   Title:  

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent By:  
                             Name:   Title:  

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

 

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMITMENTS

APPENDIX A

 

Lenders      Revolving Commitments (U.S. $)  

GCM Grosvenor Special Opportunity Master Fund, LTD.

   $ 32,500,000  

Southpaw Credit Opportunity Master Fund LP

   $ 32,500,00065,000,000  

Total

   $ 65,000,000  

 



--------------------------------------------------------------------------------

APPENDIX A TO

CREDIT

AGREEMENT



--------------------------------------------------------------------------------

APPENDIX B

NOTICE ADDRESSES

U.S. WELL SERVICES, LLC

770 SOUTH POST OAK LANE, SUITE 405

HOUSTON, TEXAS 77056

ATTN: KYLE O’NEILL

ADMINISTRATIVE AGENT’S OFFICE:

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

214 N. TRYON STREET, 26TH FLOOR

CHARLOTTE, NORTH CAROLINA 28202

ATTENTION: CDO TRUST SERVICES / JAMES HANLEY

FACSIMILE: (704) 335-4678

APPENDIX B TO CREDIT AGREEMENT